

115 HR 3848 IH: We the People Democracy Reform Act of 2017
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3848IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on the Judiciary, Ways and Means, Financial Services, Oversight and Government Reform, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reform our government, reduce the grip of special interest, and return our democracy to the
			 American people by increasing transparency and oversight of our elections
			 and government, reforming public financing for Presidential and
			 Congressional elections, and requiring States to conduct Congressional
			 redistricting through independent commissions, and for other purposes.
	
		1.Short title; etc
 (a)In generalThis Act may be cited as the We the People Democracy Reform Act of 2017. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; etc.
					Title I—Increasing Transparency, Removing Conflicts of Interest, and Restoring Enforcement
					Subtitle A—Campaign Disclosure and Transparency Reform
					Part I—Disclosure
					Subpart A—Regulation of Certain Political Spending
					Sec. 1001. Short title.
					Sec. 1002. Application of ban on contributions and expenditures by foreign nationals to domestic
			 corporations that are foreign-controlled, foreign-influenced, and
			 foreign-owned.
					Sec. 1003. Clarification of application of foreign money ban to certain disbursements and
			 activities.
					Subpart B—Campaign Disbursement Reporting
					Sec. 1011. Campaign disbursement reporting.
					Sec. 1012. Shareholders’ and members’ right to know.
					Sec. 1013. Lobbyists’ campaign funding disclosure.
					Sec. 1014. Effective date.
					Part II—Candidate-Super PAC Coordination
					Sec. 1021. Short title.
					Sec. 1022. Clarification of treatment of coordinated expenditures as contributions to candidates.
					Sec. 1023. Clarification of ban on fundraising for Super PACs by Federal candidates and
			 officeholders.
					Part III—Real-Time Transparency
					Sec. 1031. Short title.
					Sec. 1032. 48-hour notification required for all political committees receiving cumulative
			 contributions of $1,000 or more during a year from any contributor.
					Sec. 1033. Filing by Senate candidates with Federal Election Commission.
					Part IV—Stand By Your Ad
					Sec. 1041. Stand By Your Ad.
					Part V—Other Campaign Finance Reforms
					Sec. 1051. Regulations with respect to best efforts for identifying persons making contributions.
					Sec. 1052. Rules relating to joint fundraising committees.
					Sec. 1053. Disclosure of bundled contributions to Presidential campaigns; increase in threshold for
			 bundled contributions by lobbyists.
					Sec. 1054. Judicial review of actions related to campaign finance laws.
					Sec. 1055. Treatment of internet communications made by political committees as public
			 communications.
					Sec. 1056. Clarification of applicability of contribution limits to certain political committees.
					Subtitle B—Establishment of Federal Election Administration
					Sec. 1101. Short title.
					Part I—Federal Election Administration
					Sec. 1111. Establishment of the Federal Election Administration.
					
						Subtitle B—Administrative Provisions
						Chapter 1—Establishment of the Federal Election Administration
						Sec. 351. Establishment of the Federal Election Administration.
						Sec. 352. Composition of the Federal Election Administration.
						Sec. 353. Staff director.
						Sec. 354. General counsel.
						Sec. 355. Inspector general.
						Chapter 2—Operation of the Federal Election Administration
						Sec. 361. Powers of the Chair and Administration.
						Sec. 362. Independent budget requests and legislative proposals.
						Sec. 363. Advisory opinions.
						Sec. 364. Issuance and enforcement of subpoenas.
						Sec. 365. Rulemaking authority.
						Sec. 366. Litigation authority.
						Sec. 367. Availability of reports.
						Sec. 368. Audits and field examinations.
						Sec. 369. Congressional oversight.
						Chapter 3—Enforcement
						Sec. 371. Initiation of enforcement actions by Administration.
						Sec. 372. Complaint to initiate enforcement action.
						Sec. 373. Civil enforcement actions.
						Sec. 374. Notification of nonfilers.
						Sec. 375. Civil monetary penalties.
						Sec. 376. Cease-and-desist orders.
						Sec. 377. Collection.
						Sec. 378. Confidentiality.
						Sec. 379. Criminal penalties.
						Sec. 380. Period of limitations.
						Sec. 381. Authorization of appropriations.
					
					Sec. 1112. Executive Schedule positions.
					Sec. 1113. GAO examination of enforcement of campaign finance laws by the Department of Justice.
					Sec. 1114. GAO study and report on appropriate funding levels.
					Sec. 1115. Conforming amendments.
					
						Subtitle A—General Provisions
					
					Part II—Transition Provisions
					Sec. 1151. Transfer of functions of Federal Election Commission.
					Sec. 1152. Transfer of property, records, and personnel.
					Sec. 1153. Repeals.
					Sec. 1154. Conforming amendments.
					Sec. 1155. Treatment of certain regulations.
					Sec. 1156. Effective date.
					Subtitle C—Lobbying Reform
					Sec. 1201. Lobbyist registration reforms.
					Subtitle D—Revolving Door Reform
					Sec. 1301. Short title.
					Sec. 1302. Restrictions on private sector payment for Government service.
					Sec. 1303. Requirements relating to slowing the revolving door among financial services regulators.
					
						Title VI—Special Requirements for Financial Services Regulators
						Sec. 601. Definitions.
						Sec. 602. Conflict of interest and eligibility standards for financial services regulators.
						Sec. 603. Negotiating future private sector employment.
						Sec. 604. Recordkeeping.
						Sec. 605. Penalties and injunctions.
					
					Sec. 1304. Prohibition of procurement officers accepting employment from Government contractors.
					Sec. 1305. Revolving door restrictions on financial services regulators moving into the private
			 sector.
					Sec. 1306. Restrictions on Federal examiners and supervisors of financial institutions.
					Subtitle E—Addressing Conflicts of Interest
					Sec. 1401. Short title.
					Sec. 1402. Divestiture of personal financial interests of the President and Vice President that
			 pose a potential conflict of interest.
					Sec. 1403. Recusal of appointees.
					Sec. 1404. Contracts by the President or Vice President.
					Sec. 1405. Presidential Tax Transparency.
					Sec. 1406. Sense of Congress regarding violations.
					Sec. 1407. Rule of construction.
					Subtitle F—Public Access to Visitor Logs
					Sec. 1501. Short title.
					Sec. 1502. Findings.
					Sec. 1503. Improving access to influential visitor access records.
					Subtitle G—Requiring Individuals Nominated or Appointed to Certain Positions To Disclose Certain
			 Types of Contributions 
					Sec. 1601. Short title.
					Sec. 1602. Findings.
					Sec. 1603. Disclosure of certain types of contributions.
					Title II—Public Financing
					Subtitle A—Reforming Presidential Election Financing
					Part I—Primary Elections
					Sec. 2001. Increase in and modifications to matching payments.
					Sec. 2002. Eligibility requirements for matching payments.
					Sec. 2003. Repeal of expenditure limitations.
					Sec. 2004. Period of availability of matching payments.
					Sec. 2005. Examination and audits of matchable contributions.
					Sec. 2006. Modification to limitation on contributions for Presidential primary candidates.
					Part II—General Elections
					Sec. 2011. Modification of eligibility requirements for public financing.
					Sec. 2012. Repeal of expenditure limitations and use of qualified campaign contributions.
					Sec. 2013. Matching payments and other modifications to payment amounts.
					Sec. 2014. Increase in limit on coordinated party expenditures.
					Sec. 2015. Establishment of uniform date for release of payments.
					Sec. 2016. Amounts in Presidential Election Campaign Fund.
					Sec. 2017. Use of general election payments for general election legal and accounting compliance.
					Subtitle B—Public Financing for Congressional Election Campaigns
					Sec. 2101. Benefits and eligibility requirements for Congressional candidates.
					
						Title V—Public Financing of Congressional Election Campaigns
						Subtitle A—Benefits
						Sec. 501. Benefits for participating candidates.
						Sec. 502. Administration of payments.
						Sec. 503. Qualified contribution defined.
						Subtitle B—Eligibility and Certification
						Sec. 511. Eligibility.
						Sec. 512. Qualified contribution requirements.
						Sec. 513. Certification.
						Subtitle C—Requirements for Candidates Certified as Participating Candidates
						Sec. 521. Restrictions on certain contributions and expenditures.
						Sec. 522. Remitting unspent funds after election.
						Subtitle D—Administrative Provisions
						Sec. 531. Administration by Commission.
						Sec. 532. Violations and penalties.
						Sec. 533. Election cycle defined.
					
					Sec. 2102. Permitting unlimited coordinated expenditures by political party committees on behalf of
			 participating candidates if expenditures are derived from small dollar
			 contributions.
					Sec. 2103. Prohibiting use of contributions by participating candidates for purposes other than
			 campaign for election.
					Subtitle C—Use of Presidential Election Campaign Fund for Public Financing of Federal Elections
					Sec. 2201. Use of Presidential Election Campaign Fund for Congressional candidates.
					Sec. 2202. Revisions to designation of income tax payments by individual taxpayers.
					Sec. 2203. Donation to Presidential Election Campaign Fund.
					Subtitle D—Effective Date
					Sec. 2301. Effective date.
					Title III—Redistricting
					Sec. 3001. Short title.
					Sec. 3002. Finding of Constitutional authority.
					Subtitle A—Requirements for Congressional Redistricting
					Sec. 3101. Limit on Congressional redistricting after an apportionment.
					Sec. 3102. Requiring Congressional redistricting to be conducted through plan of independent State
			 commission.
					Subtitle B—Independent Redistricting Commissions
					Sec. 3201. Independent redistricting commission.
					Sec. 3202. Establishment of selection pool of individuals eligible to serve as members of
			 commission.
					Sec. 3203. Criteria for redistricting plan by independent commission; public notice and input.
					Sec. 3204. Establishment of related entities.
					Subtitle C—Role of Courts in Development of Redistricting Plans
					Sec. 3301. Enactment of plan developed by 3-judge court.
					Sec. 3302. Special rule for redistricting conducted under order of Federal court.
					Subtitle D—Administrative and Miscellaneous Provisions
					Sec. 3401. Payments to States for carrying out redistricting.
					Sec. 3402. Civil enforcement.
					Sec. 3403. State apportionment notice defined.
					Sec. 3404. No effect on elections for State and local office.
					Sec. 3405. Effective date.
					Title IV—Voter Registration
					Subtitle A—Automatic Voter Registration
					Sec. 4001. Short title; findings and purpose.
					Sec. 4002. Automatic registration of eligible individuals.
					Sec. 4003. Contributing agency assistance in registration.
					Sec. 4004. One-time contributing agency assistance in registration of eligible voters in existing
			 records.
					Sec. 4005. Voter protection and security in automatic registration.
					Sec. 4006. Registration portability and correction.
					Sec. 4007. Online registration.
					Sec. 4008. Payments and grants.
					Sec. 4009. Miscellaneous provisions.
					Sec. 4010. Definitions.
					Sec. 4011. Effective date.
					Subtitle B—Same Day Registration
					Sec. 4101. Short title.
					Sec. 4102. Same day registration.
					Title V—Severability
					Sec. 5001. Severability.
				
			IIncreasing transparency, removing conflicts of interest, and restoring enforcement
			ACampaign disclosure and transparency reform
				IDisclosure
					ARegulation of certain political spending
 1001.Short titleThis part may be cited as the Democracy Is Strengthened by Casting Light On Spending in Elections Act of 2017 or the DISCLOSE Act of 2017. 1002.Application of ban on contributions and expenditures by foreign nationals to domestic corporations that are foreign-controlled, foreign-influenced, and foreign-owned (a)Application of banSection 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)) is amended—
 (1)by striking or at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; or; and
 (3)by adding at the end the following new paragraph:  (3)any corporation which is not a foreign national described in paragraph (1) and—
 (A)in which a foreign national described in paragraph (1) or (2) directly or indirectly owns or controls—
 (i)5 percent or more of the voting shares, if the foreign national is a foreign country, a foreign government official, or a corporation principally owned or controlled by a foreign country or foreign government official; or
 (ii)20 percent or more of the voting shares, if the foreign national is not described in clause (i); (B)in which two or more foreign nationals described in paragraph (1) or (2), each of whom owns or controls at least 5 percent of the voting shares, directly or indirectly own or control 50 percent or more of the voting shares;
 (C)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation with respect to its interests in the United States; or
 (D)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation with respect to activities in connection with a Federal, State, or local election, including—
 (i)the making of a contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3)); or
 (ii)the administration of a political committee established or maintained by the corporation.. (b)Certification of ComplianceSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
								
 (c)Certification of compliance required prior to carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a corporation during a year, the chief executive officer of the corporation (or, if the corporation does not have a chief executive officer, the highest ranking official of the corporation), shall file a certification with the Commission, under penalty of perjury, that the corporation is not prohibited from carrying out such activity under subsection (b)(3), unless the chief executive officer has previously filed such a certification during that calendar year..
 (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.
							1003.Clarification of application of foreign money ban to certain disbursements and activities
 (a)Application to disbursements to Super PACsSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking the semicolon and inserting the following: , including any disbursement to a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions);.
 (b)Conditions under which corporate PACs may make contributions and expendituresSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph:
								
 (8)A separate segregated fund established by a corporation may not make a contribution or expenditure during a year unless the fund has certified to the Commission the following during the year:
 (A)Each individual who manages the fund, and who is responsible for exercising decisionmaking authority for the fund, is a citizen of the United States or is lawfully admitted for permanent residence in the United States.
 (B)No foreign national under section 319 participates in any way in the decisionmaking processes of the fund with regard to contributions or expenditures under this Act.
 (C)The fund does not solicit or accept recommendations from any foreign national under section 319 with respect to the contributions or expenditures made by the fund.
 (D)Any member of the board of directors of the corporation who is a foreign national under section 319 abstains from voting on matters concerning the fund or its activities..
							BCampaign disbursement reporting
						1011.Campaign disbursement reporting
							(a)Information required To be reported
 (1)Treatment of functional equivalent of express advocacy as independent expenditureSubparagraph (A) of section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)) is amended to read as follows:
									
 (A)that, when taken as a whole, expressly advocates the election or defeat of a clearly identified candidate, or is the functional equivalent of express advocacy because it can be interpreted by a reasonable person only as advocating the election or defeat of a candidate, taking into account whether the communication involved mentions a candidacy, a political party, or a challenger to a candidate, or takes a position on a candidate’s character, qualifications, or fitness for office; and.
 (2)Expansion of period during which communications are treated as electioneering communicationsSection 304(f)(3)(A)(i) of such Act (52 U.S.C. 30104(f)(3)(A)(i)) is amended— (A)by redesignating subclause (III) as subclause (IV); and
 (B)by striking subclause (II) and inserting the following:  (II)in the case of a communication which refers to a candidate for an office other than the President or Vice President, is made during the period beginning on January 1 of the calendar year in which a general or runoff election is held and ending on the date of the general or runoff election (or in the case of a special election, during the period beginning on the date on which the announcement with respect to such election is made and ending on the date of the special election);
 (III)in the case of a communication which refers to a candidate for the office of President or Vice President, is made in any State during the period beginning 120 days before the first primary or preference election or a convention or caucus of a political party which has the authority to nominate a candidate for the office of President or Vice President is held in any State and ending on the date of the general election; and.
 (3)Effective date; transition for electioneering communications made prior to enactmentThe amendment made by paragraph (2) shall apply with respect to communications made on or after July 1, 2015, except that no communication which is made prior to such date shall be treated as an electioneering communication under section 304(f)(3)(A)(i)(II) or (III) of the Federal Election Campaign Act of 1971 (as amended by paragraph (2)) unless the communication would be treated as an electioneering communication under such section if the amendment made by paragraph (2) did not apply.
								(b)Disclosure requirements for corporations, labor organizations, and certain other entities
 (1)In generalSection 324 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30126) is amended to read as follows:
									
										324.Disclosure of campaign-related disbursements by covered organizations
											(a)Disclosure statement
 (1)In generalAny covered organization that makes campaign-related disbursements aggregating more than $10,000 in a calendar year shall, not later than 24 hours after each disclosure date, file a statement with the Commission made under penalty of perjury that contains the information described in paragraph (2)—
 (A)in the case of the first statement filed under this subsection, for the period beginning on the first day of the preceding calendar year and ending on the first such disclosure date; and
 (B)in the case of any subsequent statement filed under this subsection, for the period beginning on the previous disclosure date and ending on such disclosure date.
 (2)Information describedThe information described in this paragraph is as follows: (A)The name of the covered organization and the principal place of business of such organization.
 (B)The amount of each campaign-related disbursement made by such organization during the period covered by the statement of more than $1,000.
 (C)In the case of a campaign-related disbursement that is not a covered transfer, the election to which the campaign-related disbursement pertains and if the disbursement is made for a public communication, the name of any candidate identified in such communication and whether such communication is in support of or in opposition to a candidate.
 (D)A certification by the chief executive officer or person who is the head of the covered organization that the campaign-related disbursement is not made in cooperation, consultation, or concert with or at the request or suggestion of a candidate, authorized committee, or agent of a candidate, political party, or agent of a political party.
 (E)If the covered organization makes campaign-related disbursements using exclusively funds in a segregated bank account consisting of funds that were contributed, donated, transferred, or paid directly to such account by persons other than the covered organization that controls the account, for each contribution, donation, transfer, payment of dues, or other payment to the account—
 (i)the name and address of each person who made such contribution, donation, transfer, payment of dues, or other payment during the period covered by the statement;
 (ii)the date and amount of such contribution, donation, transfer, payment of dues, or other payment; and
 (iii)the aggregate amount of all such contributions, donations, transfers, payments of dues, and other payments made by the person during the period beginning on the first day of the preceding calendar year and ending on the disclosure date,
														but only if such contribution, donation, transfer, payment of dues, or other payment was made by a
			 person who made contributions, donations, transfers, payments of dues, or
			 payments to the account in an aggregate amount of $10,000 or more during
			 the period beginning on the first day of the preceding calendar year and
 ending on the disclosure date.(F)Subject to paragraph (4), if the covered organization makes campaign-related disbursements using funds other than funds in a segregated bank account described in subparagraph (E), for each contribution, donation, transfer, or payment of dues to the covered organization—
 (i)the name and address of each person who made such contribution, donation, transfer, or payment of dues during the period covered by the statement;
 (ii)the date and amount of such contribution, donation, transfer, or payment of dues; and (iii)the aggregate amount of all such contributions, donations, transfers, and payments of dues made by the person during the period beginning on the first day of the preceding calendar year and ending on the disclosure date,
														but only if such contribution, donation, transfer, or payment of dues was made by a person who made
			 contributions, donations, transfers, or payments of dues to the covered
			 organization in an aggregate amount of $10,000 or more during the period
			 beginning on the first day of the preceding calendar year and ending on
			 the disclosure date.(3)Exceptions
 (A)Amounts received in ordinary course of businessThe requirement to include in a statement filed under paragraph (1) the information described in paragraph (2) shall not apply to amounts received by the covered organization in the ordinary course of any trade or business conducted by the covered organization or in the form of investments in the covered organization.
 (B)Donor restriction on use of fundsThe requirement to include in a statement submitted under paragraph (1) the information described in subparagraph (F) of paragraph (2) shall not apply if—
 (i)the person described in such subparagraph prohibited, in writing, the use of the contribution, donation, transfer, payment of dues, or other payment made by such person for campaign-related disbursements; and
 (ii)the covered organization agreed to follow the prohibition and deposited the contribution, donation, transfer, payment of dues, or other payment in an account which is segregated from any account used to make campaign-related disbursements.
														(4)Disclosure date
 (A)In generalExcept as provided in subparagraph (B), the term disclosure date means— (i)the first date during any calendar year by which a person has made campaign-related disbursements aggregating more than $10,000; and
 (ii)each date following the date described in clause (i) during such calendar year by which a person has made campaign-related disbursements aggregating more than $10,000.
 (B)Disclosure date for certain transfersIn the case of a statement filed with respect to a campaign-related disbursement which is a covered transfer described in subsection (f)(1)(E), the term disclosure date means the date on which the covered organization making such transfer knew or should have known that the recipient of such transfer made campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer.
													(b)Coordination with other provisions
 (1)Other reports filed with the CommissionInformation included in a statement filed under this section may be excluded from statements and reports filed under section 304.
 (2)Treatment as separate segregated fundA segregated bank account referred to in subsection (a)(2)(E) may be treated as a separate segregated fund for purposes of section 527(f)(3) of the Internal Revenue Code of 1986.
 (c)FilingStatements required to be filed under subsection (a) shall be subject to the requirements of section 304(d) to the same extent and in the same manner as if such reports had been required under subsection (c) or (g) of section 304.
 (d)Campaign-Related disbursement definedIn this section, the term campaign-related disbursement means a disbursement by a covered organization for any of the following: (1)An independent expenditure consisting of a public communication, as defined in section 301(22).
 (2)An electioneering communication, as defined in section 304(f)(3). (3)A covered transfer.
 (e)Covered organization definedIn this section, the term covered organization means any of the following: (1)A corporation (other than an organization described in section 501(c)(3) of the Internal Revenue Code of 1986).
 (2)An organization described in section 501(c) of such Code and exempt from taxation under section 501(a) of such Code (other than an organization described in section 501(c)(3) of such Code).
 (3)A labor organization (as defined in section 316(b)). (4)Any political organization under section 527 of the Internal Revenue Code of 1986, other than a political committee under this Act (except as provided in paragraph (5)).
 (5)A political committee with an account established for the purpose of accepting donations or contributions that do not comply with the contribution limits or source prohibitions under this Act, but only with respect to the accounts established for such purpose.
												(f)Covered transfer defined
 (1)In generalIn this section, the term covered transfer means any transfer or payment of funds by a covered organization to another person if the covered organization—
 (A)designates, requests, or suggests that the amounts be used for— (i)campaign-related disbursements (other than covered transfers); or
 (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (B)made such transfer or payment in response to a solicitation or other request for a donation or payment for—
 (i)the making of or paying for campaign-related disbursements (other than covered transfers); or (ii)making a transfer to another person for the purpose of making or paying for such campaign-related disbursements;
 (C)engaged in discussions with the recipient of the transfer or payment regarding— (i)the making of or paying for campaign-related disbursements (other than covered transfers); or
 (ii)donating or transferring any amount of such transfer or payment to another person for the purpose of making or paying for such campaign-related disbursements;
 (D)made campaign-related disbursements (other than a covered transfer) in an aggregate amount of $50,000 or more during the 2-year period ending on the date of the transfer or payment, or knew or had reason to know that the person receiving the transfer or payment made such disbursements in such an aggregate amount during that 2-year period; or
 (E)knew or had reason to know that the person receiving the transfer or payment would make campaign-related disbursements in an aggregate amount of $50,000 or more during the 2-year period beginning on the date of the transfer or payment.
 (2)ExclusionsThe term covered transfer does not include any of the following: (A)A disbursement made by a covered organization in the ordinary course of any trade or business conducted by the covered organization or in the form of investments made by the covered organization.
 (B)A disbursement made by a covered organization if— (i)the covered organization prohibited, in writing, the use of such disbursement for campaign-related disbursements; and
 (ii)the recipient of the disbursement agreed to follow the prohibition and deposited the disbursement in an account which is segregated from any account used to make campaign-related disbursements.
														(3)Exception for certain transfers among affiliates
 (A)Exception for certain transfers among affiliatesThe term covered transfer does not include an amount transferred by one covered organization to another covered organization which is treated as a transfer between affiliates under subparagraph (B) if the aggregate amount transferred during the year by such covered organization to that same covered organization is equal to or less than $50,000.
 (B)Description of transfers between affiliatesA transfer of amounts from one covered organization to another covered organization shall be treated as a transfer between affiliates if—
 (i)one of the organizations is an affiliate of the other organization; or (ii)each of the organizations is an affiliate of the same organization,
														except that the transfer shall not be treated as a transfer between affiliates if one of the
			 organizations is established for the purpose of making campaign-related
 disbursements.(C)Determination of affiliate statusFor purposes of subparagraph (B), a covered organization is an affiliate of another covered organization if—
 (i)the governing instrument of the organization requires it to be bound by decisions of the other organization;
 (ii)the governing board of the organization includes persons who are specifically designated representatives of the other organization or are members of the governing board, officers, or paid executive staff members of the other organization, or whose service on the governing board is contingent upon the approval of the other organization; or
 (iii)the organization is chartered by the other organization. (D)Coverage of transfers to affiliated section 501(c)(3) organizationsThis paragraph shall apply with respect to an amount transferred by a covered organization to an organization described in paragraph (3) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code in the same manner as this paragraph applies to an amount transferred by a covered organization to another covered organization..
 (2)Conforming amendmentSection 304(f)(6) of such Act (52 U.S.C. 30104) is amended by striking Any requirement and inserting Except as provided in section 324(b), any requirement. 1012.Shareholders’ and members’ right to knowTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), as amended by section 1011(b), is amended by adding at the end the following new section:
							
								325.Disclosures by covered organizations to shareholders, members, and donors of information on
			 campaign-related disbursements
 (a)Information on campaign-Related disbursements To be included in periodic reportsA covered organization which submits regular, periodic reports to its shareholders, members, or donors on its finances or activities shall include in each such report, in a clear and conspicuous manner, the information included in the statements filed by the organization under section 324 with respect to the campaign-related disbursements made by the organization during the period covered by the report.
									(b)Hyperlink to information included in reports filed with Commission
 (1)Required posting of hyperlinkIf a covered organization maintains an Internet site, the organization shall post on such Internet site a hyperlink from its homepage to the location on the Internet site of the Commission which contains the information included in the statements filed by the organization under section 324 with respect to campaign-related disbursements.
 (2)Deadline; duration of postingThe covered organization shall post the hyperlink described in paragraph (1) not later than 24 hours after the Commission posts the information described in such paragraph on the Internet site of the Commission, and shall ensure that the hyperlink remains on the Internet site of the covered organization until the expiration of the 1-year period which begins on the date of the election with respect to which the campaign-related disbursements are made.
 (c)DefinitionsThe terms campaign-related disbursement and covered organization have the meanings given such terms in section 324.. 1013.Lobbyists’ campaign funding disclosure (a)Disclosure of independent expenditures and electioneering communicationsSection 5(d)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)(1)) is amended—
 (1)by striking and at the end of subparagraph (F); (2)by redesignating subparagraph (G) as subparagraph (I); and
 (3)by inserting after subparagraph (F) the following new subparagraphs:  (G)the amount of any independent expenditure (as defined in section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17))) equal to or greater than $1,000 made by such person or organization, and for each such expenditure the name of each candidate being supported or opposed and the amount spent supporting or opposing each such candidate;
 (H)the amount of any electioneering communication (as defined in section 304(f)(3) of such Act (52 U.S.C. 30104(f)(3))) equal to or greater than $1,000 made by such person or organization, and for each such communication the name of the candidate referred to in the communication and whether the communication involved was in support of or in opposition to the candidate; and.
 (b)Disclosure of amounts provided to certain political committeesSection 5(d)(1)(D) of such Act (2 U.S.C. 1605(d)(1)(D)) is amended by striking or political party committee, and inserting the following: political party committee, or political committee which is treated as a covered organization under section 324(f)(1)(D) of the Federal Election Campaign Act of 1971,.
 (c)Effective dateThe amendments made by this section shall apply with respect to reports for semiannual periods described in section 5(d)(1) of the Lobbying Disclosure Act of 1995 that begin after the date of the enactment of this Act.
 1014.Effective dateExcept as provided in section 1011(a)(3) and section 1013, the amendments made by this subpart shall apply with respects to disbursements made on or after January 1, 2018, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.
						IICandidate-Super PAC coordination
 1021.Short titleThis part may be cited as the Stop Super PAC–Candidate Coordination Act. 1022.Clarification of treatment of coordinated expenditures as contributions to candidates (a)Treatment as contribution to candidateSection 301(8)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(8)(A)) is amended—
 (1)by striking or at the end of clause (i); (2)by striking the period at the end of clause (ii) and inserting ; or; and
 (3)by adding at the end the following new clause:  (iii)any payment made by any person (other than a candidate, an authorized committee of a candidate, or a political committee of a political party) for a coordinated expenditure (as such term is defined in section 325) which is not otherwise treated as a contribution under clause (i) or clause (ii)..
 (b)DefinitionsTitle III of such Act (52 U.S.C. 30101 et seq.), as amended by this Act, is amended to by adding at the end the following new section:
							
								325.Payments for coordinated expenditures
									(a)Coordinated expenditures
 (1)In generalFor purposes of section 301(8)(A)(iii), the term coordinated expenditure means— (A)any expenditure, or any payment for a covered communication described in subsection (d), which is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, as defined in subsection (b); or
 (B)any payment for any communication which republishes, disseminates, or distributes, in whole or in part, any video or broadcast or any written, graphic, or other form of campaign material prepared by the candidate or committee or by agents of the candidate or committee (including any excerpt or use of any video from any such broadcast or written, graphic, or other form of campaign material).
 (2)Exception for payments for certain communicationsA payment for a communication (including a covered communication described in subsection (d)) shall not be treated as a coordinated expenditure under this subsection if—
 (A)the communication appears in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate; or
 (B)the communication constitutes a candidate debate or forum conducted pursuant to regulations adopted by the Commission pursuant to section 304(f)(3)(B)(iii), or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum.
											(b)Coordination described
 (1)In generalFor purposes of this section, a payment is made in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, an authorized committee of a candidate, a political committee of a political party, or agents of the candidate or committee, if the payment, or any communication for which the payment is made, is not made entirely independently of the candidate, committee, or agents. For purposes of the previous sentence, a payment or communication not made entirely independently of the candidate or committee includes any payment or communication made pursuant to any general or particular understanding with, or pursuant to any communication with, the candidate, committee, or agents about the payment or communication.
										(2)No finding of coordination based solely on sharing of information regarding legislative or policy
 positionFor purposes of this section, a payment shall not be considered to be made by a person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, solely on the grounds that the person or the person’s agent engaged in discussions with the candidate or committee, or with any agent of the candidate or committee, regarding that person's position on a legislative or policy matter (including urging the candidate or committee to adopt that person's position), so long as there is no communication between the person and the candidate or committee, or any agent of the candidate or committee, regarding the candidate’s or committee’s campaign advertising, message, strategy, policy, polling, allocation of resources, fundraising, or other campaign activities.
 (3)No effect on party coordination standardNothing in this section shall be construed to affect the determination of coordination between a candidate and a political committee of a political party for purposes of section 315(d).
 (4)No safe harbor for use of firewallA person shall be determined to have made a payment in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate or committee, in accordance with this section without regard to whether or not the person established and used a firewall or similar procedures to restrict the sharing of information between individuals who are employed by or who are serving as agents for the person making the payment.
										(c)Payments by coordinated spenders for covered communications
 (1)Payments made in cooperation, consultation, or concert with candidatesFor purposes of subsection (a)(1)(A), if the person who makes a payment for a covered communication, as defined in subsection (d), is a coordinated spender under paragraph (2) with respect to the candidate as described in subsection (d)(1), the payment for the covered communication is made in cooperation, consultation, or concert with the candidate.
 (2)Coordinated spender definedFor purposes of this subsection, the term coordinated spender means, with respect to a candidate or an authorized committee of a candidate, a person (other than a political committee of a political party) for which any of the following applies:
 (A)During the 4-year period ending on the date on which the person makes the payment, the person was directly or indirectly formed or established by or at the request or suggestion of, or with the encouragement of, the candidate (including an individual who later becomes a candidate) or committee or agents of the candidate or committee, including with the approval of the candidate or committee or agents of the candidate or committee.
 (B)The candidate or committee or any agent of the candidate or committee solicits funds, appears at a fundraising event, or engages in other fundraising activity on the person’s behalf during the election cycle involved, including by providing the person with names of potential donors or other lists to be used by the person in engaging in fundraising activity, regardless of whether the person pays fair market value for the names or lists provided. For purposes of this subparagraph, the term election cycle means, with respect to an election for Federal office, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election).
 (C)The person is established, directed, or managed by the candidate or committee or by any person who, during the 4-year period ending on the date on which the person makes the payment, has been employed or retained as a political, campaign media, or fundraising adviser or consultant for the candidate or committee or for any other entity directly or indirectly controlled by the candidate or committee, or has held a formal position with the candidate or committee.
 (D)The person has retained the professional services of any person who, during the 2-year period ending on the date on which the person makes the payment, has provided or is providing professional services relating to the campaign to the candidate or committee. For purposes of this subparagraph, the term professional services includes any services in support of the candidate’s or committee’s campaign activities, including advertising, message, strategy, policy, polling, allocation of resources, fundraising, and campaign operations, but does not include accounting or legal services.
 (E)The person is established, directed, or managed by a member of the immediate family of the candidate, or the person or any officer or agent of the person has had more than incidental discussions about the candidate’s campaign with a member of the immediate family of the candidate. For purposes of this subparagraph, the term immediate family has the meaning given such term in section 9004(e) of the Internal Revenue Code of 1986.
											(d)Covered communication defined
 (1)In generalFor purposes of this section, the term covered communication means, with respect to a candidate or an authorized committee of a candidate, a public communication (as defined in section 301(22)) which—
 (A)expressly advocates the election of the candidate or the defeat of an opponent of the candidate (or contains the functional equivalent of express advocacy);
 (B)promotes or supports the candidate, or attacks or opposes an opponent of the candidate (regardless of whether the communication expressly advocates the election or defeat of a candidate or contains the functional equivalent of express advocacy); or
 (C)refers to the candidate or an opponent of the candidate but is not described in subparagraph (A) or subparagraph (B), but only if the communication is disseminated during the applicable election period.
 (2)Applicable election periodIn paragraph (1)(C), the applicable election period means, with respect to any candidate, the period beginning 120 days prior to the candidate's primary or preference election, nominating convention, or caucus, and ending on the day after the general election.
 (3)Special rules for communications involving congressional candidatesFor purposes of this subsection, a public communication shall not be considered to be a covered communication with respect to a candidate for election for an office other than the office of President or Vice President unless it is publicly disseminated or distributed in the jurisdiction of the office the candidate is seeking.
										(e)Penalty
 (1)Determination of amountAny person who knowingly and willfully commits a violation of this Act by making a contribution which consists of a payment for a coordinated expenditure shall be fined an amount equal to the greater of—
 (A)in the case of a person who makes a contribution which consists of a payment for a coordinated expenditure in an amount exceeding the applicable contribution limit under this Act, 300 percent of the amount by which the amount of the payment made by the person exceeds such applicable contribution limit; or
 (B)in the case of a person who is prohibited under this Act from making a contribution in any amount, 300 percent of the amount of the payment made by the person for the coordinated expenditure.
 (2)Joint and several liabilityAny director, manager or officer of a person who is subject to a penalty under paragraph (1) shall be jointly and severally liable for any amount of such penalty that is not paid by the person prior to the expiration of the 1-year period which begins on the date the Commission imposes the penalty or the 1-year period which begins on the date of the final judgment following any judicial review of the Commission’s action, whichever is later..
						(c)Effective date
 (1)Repeal of existing regulations on coordinationEffective upon the expiration of the 90-day period which begins on the date of the enactment of this Act—
 (A)the regulations on coordinated communications adopted by the Federal Election Commission which are in effect on the date of the enactment of this Act (as set forth in 11 C.F.R. Part 109, Subpart C, under the heading Coordination) are repealed; and
 (B)the Federal Election Commission shall promulgate new regulations on coordinated communications which reflect the amendments made by this part.
 (2)Effective dateThe amendments made by this section shall apply with respect to payments made on or after the expiration of the 120-day period which begins on the date of the enactment of this Act, without regard to whether or not the Federal Election Commission has promulgated regulations in accordance with paragraph (1)(B) as of the expiration of such period.
							1023.Clarification of ban on fundraising for Super PACs by Federal candidates and officeholders
 (a)In GeneralSection 323(e)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30125(e)(1)) is amended— (1)by striking or at the end of subparagraph (A);
 (2)by striking the period at the end of subparagraph (B) and inserting ; or; and (3)by adding at the end the following new subparagraph:
								
 (C)solicit, receive, direct, or transfer funds to or on behalf of any political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions), or to or on behalf of any political organization under section 527 of the Internal Revenue Code of 1986 which accepts such donations or contributions (other than a committee of a State or local political party or a candidate for election for State or local office)..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring after January 1, 2018.
						IIIReal-Time Transparency
 1031.Short titleThis part may be cited as the Real Time Transparency Act. 1032.48-hour notification required for all political committees receiving cumulative contributions of $1,000 or more during a year from any contributor (a)NotificationSection 304(a)(6)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(6)(A)) is amended to read as follows:
							
								(A)
 (i)If a political committee receives an aggregate amount of contributions equal to or greater than $1,000 from any contributor during a calendar year, the committee shall submit a notification to the Commission containing the name of the committee (and, in the case of an authorized committee of a candidate, the name of the candidate and the office sought by the candidate), the identification of the contributor, and the date of receipt and amount of the contributions involved.
 (ii)If, at any time after a political committee is required to submit a notification under this subparagraph with respect to a contributor during a calendar year, the political committee receives additional contributions from that contributor during that year, the committee shall submit an additional notification under clause (i) with respect to such contributor each time the aggregate amount of the additional contributions received from the contributor during the year equals or exceeds $1,000 (excluding the amount of any contribution for which information is required to be included in a previous notification under this subparagraph).
 (iii)The political committee shall submit the notification required under this subparagraph with respect to a contributor—
 (I)in the case of a notification described in clause (i), not later than 48 hours after the date on which the aggregate amount of contributions received from the contributor during the calendar year first equals or exceeds $1,000; or
 (II)in the case of an additional notification described in clause (ii), not later than 48 hours after the date on which the aggregate amount of contributions received from the contributor during the calendar year for which information was not already included in a notification under this subparagraph first equals or exceeds $1,000.
 (iv)For purposes of this subparagraph, any amount transferred by a joint fundraising committee which is established by an authorized committee of a candidate to any other authorized committee of that candidate shall be treated as a contribution by the joint fundraising committee to such authorized committee..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to contributions received by a political committee under the Federal Election Campaign Act of 1971 during 2017 or any succeeding year, except that nothing in such amendment may be construed to require a political committee which does not receive contributions during the portion of 2017 which occurs after the date of the enactment of this Act to meet the requirements of section 304(a)(6)(A) of the Federal Election Campaign Act of 1971, as amended by subsection (a).
						1033.Filing by Senate candidates with Federal Election Commission
 (a)Mandatory Filing with FECSection 302(g) of the Federal Election Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
							
 (g)Filing With the CommissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to materials filed on or after the date of the enactment of this Act.
						IVStand By Your Ad
					1041.Stand By Your Ad
 (a)Disclaimer requirements for campaign-Related disbursementsSection 318(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended by striking for the purpose of financing communications expressly advocating the election or defeat of a clearly identified candidate and inserting for a campaign-related disbursement, as defined in section 324, consisting of a public communication.
						(b)Stand By Your Ad requirements
 (1)Maintenance of requirements for political parties and certain political committeesSection 318(d)(2) of such Act (52 U.S.C. 30120(d)(2)) is amended— (A)in the heading, by striking Others and inserting certain political committees;
 (B)by striking Any communication and inserting (A) Any communication; (C)by inserting which (except to the extent provided in the last sentence of this paragraph) is paid for by a political committee (including a political committee of a political party) and after subsection (a);
 (D)by striking or other person each place it appears; and (E)by adding at the end the following new subparagraph:
									
 (B)This paragraph does not apply to a communication paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324 and with respect to which a covered organization files a statement under such section..
 (2)Special disclaimer requirements for certain communicationsSection 318 of such Act (52 U.S.C. 30120) is amended by adding at the end the following new subsection:
								
									(e)Communications by others
 (1)In generalAny communication described in paragraph (3) of subsection (a) which is transmitted through radio or television (other than a communication to which subsection (d)(2) applies) shall include, in addition to the requirements of such paragraph, the following:
 (A)The individual disclosure statement described in paragraph (2)(A) (if the person paying for the communication is an individual) or the organizational disclosure statement described in paragraph (2)(B) (if the person paying for the communication is not an individual).
 (B)If the communication is transmitted through television and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324, the Top Five Funders list (if applicable), unless, on the basis of criteria established in regulations issued by the Commission, the communication is of such short duration that including the Top Five Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Five Funders list.
 (C)If the communication is transmitted through radio and is paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324, the Top Two Funders list (if applicable), unless, on the basis of criteria established in regulations issued by the Commission, the communication is of such short duration that including the Top Two Funders list in the communication would constitute a hardship to the person paying for the communication by requiring a disproportionate amount of the content of the communication to consist of the Top Two Funders list.
											(2)Disclosure statements described
 (A)Individual disclosure statementsThe individual disclosure statement described in this subparagraph is the following: I am ________, and I approve this message., with the blank filled in with the name of the applicable individual. (B)Organizational disclosure statementsThe organizational disclosure statement described in this subparagraph is the following: I am ________, the ________ of ________, and ________ approves this message., with—
 (i)the first blank to be filled in with the name of the applicable individual; (ii)the second blank to be filled in with the title of the applicable individual; and
 (iii)the third and fourth blank each to be filled in with the name of the organization or other person paying for the communication.
												(3)Method of conveyance of statement
 (A)Communications transmitted through radioIn the case of a communication to which this subsection applies which is transmitted through radio, the disclosure statements required under paragraph (1) shall be made by audio by the applicable individual in a clearly spoken manner.
 (B)Communications transmitted through televisionIn the case of a communication to which this subsection applies which is transmitted through television, the information required under paragraph (1)—
 (i)shall appear in writing at the end of the communication or in a crawl along the bottom of the communication in a clearly readable manner, with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 6 seconds; and
 (ii)shall also be conveyed by an unobscured, full-screen view of the applicable individual or by the applicable individual making the statement in voice-over accompanied by a clearly identifiable photograph or similar image of the individual, except in the case of a Top Five Funders list.
 (4)DefinitionsIn this subsection: (A)Applicable individualThe term applicable individual means, with respect to a communication to which this subsection applies—
 (i)if the communication is paid for by an individual, the individual involved; (ii)if the communication is paid for by a corporation, the chief executive officer of the corporation (or, if the corporation does not have a chief executive officer, the highest ranking official of the corporation);
 (iii)if the communication is paid for by a labor organization, the highest ranking officer of the labor organization; and
 (iv)if the communication is paid for by any other person, the highest ranking official of such person. (B)Covered organization and campaign-related disbursementThe terms campaign-related disbursement and covered organization have the meaning given such terms in section 324.
 (C)Top Five Funders listThe term Top Five Funders list means, with respect to a communication paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324, a list of the five persons who provided the largest payments of any type in an aggregate amount equal to or exceeding $10,000 which are required under section 324(a) to be included in the reports filed by a covered organization with respect to such communication during the 12-month period ending on the date of the disbursement and the amount of the payments each such person provided. If two or more people provided the fifth largest of such payments, the covered organization involved shall select one of those persons to be included on the Top Five Funders list.
 (D)Top Two Funders listThe term Top Two Funders list means, with respect to a communication paid for in whole or in part with a payment which is treated as a campaign-related disbursement under section 324, a list of the persons who provided the largest and the second largest payments of any type in an aggregate amount equal to or exceeding $10,000 which are required under section 324(a) to be included in the reports filed by a covered organization with respect to such communication during the 12-month period ending on the date of the disbursement and the amount of the payments each such person provided. If two or more persons provided the second largest of such payments, the covered organization involved shall select one of those persons to be included on the Top Two Funders list..
							(c)Application of Disclosure Requirements for Audio and Video Communications to Audio and Video
			 Portions of Communications Transmitted Through Internet or Electronic Mail
 (1)Communications by candidates or authorized personsSection 318(d)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(d)(1)) is amended by adding at the end the following new subparagraph:  (C)Audio and video portions of communications transmitted through Internet or electronic mailIn the case of a communication described in paragraph (1) or (2) of subsection (a) which is transmitted through the Internet or through any form of electronic mail—
 (i)any audio portion of the communication shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio; and
 (ii)any video portion of the communication shall meet the requirements applicable under subparagraph (B) to communications transmitted through television..
							(2)Communications by Others
 (A)In generalSection 318(d)(2) of such Act (52 U.S.C. 30120(d)(2)), as amended by subsection (b)(1), is further amended—
 (i)by redesignating subparagraph (B) as subparagraph (C); and (ii)by inserting after subparagraph (A) the following new subparagraph:
										
 (B)In the case of a communication described in paragraph (3) of subsection (a) which is transmitted through the Internet or through any form of electronic mail, any audio portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through radio and any video portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through television..
 (B)Application of special personal disclosure rules for certain communicationsSection 318(e) of such Act, as added by subsection (b)(2), is amended— (i)in paragraph (1) in the matter preceding subparagraph (A), by striking radio or television and inserting radio or television, through the Internet, or through any form of electronic mail; and
 (ii)in paragraph (3), by adding at the end the following new subparagraph:  (C)Communications transmitted through Internet or electronic mailIn the case of a communication to which this paragraph applies which is transmitted through the Internet or through any form of electronic mail, any audio portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through radio and any video portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through television..
									(d)Disclosure Requirements for Campaign Communications Made Through Prerecorded Telephone Calls
 (1)Application of requirementsSection 318(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(a)) is amended by inserting after mailing, each place it appears the following: telephone call which consists in substantial part of a prerecorded audio message,. (2)Treatment as audio communication (A)Communications by candidates or authorized personsSection 318(d)(1) of such Act (52 U.S.C. 30120(d)(1)), as amended by subsection (c)(1), is further amended by adding at the end the following new subparagraph:
									
 (D)Prerecorded telephone callsAny communication described in paragraph (1) or (2) of subsection (a) which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio, except that the statement required under such subparagraph shall be made at the beginning of the telephone call..
								(B)Communications by others
 (i)In generalSection 318(d)(2) of such Act (52 U.S.C. 30120(d)(2)), as amended by subsection (b)(1) and subsection (c)(2)(A), is further amended—
 (I)by redesignating subparagraph (C) as subparagraph (D); and (II)by inserting after subparagraph (B) the following new subparagraph:
											
 (C)Any communication described in paragraph (3) of subsection (a) which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under this paragraph to communications transmitted through radio, except that the statement required shall be made at the beginning of the telephone call..
 (ii)Application of special personal disclosure rules for certain communicationsSection 318(e) of such Act, as added by subsection (b)(2) and as amended by subsection (c)(2)(b), is further amended—
 (I)in paragraph (1) in the matter preceding subparagraph (A), by striking electronic mail and inserting electronic mail, or which is a telephone call which consists in substantial part of a prerecorded audio message,; and
 (II)in paragraph (3), by adding at the end the following new subparagraph:  (D)Communications made through prerecorded telephone callsAny communication to which this paragraph applies which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under this paragraph to communications transmitted through radio..
 (e)No Expansion of Persons Subject to Disclaimer Requirements on Internet CommunicationsNothing in this section or the amendments made by this section may be construed to require any person who is not required under section 318 of the Federal Election Campaign Act of 1971 (as provided under section 110.11 of title 11 of the Code of Federal Regulations) to include a disclaimer on communications made by the person through the Internet to include any disclaimer on any such communications.
						VOther Campaign Finance Reforms
 1051.Regulations with respect to best efforts for identifying persons making contributionsNot later than 6 months after the date of enactment of this Act, the Federal Election Commission shall promulgate regulations with respect to what constitutes best efforts under section 302(i) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(i)) for determining the identification of persons making contributions to political committees, including the identifications of persons making contributions over the Internet or by credit card. Such regulations shall include a requirement that in the case of contributions made by a credit card, the political committee shall ensure that the name on the credit card used to make the contribution matches the name of the person making the contribution.
					1052.Rules relating to joint fundraising committees
						(a)Prohibition on joint fundraising committees for candidates
 (1)In generalSection 302(e) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102(e)) is amended by adding at the end the following new paragraph:
								
 (6)No authorized committee of a candidate may establish, participate in, or have any involvement with any joint fundraising committee.. 
 (2)Conforming amendmentSection 302(e)(3)(A) of such Act (52 U.S.C. 30102(e)(3)) is amended— (A)by striking except that and all that follows through the candidate and inserting except that the candidate;
 (B)by striking ; and and inserting a period; and (C)by striking clause (ii).
 (b)Limitation on joint fundraising committees for party committeesSection 302 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30102) is amended by adding at the end the following new subsection:
							
 (j)Participation of party committees in joint fundraising committeesNo committee of a political party may establish, participate in, or have any involvement with any joint fundraising committee other than a joint fundraising committee that consists of the national committee of a political party and one other committee of the political party..
 (c)Effective dateThe amendments made by this section shall take effect on January 1, 2018. 1053.Disclosure of bundled contributions to Presidential campaigns; increase in threshold for bundled contributions by lobbyists (a)In generalParagraphs (1) through (3) of section 304(i) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(i)) are amended to read as follows:
							
								(1)In general
 (A)Disclosure of bundled contributions by lobbyistsEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person reasonably known by the committee to be a person described in paragraph (7) who provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such person during the covered period.
 (B)Disclosure of bundled contributions by political committeesEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name of each political committee (other than a committee of a political party) which provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such political committee during the covered period.
 (C)Disclosure of bundled contributions to presidential campaignsEach committee which is an authorized committee of a candidate for the office of President or for nomination to such office shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person who provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the election cycle, and the aggregate amount of the bundled contributions provided by each such person during the covered period and such election cycle. Such schedule shall include a separate listing of the name, address, and employer of each person included on such schedule who is reasonably known by the committee to be a person described in paragraph (7), together with the aggregate amount of bundled contributions provided by such person during such period and such cycle.
 (2)Covered periodIn this subsection, a covered period means— (A)with respect to a committee which is an authorized committee of a candidate for the office of President or for nomination to such office—
 (i)the 4-year election cycle ending with the date of the election for the office of the President; and (ii)any reporting period applicable to the committee under this section during which any person provided two or more bundled contributions to the committee; and
 (B)with respect to any other committee— (i)the period beginning January 1 and ending June 30 of each year;
 (ii)the period beginning July 1 and ending December 31 of each year; and (iii)any reporting period applicable to the committee under this section during which any person described in paragraph (7) provided two or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold.
										(3)Applicable threshold
 (A)In generalIn this subsection, the applicable threshold is— (i)$50,000 in the case of a committee which is an authorized committee of a candidate for the office of President or for nomination to such office; and
 (ii)$25,000 in the case of any other committee. In determining whether the amount of bundled contributions provided to a committee by a person exceeds the applicable threshold, there shall be excluded any contribution made to the committee by the person or the person's spouse.(B)IndexingIn any calendar year after 2018, section 315(c)(1)(B) shall apply to each amount applicable under subparagraph (A) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amount applicable under subparagraph (A), the base period shall be 2017.
 (C)Aggregation of contributions from cosponsors of fundraising eventFor purposes of determining the amount of bundled contributions provided by a person to a committee which were received by the person at a fundraising event sponsored by the person, or in response to an invitation to attend a fundraising event sponsored by the person, each person who is a sponsor of the event shall be considered to have provided to the committee the aggregate amount of all bundled contributions which were provided to the committee by all sponsors of the event..
 (b)Conforming amendmentsSection 304(i) of such Act (52 U.S.C. 30104(i)) is amended— (1)in paragraph (5), by striking described in paragraph (7) each place it appears in subparagraphs (C) and (D);
 (2)in paragraph (6), by inserting (other than a candidate for the office of President or for nomination to such office) after candidate; and (3)in paragraph (8)(A)—
 (A)by striking , with respect to a committee described in paragraph (6) and a person described in paragraph (7), and inserting , with respect to a committee described in paragraph (6) or an authorized committee of a candidate for the office of President or for nomination to such office,;
 (B)by striking by the person in clause (i) thereof and inserting by any person; and (C)by striking the person each place it appears in clause (ii) and inserting such person.
 (c)Effective dateThe amendments made by this section shall apply with respect to reports filed under section 304 of the Federal Election Campaign Act of 1971 after January 1, 2018.
						1054.Judicial review of actions related to campaign finance laws
 (a)In generalTitle IV of the Federal Election Campaign Act of 1971 (52 U.S.C. 30141 et seq.) is amended by inserting after section 406 the following new section:
							
								407.Judicial review
 (a)In generalNotwithstanding section 373(f), if any action is brought for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, or is brought to with respect to any action of the Commission under chapter 95 or 96 of the Internal Revenue Code of 1986, the following rules shall apply:
 (1)The action shall be filed in the United States District Court for the District of Columbia and an appeal from the decision of the district court may be taken to the Court of Appeals for the District of Columbia Circuit.
 (2)In the case of an action relating to declaratory or injunctive relief to challenge the constitutionality of a provision—
 (A)a copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate; and
 (B)it shall be the duty of the United States District Court for the District of Columbia, the Court of Appeals for the District of Columbia, and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.
 (b)Intervention by Members of CongressIn any action in which the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986 is raised, any member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require interveners taking similar positions to file joint papers or to be represented by a single attorney at oral argument.
 (c)Challenge by Members of CongressAny Member of Congress may bring an action, subject to the special rules described in subsection (a), for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or chapter 95 or 96 of the Internal Revenue Code of 1986..
						(b)Conforming amendments
							(1)In general
 (A)Section 9011 of the Internal Revenue Code of 1986 is amended to read as follows:  9011.Judicial reviewFor provisions relating to judicial review of certifications, determinations, and actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..
 (B)Section 9041 of the Internal Revenue Code of 1986 is amended to read as follows:  9041.Judicial reviewFor provisions relating to judicial review of actions by the Commission under this chapter, see section 407 of the Federal Election Campaign Act of 1971..
 (C)Section 403 of the Bipartisan Campaign Finance Reform Act of 2002 (52 U.S.C. 30110 note) is repealed.
 (c)Effective dateThe amendments made by this section shall apply to actions brought on or after January 1, 2018. 1055.Treatment of internet communications made by political committees as public communications (a)In generalParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(22)) is amended by adding at the end the following new sentence: Such term shall include communications to the general public made over the Internet by a political committee..
 (b)Effective dateThe amendment made by this section shall apply to communications made on or after the date of the enactment of this Act.
						1056.Clarification of applicability of contribution limits to certain political committees
 (a)In generalSection 315(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)) is amended by striking subparagraph (C) and inserting the following:
							
 (C)to any other political committee (other than a committee described in subparagraph (D)), including to a political committee that makes only independent expenditures or electioneering communications (or a combination thereof) or to any account of a political committee established for the purpose of making only independent expenditures or electioneering communications (or a combination thereof), in any calendar year which, in the aggregate, exceed $5,000; or.
 (b)Effective dateThe amendments made by this section shall apply to contributions made on or after the date of the enactment of this Act.
						BEstablishment of Federal Election Administration
 1101.Short titleThis subtitle may be cited as the Federal Election Administration Act of 2017. IFederal election administration 1111.Establishment of the Federal Election Administration (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new subtitle:
							
								BAdministrative Provisions
									1Establishment of the Federal Election Administration
										351.Establishment of the Federal Election Administration
 (a)In GeneralThere is established the Federal Election Administration (in this Act referred to as the Administration). (b)Independent EstablishmentThe Administration shall be an independent establishment (as defined in section 104 of title 5, United States Code).
 (c)PurposeThe Administration shall administer, seek to obtain compliance with, enforce, and formulate policy in a manner that is consistent with the language and intent of Congress with respect to the following statutes:
 (1)This Act. (2)The Presidential Election Campaign Fund Act under chapter 95 of the Internal Revenue Code of 1986.
 (3)The Presidential Primary Matching Payment Account Act under chapter 96 of the Internal Revenue Code of 1986.
 (d)Exclusive Civil JurisdictionThe Administration shall have exclusive jurisdiction with respect to the civil enforcement of the statutes identified in subsection (c).
 (e)Voting RequirementAll decisions of the Administration with respect to the exercise of its duties and powers under this Act, except those expressly reserved for decision by the Chair, shall be made by a majority vote of its members.
											(f)Meetings and Quorum
 (1)MeetingsThe Administration shall meet— (A)at least once each month; and
 (B)at the call of the Chair. (2)QuorumA majority of the members of the Administration shall constitute a quorum.
 (g)SealThe Administration shall procure a proper seal, with such suitable inscriptions and devices as the President shall approve. This seal, to be known as the official seal of the Federal Election Administration, shall be kept and used to verify official documents, under such rules and regulations as the Administration may prescribe. Judicial notice shall be taken of the seal.
 (h)Principal OfficeThe principal office of the Administration shall be in or near the District of Columbia, but the Administration may meet or exercise any of its powers anywhere in the United States.
											352.Composition of the Federal Election Administration
 (a)In GeneralThe Administration shall be composed of 5 members, 1 of whom shall serve as the Chair of the Administration. Not more than 2 members of the Administration shall be affiliated with the same political party while serving as a member of the Administration. For purposes of the preceding sentence, a member shall be treated as affiliated with a political party if such member was affiliated with such political party at any time during the 5-year period ending on the date on which such individual is nominated to be a member of the Administration.
											(b)Appointment
 (1)In generalEach member of the Administration shall be appointed by the President, by and with the advice and consent of the Senate.
 (2)ChairThe President shall, at the time of nomination of the first 5 members of the Administration, designate 1 of the 5 to serve as the Chair. Any individual appointed to succeed, or to fill the unexpired term of, that member (or any member succeeding that member) shall serve as the Chair.
												(3)Qualifications
 (A)In generalThe President may select an individual for service as a Member of the Commission if the individual has experience in election law and has a demonstrated record of integrity, impartiality, and good judgment.
													(B)Assistance of blue ribbon advisory panel
 (i)In generalPrior to the regularly scheduled expiration of the term of a member of the Commission and upon the occurrence of a vacancy in the membership of the Commission prior to the expiration of a term, the President shall convene a Blue Ribbon Advisory Panel, that includes individuals representing each major political party and individuals who are independent of a major political party and that consists of an odd number of individuals selected by the President from retired Federal judges, former law enforcement officials, or individuals with experience in election law, except that the President may not select any individual to serve on the panel who holds any public office at the time of selection.
 (ii)RecommendationsWith respect to each member of the Commission whose term is expiring or each vacancy in the membership of the Commission (as the case may be), the Blue Ribbon Advisory Panel shall recommend to the President at least one but not more than 3 individuals for nomination for appointment as a member of the Commission.
 (iii)PublicationAt the time the President submits to the Senate the nominations for individuals to be appointed as members of the Commission, the President shall publish the Blue Ribbon Advisory Panel's recommendations for such nominations.
 (iv)Exemption from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a Blue Ribbon Advisory Panel convened under this subparagraph.
														(c)Term of Office
												(1)In general
 (A)ChairThe Chair of the Administration shall be appointed for a term of 10 years. (B)Other membersSubject to subparagraph (C), the 4 members of the Administration other than the Chair shall be appointed for a term of 6 years.
 (C)Initial appointmentsOf the members initially appointed under subparagraph (B), 2 members shall be appointed for a term of 3 years.
 (2)Limitation to one termA member of the Administration may only serve 1 term, except that— (A)an individual appointed under subparagraph (B) of paragraph (1) who is appointed for the term described in subparagraph (C) of such paragraph may be appointed to a 6-year term in addition to the term described in such subparagraph; and
 (B)an individual appointed under paragraph (4) to fill the remainder of an unexpired term that has less than 1/2 of the term remaining may be appointed to serve another term.
 (3)Expired termsAn individual may continue to serve as a member of the Administration after the expiration of such individual’s term until the earlier of—
 (A)the date on which such individual’s successor has taken office; or (B)1 year following the date on which the term of such member expired.
 (4)VacanciesAn individual appointed upon a vacancy occurring before the expiration of the term for which the individual’s predecessor was appointed shall be appointed only for the unexpired term of the predecessor. Such vacancy shall be filled in the same manner as the original appointment.
 (5)Prohibiting engagement with other business or employment during serviceA member of the Commission shall not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of his or her appointment to the Commission shall terminate or liquidate such activity not later than 90 days after such appointment.
 (d)RemovalA member of the Administration may be removed by the President only for inefficiency, neglect of duty, or malfeasance in office.
											353.Staff director
 (a)In GeneralThere shall be in the Administration a staff director. (b)ResponsibilitiesThe staff director—
 (1)shall assist the Administration in its administration and operations; (2)shall perform such responsibilities as the Administration shall prescribe; and
 (3)may, with the approval of the Chair— (A)appoint and fix the pay of such additional personnel as the staff director considers appropriate without regard to the provisions of title 5, United States Code, governing appointments in the competitive service; and
 (B)procure temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay in effect for grade GS–15 of the General Schedule (5 U.S.C. 5332).
 (c)AppointmentThe staff director shall be appointed by the Chair, after consultation with the other members of the Administration.
 (d)Other ActivitiesAn individual may not engage in any other business, vocation, or employment while serving as the staff director.
											354.General counsel
 (a)In GeneralThere shall be in the Administration a general counsel. (b)ResponsibilitiesThe general counsel shall—
 (1)serve as the chief legal officer of the Administration; (2)provide legal assistance to the Administration concerning its programs and policies;
 (3)advise and assist the Administration in carrying out its responsibilities under section 361; and (4)represent the Administration in any proceeding in court or before an administrative law judge.
 (c)AppointmentThe general counsel shall be appointed by the Chair, subject to approval by majority vote of the members of the Administration.
 355.Inspector generalThere shall be in the Administration an inspector general. The inspector general and the office of inspector general shall be subject to the Inspector General Act of 1978 (5 U.S.C. App.).
										2Operation of the Federal Election Administration
										361.Powers of the Chair and Administration
											(a)Chair
 (1)In generalThe Chair shall be the chief administrative officer of the Administration with the authority to administer the Administration and shall, after consultation with the other members of the Administration, have the power to appoint or remove the staff director and to establish the budget of the Administration.
 (2)Other powersThe Chair has the power— (A)to the fullest extent practicable, to request the assistance of other agencies and departments of the United States, including the personnel and facilities of such agencies and departments and the heads of such agencies and departments may make available to the Chair such personnel, facilities, and other assistance, with or without reimbursement;
 (B)to appoint, assign, remove, and compensate administrative law judges in accordance with title 5, United States Code;
 (C)to require, by special or general orders, any person to submit, under oath, such written reports and answers to questions as the Chair may prescribe;
 (D)to administer oaths or affirmations; (E)to issue and enforce subpoenas in accordance with section 364;
 (F)in any proceeding or investigation, to order testimony to be taken by deposition before any person who is designated by the Chair and has the power to administer oaths and, in such instances, to compel testimony and the production of evidence in the same manner as authorized under subparagraph (E);
 (G)to pay witnesses fees and mileage in accordance with section 364(d); and (H)to make independent budget requests to Congress in accordance with section 362.
 (b)AdministrationThe Administration shall have the power— (1)to initiate, defend, or appeal, through the general counsel, any civil action in the name of the Administration to enforce the provisions of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (2)to assess civil penalties for violations of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (3)to issue cease-and-desist orders to prevent violations of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (4)to establish procedures and schedules for agency adjudication that ensure timely enforcement of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
 (5)to render advisory opinions under section 363; (6)to develop prescribed forms, and to make, amend, and repeal rules, pursuant to section 365;
 (7)to establish procedures for alternative dispute resolution of violations of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986;
 (8)to conduct investigations and hearings expeditiously, to encourage voluntary compliance, and to report apparent violations to the appropriate law enforcement authorities; and
 (9)to transmit to the President and to Congress not later than June 1 of each year, a report which states in detail the activities of the Administration in carrying out its duties under this Act, and which includes any recommendations for any legislative or other action the Administration considers appropriate.
												362.Independent budget requests and legislative proposals
 (a)Exemption From OMB OversightWhenever the Chair submits any budget estimate or request to the President or the Office of Management and Budget, the Chair shall concurrently transmit a copy of such estimate or request to Congress.
 (b)Authority To Make Independent Legislative RecommendationsWhenever the Administration submits any legislative recommendation, testimony, or comments on legislation requested by Congress or by any Member of Congress, to the President or the Office of Management and Budget, the Administration shall concurrently transmit a copy thereof to Congress or to the Member requesting the same. No officer or agency of the United States shall have any authority to require the Administration to submit its legislative recommendations, testimony, or comments on legislation, to any office or agency of the United States for approval, comments, or review, prior to the submission of such recommendations, testimony, or comments to Congress.
											363.Advisory opinions
											(a)Requests for Advisory Opinions
 (1)In generalNot later than 60 days after the Administration receives from a person a complete written request concerning the application of this Act, chapter 95 or 96 of the Internal Revenue Code of 1986, or a rule or regulation prescribed by the Administration, with respect to a specific transaction or activity by the person, the Administration shall render a written advisory opinion relating to such transaction or activity to the person.
 (2)Requests by candidatesIf an advisory opinion is requested by a candidate, or any authorized committee of such candidate, during the 60-day period before any election for Federal office involving the requesting party, the Administration shall render a written advisory opinion relating to such request not later than 20 days after the Administration receives a complete written request.
 (b)Rulemaking RequiredAny rule of law which is not stated in this Act or in chapter 95 or 96 of the Internal Revenue Code of 1986 may be initially proposed by the Administration only as a rule or regulation pursuant to procedures established in section 365. No opinion of an advisory nature may be issued by the Administration or any other officer or employee of the Administration except in accordance with the provisions of this section.
											(c)Reliance on Advisory Opinions
 (1)In generalAny advisory opinion rendered by the Administration under subsection (a) may be relied upon by— (A)any person involved in the specific transaction or activity with respect to which such advisory opinion is rendered; and
 (B)any person involved in any specific transaction or activity which is indistinguishable in all its material aspects from the transaction or activity with respect to which such advisory opinion is rendered.
 (2)Protection from liabilityNotwithstanding any other provisions of law, any person who relies upon any provision or finding of an advisory opinion in accordance with the provisions of paragraph (1) and who acts in good faith in accordance with the provisions and findings of such advisory opinion shall not, as a result of any such act, be subject to any sanction provided by this Act or by chapter 95 or 96 of the Internal Revenue Code of 1986.
												(d)Notice and comment
 (1)Publication of requestsThe Administration shall make public any request made under subsection (a) for an advisory opinion. (2)Opportunity to comment (A)Written commentsBefore rendering an advisory opinion, the Administration shall accept written comments submitted by any interested party within the 10-day period following the date on which the request is made public.
 (B)TestimonyTo the extent that the Commission provides an opportunity for a person requesting an advisory opinion under this section (or counsel for such person) to appear before the Commission to present testimony in support of the request, and the person (or counsel) accepts such opportunity, the Commission shall provide a reasonable opportunity for an interested party who submitted written comments under subparagraph (A) in response to the request (or counsel for such interested party) to appear before the Commission to present testimony in response to the request.
													(e)Judicial Review
 (1)In generalAny person adversely affected by an advisory opinion rendered by the Administration may obtain judicial review of such advisory opinion by filing a petition in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Scope of reviewFor purposes of conducting the judicial review described in paragraph (1), the provisions of section 706 of title 5, United States Code, shall apply.
												364.Issuance and enforcement of subpoenas
 (a)Issuance by the ChairIf the Administration is conducting an investigation pursuant to section 371 or 372, the Chair shall, on behalf of the Administration, have the power to require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence relating to the execution of the Administration’s duties.
 (b)Issuance by an Administrative Law JudgeAny administrative law judge presiding over an enforcement action pursuant to section 373 shall have the power to require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence relating to the administrative law judge’s duties.
											(c)Issuance and Enforcement of Subpoenas
 (1)IssuanceSubpoenas issued under subsection (a) or (b) shall bear the signature of the Chair or an administrative law judge, respectively, and shall be served by any person or class of persons designated by the Chair or administrative law judge for that purpose.
 (2)EnforcementIn the case of contumacy or failure to obey a subpoena issued under subsection (a) or (b), the Federal district court for the judicial district in which the subpoenaed person resides, is served, or may be found may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
 (d)Witness Allowances and FeesSection 1821 of title 28, United States Code, shall apply to witnesses requested or subpoenaed to appear at any hearing of the Administration. The per diem and mileage allowances for witnesses shall be paid from funds available to pay the expenses of the Administration.
 (e)JurisdictionSubpoenas for witnesses who are required to attend a Federal district court may run into any other district.
											365.Rulemaking authority
 (a)In GeneralThe Administration may, pursuant to the provisions of chapter 5 of title 5, United States Code, prescribe such rules and regulations as the Administration deems necessary to carry out the provisions of this Act and chapters 95 and 96 of the Internal Revenue Code of 1986, including the authority to promulgate rules of practice and procedure for agency adjudications.
 (b)Authority To Promulgate Independent RegulationsWhenever the Administration promulgates any regulation, it shall not be required to submit such regulation for review or approval to the President or the Office of Management and Budget.
 (c)Conduct of ActivitiesThe Administration shall prepare written rules for the conduct of its activities, including procedures for the conduct of enforcement actions under sections 371, 372, and 373.
											(d)Forms
 (1)In generalThe Administration shall prescribe forms necessary to implement this Act and chapters 95 and 96 of the Internal Revenue Code of 1986.
 (2)Public protectionAny forms prescribed by the Administration under paragraph (1), and any information-gathering activities of the Administration under this Act, shall not be subject to the provisions of section 3512 of title 44, United States Code.
 (e)Reliance Upon Rules and RegulationsNotwithstanding any other provision of law, any person who relies upon any rule or regulation prescribed by the Administration in accordance with the provisions of this section and who acts in good faith in accordance with such rule or regulation shall not, as a result of such act, be subject to any sanction provided by this Act or by chapter 95 or 96 of the Internal Revenue Code of 1986.
 (f)Consultation With IRSIn prescribing rules, regulations, and forms under this section, the Administration and the Secretary of the Treasury shall consult and work together to promulgate rules, regulations, and forms which are mutually consistent. The Administration shall report to Congress annually on the steps it has taken to comply with this subsection.
											(g)Judicial Review
 (1)In generalAny person adversely affected by a rule, regulation, or form promulgated by the Administration may obtain judicial review of such rule, regulation, or form by filing a petition in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Scope of reviewFor purposes of conducting the judicial review described in paragraph (1), the provisions of section 706 of title 5, United States Code, shall apply.
 (h)Rule and Regulation DefinedIn this Act, the terms rule and regulation mean a provision or series of interrelated provisions stating a single, separable rule of law. 366.Litigation authority (a)In GeneralNotwithstanding sections 516 and 518 of title 28, United States Code, and section 3106 of title 5, United States Code, the Administration is authorized to bring, appear in, defend against, and appeal any action instituted under this Act or chapter 95 or 96 of the Internal Revenue Code of 1986, in any court either—
 (1)by attorneys employed by the Administration; or (2)by counsel whom it may appoint, on a temporary basis as may be necessary for such purpose, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and whose compensation it may fix without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title.
 (b)Compensation of Appointed CounselThe compensation of counsel appointed on a temporary basis under subsection (a)(2) shall be paid out of any funds otherwise available to pay the compensation of employees of the Administration.
 (c)Independence From Attorney GeneralIn pursuing an action under this section, the Administration may act independently of the Attorney General.
											367.Availability of reports
 (a)In GeneralThe Administration shall— (1)prepare, publish, and furnish to all persons required to file reports and statements under this Act a manual recommending uniform methods of bookkeeping and reporting;
 (2)develop a filing, coding, and cross-indexing system consistent with the purposes of this Act; (3)within 48 hours after the time of the receipt by the Administration of reports and statements filed with the Administration, make them available for public inspection, and copying, at the expense of the person requesting such copying, except that any information copied from such reports or statements may not be sold or used by any person for the purpose of soliciting contributions or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee;
 (4)keep such designations, reports, and statements for a period of 10 years from the date of receipt and maintain computerized records of such designations, reports, and statements thereafter;
												(5)
 (A)compile and maintain a cumulative index of designations, reports, and statements filed under this Act, publish the index at regular intervals, and make the index available for purchase directly or by mail;
 (B)compile, maintain, and revise a separate cumulative index of reports and statements filed by multicandidate committees, including in such index a list of multicandidate committees; and
 (C)compile and maintain a list of multicandidate committees, which shall be revised and made available monthly;
 (6)prepare and publish periodically lists of authorized committees which fail to file reports as required by this Act; and
 (7)serve as a national clearinghouse for the compilation of information and review of procedures with respect to the administration of Federal elections.
 (b)PseudonymsFor purposes of subsection (a)(3), a political committee may submit 10 pseudonyms on each report filed in order to protect against the illegal use of names and addresses of contributors, but only if such committee attaches a list of such pseudonyms to the appropriate report. The Administration shall exclude these lists from the public record.
 (c)ContractsThe Administration may enter into contracts for the purpose of performing the duties described in subsection (a).
 (d)Availability of ReportsReports or other information described in subsection (a) shall be available to the public, except that—
 (1)copies shall be made available without cost, upon request, to agencies and branches of the Federal Government; and
 (2)information made available as a result of the application of paragraph (7) of such subsection shall be made available to the public only upon the payment of the cost thereof.
												368.Audits and field examinations
 (a)In GeneralThe Administration may, in accordance with the provisions of this section, conduct audits and field investigations of any political committee required to file a report under section 304.
 (b)PriorityAll audits and field investigations concerning the verification for, and receipt and use of, any payments received by a candidate or committee under chapter 95 or 96 of the Internal Revenue Code of 1986 shall be given priority.
											(c)Audits and Field Examinations Where Thresholds Not Met
 (1)Internal reviewThe Administration shall conduct an internal review of reports filed by selected committees to determine if the reports filed by a particular committee meet the threshold requirements for substantial compliance with the Act. Such thresholds for compliance shall be established by the Administration.
 (2)Audits and field examinationsThe Administration may vote to conduct an audit and field investigation of any committee which it determines under paragraph (1) does not meet the threshold requirements established by the Administration. Such audits shall be commenced within 30 days of such vote, except that any audit under the provisions of this subsection of an authorized committee of a candidate shall be commenced within 6 months of the election for which such committee is authorized.
												(d)Random Audits
 (1)In generalIn addition to any audits conducted under subsection (c), the Administration may, subject to paragraph (2), conduct audits of any committee selected at random to ensure compliance with this Act. The selection of any committee under this paragraph shall be based on standards and procedures adopted by the Administration, except that in any calendar year such audits may be initiated against no more than 3 percent of all authorized candidate campaign committees.
												(2)Applicable rules
 (A)In generalIf the Administration selects a committee for audit under paragraph (1), the Administration shall promptly notify the committee of the selection and commence the audit within 30 days of the selection.
 (B)Special rules for authorized committeesIf the committee selected under paragraph (1) is an authorized committee of a candidate, the audit— (i)shall be commenced and actively undertaken within 6 months of the election for which the committee is authorized; and
 (ii)may examine compliance with this Act only with respect to that election. (3)ExceptionThis subsection shall not apply to an authorized committee of a candidate for President or Vice President subject to audit under section 9007 or 9038 of the Internal Revenue Code of 1986.
 369.Congressional oversightNothing in this Act shall be construed to limit, restrict, or diminish any investigatory, informational, oversight, supervisory, or disciplinary authority or function of Congress or any committee of Congress with respect to elections for Federal office.
										3Enforcement
										371.Initiation of enforcement actions by Administration
 (a)In GeneralThe Administration may initiate a civil enforcement action under section 373 if, after conducting an investigation, the Administration finds reasonable grounds to believe that a violation of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986 has occurred or is about to occur.
 (b)Basis for FindingsThe Administration may make a finding under subsection (a) based on any information available to the Administration, including the filing of a complaint under section 372.
 (c)Notice and Opportunity To Demonstrate No ViolationPrior to initiating an enforcement action under subsection (a), the Administration shall give any person under investigation notice and the opportunity to demonstrate that there are no reasonable grounds to believe a violation has occurred or is about to occur, but the Administration’s decision on such matter shall not be subject to judicial review.
											372.Complaint to initiate enforcement action
											(a)Filing of Complaint
 (1)In generalAny person may file a complaint with the Administration alleging a violation of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986.
 (2)Technical requirementsA complaint filed under paragraph (1) shall be— (A)in writing, signed, and sworn to by the person filing such complaint;
 (B)notarized; and (C)made under penalty of perjury and subject to the provisions of section 1001 of title 18, United States Code.
 (3)Action by the administrationSubject to paragraph (4), based on the allegations in a complaint filed under paragraph (1), and such investigations the Administration deems necessary and appropriate, the Administration may—
 (A)initiate a civil enforcement action under section 373 if the Administration finds reasonable grounds to believe a violation has occurred or is about to occur; or
 (B)dismiss the complaint. (4)Prohibition of anonymous complaintsThe Commission may not conduct any investigation or take any other action under this section solely on the basis of a complaint of a person whose identity is not disclosed to the Administration.
 (5)Recovery of costsAny person who has filed a complaint under paragraph (1) shall be entitled to recover from the Administration up to $1,000 of the costs incurred in preparing and filing the complaint if, based on the complaint, the Administration—
 (A)makes a finding under section 373(a) that a person has violated (or is about to violate) the Act; or
 (B)enters into a conciliation agreement with a person under section 373(c). (b)Notice and Opportunity To Demonstrate No ViolationPrior to initiating an enforcement action under subsection (a)(3)(A), the Administration shall give any person named in a complaint notice and an opportunity to demonstrate that there are no reasonable grounds to believe a violation described in such subsection has occurred or is about to occur, but the Administration’s determination under subsection (a)(3) shall not be subject to judicial review in an action brought by such person.
											(c)Failure by the Administration To Take Timely Action
 (1)In generalIf the Administration— (A)dismisses a complaint filed under subsection (a); or
 (B)fails to initiate a civil enforcement action under section 373 within 180 days of the filing of such a complaint, the person filing the complaint under subsection (a) may seek judicial review of the Administration’s dismissal, or failure to act, in Federal district court in the District of Columbia or in the district in which such person resides.
 (2)Scope of reviewThe court shall review the Administration’s dismissal of the complaint or failure to act in accordance with the provisions of section 706 of title 5, United States Code.
 (3)Court ordersThe court may order the Administration to initiate an enforcement action or to conduct a further investigation of the complaint within a time set by the court.
												373.Civil enforcement actions
 (a)In GeneralThe Administration shall have the authority to impose a civil monetary penalty under section 375, issue a cease-and-desist order under section 376, or do both, if the Administration finds, by an order made on the record after notice and an opportunity for hearing before an administrative law judge pursuant to subchapter II of chapter 5 of title 5, United States Code, that a person has violated (or, in the case of a cease-and-desist order, has violated or is about to violate) this Act or chapter 95 or 96 of the Internal Revenue Code of 1986. The general counsel shall represent the Administration in any proceeding before an administrative law judge.
											(b)Notice and Request for Hearing
 (1)NoticeIf the Administration finds under section 371 or 372 that there are reasonable grounds to believe a violation has occurred or is about to occur, the Administration shall serve written notice of the charges on each respondent, and shall conduct such further investigation as the Administration deems necessary and appropriate.
 (2)Request for hearingEach respondent shall have an opportunity to request, prior to the date that is 30 days after the date on which the notice is received, a hearing on the charges before an administrative law judge.
 (3)Effect of failure to request a hearingIf no hearing is requested, the Administration shall make a finding on the charges, and shall issue whatever relief the Administration deems appropriate under sections 375 and 376.
												(c)Conciliation
												(1)Procedures for entering into conciliation agreements
 (A)In generalIf the respondent requests a hearing under subsection (b)(2), the Administration shall attempt, for a period that does not exceed 60 days (or 15 days if the hearing is requested within 60 days of an election), to correct or prevent such violation by informal methods of conference, conciliation, and persuasion, and to enter into a conciliation agreement with the respondent. In the case of a hearing that is requested at a time other than within 60 days of an election, the period for conciliation shall not be less than 30 days unless an agreement is reached before then.
 (B)Inclusion of civil monetary penaltiesA conciliation agreement may include a requirement that the person involved in such conciliation shall pay a civil monetary penalty that does not exceed the amounts set forth in subsection (a) of section 375 or, in the case of a knowing and willful violation, the amounts set forth in subsection (b) of such section. The conciliation agreement may also include the requirement that the person involved consent to the terms of a cease-and-desist order, as provided in section 376.
 (C)Representation by general counselThe general counsel shall represent the Administration in any negotiations for a conciliation agreement and any such conciliation agreement shall be subject to the approval of the Administration.
 (D)Bar to further actionA conciliation agreement, unless violated, is a complete bar to any further action by the Administration.
 (2)ConfidentialityNo action by the Administration or any other person, and no information derived in connection with any conciliation attempt by the Administration may be made public by the Administration, without the written consent of the respondent, except that if a conciliation agreement is agreed upon and signed by the Administration and the respondent, the Administration shall make such agreement public.
 (3)Violation of conciliation agreementIn any case in which a person has entered into a conciliation agreement with the Administration under paragraph (1), the Administration may institute a civil action for relief if the Administration believes the person has violated any provision of such conciliation agreement. Such civil action shall be brought in the Federal district court for the district in which the respondent resides or has its principal place of business, or for the District of Columbia. Such court shall have jurisdiction to issue any relief appropriate under sections 375 and 376. For the Administration to obtain relief in any such action, the Administration need only establish that the person has violated, in whole or in part, any requirement of such conciliation agreement.
 (d)HearingAt the request of any respondent, a hearing on the charges served under subsection (b)(1) shall be conducted before an administrative law judge, who shall make such findings of fact and conclusions of law as the administrative law judge deems appropriate. The administrative law judge shall also have the authority to impose a civil monetary penalty on the respondent, issue a cease-and-desist order, or both. The decision of the administrative law judge shall constitute final agency action unless an appeal is taken under subsection (e).
											(e)Appeal to Administration
 (1)Right to appealThe general counsel and each respondent shall each have a right to appeal to the Administration from any final determination made by an administrative law judge.
 (2)Review of ALJ determinationsIn the event of an appeal under paragraph (1), the Administration shall review the determination of the administrative law judge to determine whether—
 (A)a finding of material fact is not supported by substantial evidence; (B)a conclusion of law is erroneous;
 (C)the determination of the administrative law judge is contrary to law or to the duly promulgated rules or decisions of the Administration;
 (D)a prejudicial error of procedure was committed; or (E)the decision or the relief ordered is otherwise arbitrary, capricious, or an abuse of discretion.
 (3)Final agency actionThe decision of the Administration shall constitute final agency action. (f)Judicial Review (1)In generalAny party aggrieved by a final agency action and who has exhausted all administrative remedies, including requesting a hearing before an administrative law judge and appealing an adverse decision of an administrative law judge to the Administration, may obtain judicial review of such action in the United States Court of Appeals for any circuit wherein such person resides or has its principal place of business, or in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Scope of reviewFor purposes of conducting the judicial review described in paragraph (1), the provisions of section 706 of title 5, United States Code, shall apply.
 (3)Petition for judicial reviewTo obtain judicial review under paragraph (1), an aggrieved party described in such paragraph shall file a petition with the court during the 30-day period beginning on the date on which the order was issued. A copy of such petition shall be transmitted forthwith by the clerk of the court to the Administration, and thereupon the Administration shall file in the court the record upon which the order complained of was entered, as provided in section 2112 of title 28, United States Code.
												374.Notification of nonfilers
 (a)NotificationBefore taking any action under section 373 against any person who has failed to file a report required under section 304(a)(2)(A)(iii) for the calendar quarter immediately preceding the election involved, or in accordance with section 304(a)(2)(A)(i), the Administration shall notify the person of such failure to file the required reports.
 (b)Opportunity for ResponseIf a satisfactory response is not received within 4 business days after the date of notification, the Administration shall, pursuant to section 367(a)(6), publish before the election the name of the person and the report or reports such person has failed to file.
											375.Civil monetary penalties
 (a)In GeneralAny person who violates this Act, or chapter 95 or 96 of the Internal Revenue Code of 1986, shall be liable to the United States for a civil monetary penalty for each violation which does not exceed the greater of $5,000 or an amount equal to any contribution or expenditure involved in such violation. Such penalty shall be imposed by the Administration pursuant to section 373.
 (b)Knowing and Willful ViolationsAny person who commits a knowing and willful violation of this Act, or of chapter 95 or 96 of the Internal Revenue Code of 1986, shall be liable to the United States for a civil monetary penalty for each violation which does not exceed the greater of $10,000 or an amount equal to 200 percent of any contribution or expenditure involved in such violation (or, in the case of a violation of section 320, which is not less than 300 percent of the amount involved in the violation and is not more than the greater of $50,000 or 1,000 percent of the amount involved in the violation). Such penalty shall be imposed by the Administration pursuant to section 373.
 (c)Determination of Civil Monetary PenaltyIn determining the amount of a civil monetary penalty under this section with respect to a violation described in this section, the Administration or an administrative law judge shall take into account the nature, circumstances, extent, and gravity of the violation and, with respect to the violator, any prior violation, the degree of culpability, and such other matters as justice may require.
											(d)Referral to Attorney General
 (1)In generalIf the Administration determines that a knowing and willful violation of this Act which is subject to section 379, or a knowing and willful violation of chapter 95 or 96 of the Internal Revenue Code of 1986, has occurred or is about to occur, the Administration may refer such apparent violation to the Attorney General without regard to any limitations set forth under section 373.
 (2)Reporting by the attorney generalWhenever the Administration refers an apparent violation to the Attorney General, the Attorney General shall report to the Administration any action taken by the Attorney General regarding the apparent violation. Each report shall be transmitted within 60 days after the date the Administration refers an apparent violation, and every 30 days thereafter until the final disposition of the apparent violation.
												376.Cease-and-desist orders
 (a)In GeneralIf the Administration finds, after notice and opportunity for hearing under section 373, that any person is violating, has violated, or is about to violate any provision of this Act, or chapter 95 or 96 of the Internal Revenue Code of 1986, or any rule or regulation thereunder, the Administration may publish any findings and enter an order requiring such person, or any other person that is, was, or would be a cause of the violation due to an act or omission the person knew or should have known would contribute to such violation, to cease and desist from committing or causing such violation and any future violation of the same provision, rule, or regulation. Such order may, in addition to requiring a person to cease and desist from committing or causing a violation, require such person to comply (or to take steps to effect compliance) with such provision, rule, or regulation, upon such terms and conditions and within such time as the Administration may specify in such order.
 (b)Temporary OrderWhenever the Administration determines that an alleged violation or threatened violation specified in the notice initiating a civil enforcement action under section 373, or the continuation thereof, is likely to result in violation of this Act, or of chapter 95 or 96 of the Internal Revenue Code of 1986, and substantial harm to the public interest, the Administration may apply to the Federal district court for the district in which the respondent resides or has its principal place of business, in which the alleged or threatened violation occurred or is about to occur, or for the District of Columbia, for a temporary restraining order or a preliminary injunction requiring the respondent to cease and desist from the violation or threatened violation and to take such action to prevent the violation or threatened violation. The Administration may apply for such order without regard to any limitation under section 373.
 377.CollectionIf any person fails to pay an assessment of a civil penalty— (1)after the order making the assessment has become a final order and such person has not timely filed a petition for judicial review of the order in accordance with section 373(f)(3) or if the order of the Administration is upheld after judicial review; or
 (2)after a court in an action brought under section 373(c)(3) has entered a final judgment no longer subject to appeal in favor of the Administration,
											the Attorney General shall recover the amount assessed (plus interest at currently prevailing rates
			 from the date of the expiration of the 30-day period referred to in
			 section 373(f)(3) or the date of such final judgment, as the case may be)
			 in an action brought in any appropriate district court of the United
			 States. In such an action, the validity, amount, and appropriateness of
			 such penalty shall not be subject to review.378.Confidentiality
 (a)Prior to a Finding of Reasonable GroundsAny proceedings conducted by the Administration prior to a finding that there are reasonable grounds to believe a violation of the law has occurred or is about to occur, including any investigation pursuant to section 371 or pursuant to a complaint filed under section 372, shall be confidential and none of the Administration’s records concerning the complaint shall be made public, except that the person filing a complaint pursuant to section 372 is permitted to make such complaint public.
 (b)After a Finding of Reasonable GroundsExcept as provided in subsection (d), if the Administration makes a finding pursuant to section 371 or 372 that there are reasonable grounds to believe that a violation of law has occurred or is about to occur—
 (1)the finding of the Administration as well as any complaint filed under section 372, any notice of charges, and any answer or similar documents filed with the Administration shall be made public; and
 (2)all proceedings conducted before an administrative law judge under section 373, and all documents used during such proceedings, shall be made public.
												(c)After Dismissal of a Complaint or Conclusion of Proceedings Following a Finding of Reasonable
 GroundsSubject to subsection (d), following the Administration’s dismissal of a complaint filed under section 372 or the termination of proceedings following a finding of reasonable grounds under section 371 or 372, the Administration shall, not later than the date that is 30 days after such dismissal or termination, make public—
 (1)the complaint, any notice of charges, and any answer or similar documents filed with the Administration (unless such information has already been made public under subsection (b)(1));
 (2)any order setting forth the Administration’s final action on the complaint; (3)any findings made by the Administration in relation to the action; and
 (4)all documentary materials and testimony constituting the record on which the Administration relied in taking its actions.
												Subject to subsection (d), the affirmative disclosure requirement of this subsection is without
			 prejudice to the right of any person to request and obtain records
			 relating to an investigation under section 552 of title 5, United States
			 Code.(d)Confidentiality of Records and Proceedings Otherwise Subject to Disclosure
 (1)In generalThe Administration shall issue regulations providing for the protection of information the disclosure of which under subsection (b) or (c) would impair any person’s constitutionally protected right of privacy, freedom of speech, or freedom of association. The Administration shall also issue regulations addressing the application of exemptions from disclosure contained in section 552 of title 5, United States Code, to records comprising the Administration’s investigative files. Such regulations shall consider the need to protect any person’s constitutionally protected rights to privacy, freedom of speech, and freedom of association, as well as the need to make information about the Administration’s activities and decisions widely accessible to the public.
												(2)Petition to maintain confidentiality
 (A)In generalAny person who would be adversely affected by any disclosure of information about the person made pursuant to subsection (b) or (c), or by the conduct in public of a hearing or other proceeding conducted pursuant to section 373, shall have the right to petition the Administration to maintain the confidentiality of such information or such proceeding on the ground that such information falls within the scope of any exemption from disclosure contained in section 552 of title 5, United States Code, or is prohibited from disclosure under the Administration’s regulations, the Constitution, or any other provision of law. Upon the receipt of such petition, the Administration shall make a prompt determination whether the information should be kept confidential, and shall withhold such information from disclosure pending this determination. The Administration shall notify the petitioner in writing of the determination.
 (B)RegulationsThe Administration shall prescribe regulations governing the consideration of petitions under this paragraph. Such regulations shall provide for public notice of the pendancy of any petition filed under subparagraph (A) and the right of any interested party to respond to or comment on such petition.
 (e)PenaltiesAny member or employee of the Administration, or any other person, who violates the provisions of this section shall be fined not more than $2,000. Any such member, employee, or other person who knowingly and willfully violates the provisions of this section shall be fined not more than $5,000.
											379.Criminal penalties
 (a)Knowing and Willful ViolationsAny person who knowingly and willfully commits a violation of any provision of this Act that involves the making, receiving, or reporting of any contribution, donation, or expenditure—
 (1)aggregating $25,000 or more during a calendar year shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both; or
 (2)aggregating $2,000 or more (but less than $25,000) during a calendar year shall be fined under such title, or imprisoned for not more than 1 year, or both.
 (b)Contributions or Expenditures by National Banks, Corporations, or Labor OrganizationsIn the case of a knowing and willful violation of section 316(b)(3), the penalties set forth in subsection (a) shall apply to each violation involving an amount aggregating $250 or more during a calendar year. Such a violation of section 316(b)(3) may incorporate a violation of section 317(a), 320, or 321.
 (c)Fraudulent Misrepresentation of Campaign AuthorityIn the case of a knowing and willful violation of section 322, the penalties set forth in subsection (a) shall apply without regard to whether the making, receiving, or reporting of a contribution or expenditure of $1,000 or more is involved.
 (d)Prohibition of Contributions in Name of AnotherAny person who knowingly and willfully commits a violation of section 320 involving an amount aggregating more than $10,000 during a calendar year shall be—
 (1)imprisoned for not more than 2 years if the amount is less than $25,000 and subject to imprisonment under subsection (a) if the amount is $25,000 or more;
 (2)fined not less than 300 percent of the amount involved in the violation and not more than the greater of—
 (A)$50,000; or (B)1,000 percent of the amount involved in the violation; or
 (3)both imprisoned as provided under paragraph (1) and fined as provided under paragraph (2). (e)Effect of Conciliation Agreements (1)Evidence of lack of knowledge and intentIn any criminal action brought for a violation of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, any defendant may evidence their lack of knowledge or intent to commit the alleged violation by introducing as evidence a conciliation agreement entered into between the defendant and the Administration under section 373(c)(1) which specifically deals with the act or failure to act constituting such violation and which is still in effect.
 (2)Consideration by courtsIn any criminal action brought for a violation of any provision of this Act or of chapter 95 or 96 of the Internal Revenue Code of 1986, the court before which such action is brought shall take into account, in weighing the seriousness of the violation and in considering the appropriateness of the penalty to be imposed if the defendant is found guilty, whether—
 (A)the specific act or failure to act which constitutes the violation for which the action was brought is the subject of a conciliation agreement entered into between the defendant and the Administration under section 373(c)(1);
 (B)the conciliation agreement is in effect; and (C)the defendant is, with respect to the violation involved, in compliance with the conciliation agreement.
 380.Period of limitationsNo person shall be prosecuted, tried, or punished for any violation of this Act, unless the indictment is found or the information is instituted within 5 years after the date of the violation.
 381.Authorization of appropriationsFor each fiscal year, there are authorized to be appropriated to the Administration such sums as may be necessary for the purpose of carrying out its functions under this Act and under chapters 95 and 96 of the Internal Revenue Code of 1986..
						1112.Executive Schedule positions
 (a)Executive Schedule Level III PositionSection 5314 of title 5, United States Code, is amended by adding at the end the following:  Chair, Federal Election Administration..
 (b)Executive Schedule Level IV PositionsSection 5315 of title 5, United States Code, is amended by adding at the end the following:  Members (other than the Chair), Federal Election Administration.
 Inspector General, Federal Election Administration.. 1113.GAO examination of enforcement of campaign finance laws by the Department of Justice (a)ExaminationThe Comptroller General of the United States shall conduct a thorough examination of the enforcement of the criminal provisions of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) and chapters 95 and 96 of the Internal Revenue Code of 1986 by the Attorney General.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Attorney General and Congress a report on the examination conducted under subsection (a) together with recommendations on how the Attorney General may improve the enforcement of the criminal provisions of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) and chapters 95 and 96 of the Internal Revenue Code of 1986, including recommendations on the resources that the Attorney General would require to effectively enforce such criminal provisions.
						1114.GAO study and report on appropriate funding levels
 (a)StudyThe Comptroller General of the United States shall conduct an ongoing study on the level of funding that constitutes an adequate level of resources for the Federal Election Administration to competently execute the responsibilities imposed on the Administration by this Act and the amendments made by this Act.
 (b)ReportNot later than 1 year after the date of enactment of this Act, and once every 2 years thereafter, the Comptroller General shall submit to the Director of the Office of Management and Budget and Congress a report on the study conducted under subsection (a) together with recommendations for such legislation and administrative action as the Comptroller General determines to be appropriate.
						1115.Conforming amendments
 (a)Independent AgencySection 104 of title 5, United States Code, is amended— (1)in paragraph (1), by striking and after the semicolon;
 (2)in paragraph (2), by striking the period and inserting ; and; and (3)by adding at the end the following new paragraph:
								
 (3)the Federal Election Administration.. (b)Coverage Under Inspector General ActSection 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking Federal Election Commission and inserting Federal Election Administration.
 (c)Coverage of Personnel Under Hatch ActSection 7323(b) of title 5, United States Code, is amended— (1)in paragraph (1), by striking Federal Election Commission and inserting Federal Election Administration; and
 (2)in paragraph (2)(B)(i)(I), by striking Federal Election Commission and inserting Federal Election Administration. (d)Removal of exclusion from Senior Executive ServiceSection 3132(a)(1) of title 5, United States Code, is amended by striking subparagraph (C) and by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
 (e)Subtitle ATitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting before section 301 the following:  AGeneral Provisions. IITransition provisions 1151.Transfer of functions of Federal Election CommissionThere are transferred to the Federal Election Administration established under section 351 of the Federal Election Campaign Act of 1971 (as added by section 1311) all functions that the Federal Election Commission exercised before the date described in section 1326(a).
					1152.Transfer of property, records, and personnel
 (a)Property and RecordsThe contracts, liabilities, records, property, and other assets and interests of, or made available in connection with, the offices and functions of the Federal Election Commission which are transferred by this subtitle are transferred to the Federal Election Administration.
 (b)PersonnelThe personnel employed in connection with the offices and functions of the Federal Election Commission which are transferred by this subtitle are transferred to the Federal Election Administration.
						1153.Repeals
 (a)Provisions of the Federal Election Campaign Act of 1971The following provisions of the Federal Election Campaign Act of 1971 are repealed: (1)Section 306 (52 U.S.C. 30106).
 (2)Section 307 (52 U.S.C. 30107). (3)Section 308 (52 U.S.C. 30108).
 (4)Section 309 (52 U.S.C. 30109). (5)Section 310 (52 U.S.C. 30110).
 (6)Section 311 (52 U.S.C. 30111). (7)Section 314 (52 U.S.C. 30115).
 (8)Section 406 (52 U.S.C. 30145). (b)Other provisionsSection 403 of the Bipartisan Campaign Reform Act of 2002 (52 U.S.C. 30110 note) is repealed.
						1154.Conforming amendments
 (a)Title III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended— (1)in section 301, by striking paragraph (10) and inserting the following:
								
 (10)The term Administration means the Federal Election Administration.; (2)by striking Federal Election Commission and inserting Administration each place it appears; and
 (3)by striking Commission and inserting Administration each place it appears. (b)Section 3502(1)(B) of title 44, United States Code, is amended by striking Federal Election Commission and inserting Federal Election Administration.
 (c)Section 207(j)(7)(B)(i) of title 18, United States Code, is amended by striking the Federal Election Commission by a former officer or employee of the Federal Election Commission and inserting the Federal Election Administration by a former officer or employee of the Federal Election Commission or the Federal Election Administration.
 (d)Section 103 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (e), by striking the Federal Election Commission and inserting the Federal Election Administration; and
 (2)in subsection (k), by striking the Federal Election Commission and inserting the Federal Election Administration. (e) (1)Section 9002(3) of the Internal Revenue Code of 1986 is amended to read as follows:
								
 (3)The term Administration means the Federal Election Administration established under section 351 of the Federal Election Campaign Act of 1971.. (2)Chapter 95 of the Internal Revenue Code of 1986 is amended by striking Commission and inserting Administration each place it appears.
							(f)
 (1)Section 9032(3) of the Internal Revenue Code of 1986 is amended to read as follows:  (3)The term Administration means the Federal Election Administration established under section 351 of the Federal Election Campaign Act of 1971..
 (2)Chapter 96 of the Internal Revenue Code of 1986 is amended by striking Commission and inserting Administration each place it appears. (g)Section 3(c) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(c)) is amended—
 (1)in paragraph (1)— (A)by striking Federal Election Commission and inserting Federal Election Administration; and
 (B)by striking Commission and inserting Administration; and (2)in paragraph (2), by striking Federal Election Commission and inserting Federal Election Administration.
 (h)Section 6(a)(9) of the Lobbying Disclosure Act 1995 (2 U.S.C. 1605(a)(9)) is amended by striking the Federal Election Commission and inserting the Federal Election Administration. 1155.Treatment of certain regulations (a)Regulations on disclosure of electioneering communications (1)In generalEffective on the date that is 90 days after enactment of this Act, the regulations on disclosure of electioneering communications adopted by the Federal Election Commission and published in the Federal Register at page 419 of volume 68 on January 3, 2003, and at page 5057 of volume 68 on January 31, 2003, as amended at page 72913 of volume 72 on December 26, 2007, are repealed.
 (2)New regulationsNot later than 90 days after the date of the enactment of this Act, the Federal Election Commission shall promulgate new regulations on disclosure of electioneering communications under section 304(f) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(f)). The regulations promulgated under this paragraph shall require the disclosure of the identification of all persons who make a contribution to a person who makes an electioneering communication and shall not limit such disclosure to only to persons who make contributions for the purpose of furthering electioneering communications, or any similar limitation on the scope of such disclosure.
							(b)Regulations on solicitations at non-Federal fundraising events
 (1)In generalEffective on the date that is 90 days after the date of the enactment of this Act, the regulations on participation by Federal candidates and officeholders at non-Federal fundraising events adopted by the Federal Election Commission and published in the Federal Register at page 24383 of volume 75 on May 5, 2010, are repealed.
 (2)New regulationsNot later than 90 days after enactment of this Act, the Federal Election Commission shall promulgate new regulations on participation by Federal candidates and officeholders in non-Federal fundraising events. The regulations shall limit the participation by Federal candidates and officeholders in such events to attending, speaking, or being a featured guest at a fundraising event for a State, district, or local committee of a political party, and shall not allow Federal candidates and officeholders to participate in or solicit funds at any other fundraising event where non-Federal funds are raised.
							1156.Effective date
 (a)In GeneralExcept as provided in section 1325, this subtitle and the amendments made by this subtitle shall take effect on the date that is 6 months after the date of enactment of this Act.
 (b)Termination of the Federal Election CommissionNotwithstanding any other provision of, or amendment made by, this subtitle, the members of the Federal Election Commission shall be removed from office on the date described in subsection (a).
						CLobbying reform
 1201.Lobbyist registration reformsSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking contact, other than and all that follows through 3-month period. and inserting contact over a 2-year period.. DRevolving door reform 1301.Short titleThis subtitle may be cited as the Financial Services Conflict of Interest Act.
 1302.Restrictions on private sector payment for Government serviceSection 209 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)by striking any salary and inserting any bonus, salary; and (B)by striking his services and inserting services rendered or to be rendered; and
 (2)in subsection (b)— (A)by inserting (1) after (b); and
 (B)by adding at the end the following:  (2)For purposes of paragraph (1), a pension, retirement, group life, health or accident insurance, profit-sharing, stock bonus, or other employee welfare or benefit plan that makes payment of compensation contingent on accepting a position in the Federal Government shall not be considered bona fide.
 (3)For purposes of paragraph (2), compensation includes a retention award or bonus, severance pay, and any other payment linked to future service in the Federal Government in any way..
						1303.Requirements relating to slowing the revolving door among financial services regulators
 (a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:  VISpecial requirements for financial services regulators 601.Definitions (a)In generalIn this title, the terms designated agency ethics official and executive branch have the meanings given such terms under section 109.
 (b)Other definitionsIn this title: (1)Covered financial services agencyThe term covered financial services agency—
 (A)means a primary financial regulatory agency (as defined in section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301)); and
 (B)includes— (i)the Board of Governors of the Federal Reserve System;
 (ii)the Office of the Comptroller of the Currency; (iii)the Federal Deposit Insurance Corporation;
 (iv)the National Credit Union Administration; (v)the Securities and Exchange Commission;
 (vi)the Federal Housing Finance Agency; (vii)the Bureau of Consumer Financial Protection;
 (viii)the Commodity Futures Trading Commission; and (ix)the Department of the Treasury.
 (2)Covered financial services regulatorThe term covered financial services regulator means an officer or employee of a covered financial services agency who occupies— (A)a supervisory position classified above GS–15 of the General Schedule;
 (B)in the case of a position not under the General Schedule, a supervisory position for which the rate of basic pay is not less than 120 percent of the minimum rate of basic pay for GS–15 of the General Schedule; or
 (C)any other supervisory position determined to be of equal classification by the Director of the Office of Government Ethics.
 (3)Former clientThe term former client— (A)means a person for whom a covered financial services regulator served personally as an agent, attorney, or consultant during the 2-year period ending on the date (after such service) on which the covered financial services regulator begins service in the Federal Government; and
 (B)does not include— (i)instances in which the service provided was limited to a speech or similar appearance; or
 (ii)a client of the former employer of the covered financial services regulator to whom the covered financial services regulator did not personally provide such services.
 (4)Former employerThe term former employer— (A)means a person for whom a covered financial services regulator served as an employee, officer, director, trustee, or general partner during the 2-year period ending on the date (after such service) on which the covered financial services regulator begins service in the Federal Government; and
 (B)does not include— (i)an entity in the Federal Government, including an executive branch agency;
 (ii)a State or local government; (iii)the District of Columbia;
 (iv)an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); or
 (v)the government of a territory or possession of the United States. 602.Conflict of interest and eligibility standards for financial services regulators (a)In generalA covered financial services regulator shall not make, participate in making, or in any way attempt to use the official position of the covered financial services regulator to influence a particular matter that provides a direct and substantial pecuniary benefit for a former employer or former client of the covered financial services regulator.
 (b)RecusalA covered financial services regulator shall recuse himself or herself from any official action that would violate subsection (a).
									(c)Waiver
 (1)In generalThe head of the covered financial services agency employing a covered financial services regulator, in consultation with the Director of the Office of Government Ethics, may grant a written waiver of the restrictions under subsection (a) if, and to the extent that, the head of the covered financial services agency certifies in writing that—
 (A)the application of the restriction to the particular matter is inconsistent with the purposes of the restriction; or
 (B)it is in the public interest to grant the waiver. (2)PublicationThe Director of the Office of Government Ethics shall make each waiver under paragraph (1) publicly available on the Web site of the Office of Government Ethics.
										603.Negotiating future private sector employment
 (a)ProhibitionExcept as provided in subsection (c), and notwithstanding any other provision of law, a covered financial services regulator may not participate in any particular matter which involves, to the knowledge of the covered financial services regulator, an individual or entity with whom the covered financial services regulator is in negotiations of future employment or has an arrangement concerning prospective employment.
									(b)Disclosure of employment negotiations
 (1)In generalIf a covered financial services regulator begins any negotiations of future employment with another person, or an agent or intermediary of another person, or other discussion or communication with another person, or an agent or intermediary of another person, mutually conducted with a view toward reaching an agreement regarding possible employment of the covered financial services regulator, the covered financial services regulator shall notify the designated agency ethics official of the covered financial services agency employing the covered financial services regulator regarding the negotiations, discussions, or communications.
 (2)InformationA designated agency ethics official receiving notice under paragraph (1), after consultation with the Director of the Office of Government Ethics, shall inform the covered financial services regulator of any potential conflicts of interest involved in any negotiations, discussions, or communications with the other person and the prohibitions applicable.
										(c)Waivers only when exceptional circumstances exist
 (1)In generalThe head of a covered financial services agency may only grant a waiver of subsection (a) if the head determines that exceptional circumstances exist.
 (2)Review and publicationFor any waiver granted under paragraph (1), the Director of the Office of Government Ethics shall— (A)review the circumstances relating to the waiver and the determination that exceptional circumstances exist; and
 (B)make the waiver publicly available on the Web site of the Office of Government Ethics, which shall include—
 (i)the name of the private person or persons involved in the negotiations or arrangement concerning prospective employment; and
 (ii)the date on which the negotiations or arrangements commenced. (d)ScopeFor purposes of this section, the term negotiations of future employment is not limited to discussions of specific terms or conditions of employment in a specific position.
 604.RecordkeepingThe Director of the Office of Government Ethics shall— (1)receive all employment histories, recusal and waiver records, and other disclosure records for covered executive branch officials necessary for monitoring compliance to this title;
 (2)promulgate rules and regulations, in consultation with the Director of the Office of Personnel Management and the Attorney General, for implementation of this title;
 (3)provide guidance and assistance where appropriate to facilitate compliance with this title; (4)review and, where necessary, assist designated agency ethics officers in providing advice to covered financial services regulators regarding compliance with this title; and
 (5)if the Director determines that a violation of this title may have occurred, and in consultation with the designated agency ethics officer and the Counsel to the President, refer the compliance case to the United States Attorney for the District of Columbia for enforcement action.
									605.Penalties and injunctions
									(a)Criminal penalties
 (1)In generalAny person who violates section 602 or 603 shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both.
 (2)Willful violationsAny person who willfully violates section 602 or 603 shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.
										(b)Civil enforcement
 (1)In generalThe Attorney General may bring a civil action in the appropriate United States district court against any person who violates, or who the Attorney General has reason to believe is engaging in conduct that violates, section 602 or 603.
										(2)Civil penalty
 (A)In generalUpon proof by a preponderance of the evidence that a person violated section 602 or 603, the court shall impose a civil penalty of not more than the greater of—
 (i)$100,000 for each violation; or (ii)the amount of compensation the person received or was offered for the conduct constituting the violation.
 (B)Rule of constructionA civil penalty under this subsection shall be in addition to any other criminal or civil statutory, common law, or administrative remedy, available to the United States or any other person.
											(3)Injunctive relief
 (A)In generalIn a civil action brought under paragraph (1) against a person, the Attorney General may petition the court for an order prohibiting the person from engaging in conduct that violates section 602 or 603. The court may issue such an order if the court finds by a preponderance of the evidence that the conduct of the person violates section 602 or 603.
 (B)Rule of constructionThe filing of a petition seeking injunctive relief under this paragraph shall not preclude any other remedy which is available by law to the United States or any other person..
					1304.Prohibition of procurement officers accepting employment from Government contractors
 (a)Expansion of prohibition on acceptance by former officials of compensation from contractorsSection 2104 of title 41, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1)— (i)by striking or consultant and inserting consultant, lawyer, or lobbyist; and
 (ii)by striking one year and inserting 2 years; and (B)in paragraph (3), by striking personally made for the Federal agency and inserting participated personally and substantially in; and
 (2)by amending subsection (b) to read as follows:  (b)Prohibition on compensation from affiliates and subcontractorsA former official responsible for a Government contract referred to in paragraph (1), (2), or (3) of subsection (a) shall be prohibited from accepting compensation for two years after awarding such contract from any division, affiliate, or subcontractor of the contractor..
 (b)Requirement for procurement officers To disclose job offers made on behalf of relativesSection 2103(a) of title 41, United States Code, is amended in the matter preceding paragraph (1) by inserting after that official the following: , or for a relative (as defined in section 3110 of title 5) of that official,.
					(c)Requirement on award of Government contracts to former employers
 (1)In generalChapter 21 of title 41, United States Code, is amended by adding at the end the following:  2108.Prohibition on involvement by certain former contractor employees in procurementsAn employee of the Federal Government may not be personally and substantially involved with any award of a contract to, or the administration of a contract awarded to, a contractor that is a former employer of the employee during the 2-year period beginning on the date on which the employee leaves the employment of the contractor..
 (2)Technical and conforming amendmentThe table of sections for chapter 21 of title 41, United States Code, is amended by adding at the end the following:
							
								
									2108. Prohibition on involvement by certain former contractor employees in procurements..
 (d)RegulationsThe Administrator for Federal Procurement Policy and the Director of the Office of Management and Budget shall—
 (1)in consultation with the Director of the Office of Personnel Management and the Counsel to the President, promulgate regulations to carry out and ensure the enforcement of chapter 21 of title 41, United States Code, as amended by this section; and
 (2)in consultation with designated agency ethics officers (as defined under section 601 of the Ethics in Government Act of 1978 (5 U.S.C. App.)), monitor compliance with such chapter by individuals and agencies.
						1305.Revolving door restrictions on financial services regulators moving into the private sector
 (a)In generalSection 207 of title 18, United States Code, is amended— (1)by redesignating subsections (e) through (l) as subsections (f) through (m), respectively; and
 (2)by inserting after subsection (d) the following:  (e)Restrictions on employment for financial services regulators (1)In generalIn addition to the restrictions set forth in subsections (a), (b), (c), and (d), a covered financial services regulator shall not—
 (A)during the 2-year period beginning on the date his or her employment as a covered financial services regulator ceases—
 (i)knowingly act as agent or attorney for, or otherwise represent, any other person for compensation (except the United States) in any formal or informal appearance before;
 (ii)with the intent to influence, make any oral or written communication on behalf of any other person (except the United States) to; or
 (iii)knowingly aid, advise, or assist in— (I)representing any other person (except the United States) in any formal or informal appearance before; or
 (II)making, with the intent to influence, any oral or written communication on behalf of any other person (except the United States) to,
												any court of the United States, or any officer or employee thereof, in connection with any judicial
			 or other proceeding, which was actually pending under his or her official
			 responsibility as a covered financial services regulator during the 1-year
			 period ending on the date his or her employment as a covered financial
			 services regulator ceases or in which he or she participated personally
 and substantially as a covered financial services regulator; or(B)during the 2-year period beginning on the date his or her employment as a covered financial services regulator ceases—
 (i)knowingly act as a lobbyist or agent for, or otherwise represent, any other person for compensation (except the United States) in any formal or informal appearance before;
 (ii)with the intent to influence, make any oral or written communication or conduct any lobbying activities on behalf of any other person (except the United States) to; or
 (iii)knowingly aid, advise, or assist in— (I)representing any other person (except the United States) in any formal or informal appearance before; or
 (II)making, with the intent to influence, any oral or written communication or conduct any lobbying activities on behalf of any other person (except the United States) to,
												any department or agency of the executive branch or Congress (including any committee of Congress),
			 or any officer or employee thereof, in connection with any matter which is
 pending before the department, agency, or Congress.(2)PenaltyAny person who violates paragraph (1) shall be punished as provided in section 216. (3)DefinitionsIn this subsection—
 (A)the term covered financial services regulator has the meaning given that term under section 601 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (B)the terms lobbyist and lobbying activities have the meanings given such terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602)..
						(b)Technical and conforming amendments
 (1)Section 103(a) of the Honest Leadership and Open Government Act of 2007 (2 U.S.C. 4702(a)) is amended by striking section 207(e) each place it appears and inserting section 207(f).
 (2)Section 207 of title 18, United States Code, as amended by subsection (a), is amended— (A)in subsection (g), as so redesignated, by striking or (e) and inserting or (f);
 (B)in subsection (j)(1)(B), as so redesignated, by striking subsection (f) and inserting subsection (g); and (C)in subsection (k), as so redesignated—
 (i)in paragraph (2), in the matter preceding subparagraph (A), by striking and (e) and inserting (e), and (f); (ii)in paragraph (4), by striking and (e) and inserting (e), and (f); and
 (iii)in paragraph (7)— (I)in subparagraph (A), by striking and (e) and inserting (e), and (f); and
 (II)in subparagraph (B)(ii), in the matter preceding subclause (I), by striking subsections (c), (d), or (e) and inserting subsection (c), (d), (e), or (f). (3)Section 141(b)(3) of the Trade Act of 1974 (19 U.S.C. 2171(b)(3)) is amended by striking section 207(f)(3) and inserting 207(g)(3).
 (4)Section 7802(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking and (f) of section 207 and inserting and (g) of section 207. (5)Section 106(p)(6)(I)(ii) of title 49, United States Code, is amended by striking and (f) of section 207 and inserting and (g) of section 207.
						1306.Restrictions on Federal examiners and supervisors of financial institutions
 (a)In generalSection 10(k) of the Federal Deposit Insurance Act (12 U.S.C. 1820(k)) is amended— (1)in the subsection heading—
 (A)by striking One-Year and inserting Two-Year; and (B)by striking Examiners and inserting Examiners and Supervisors;
 (2)in paragraph (1)— (A)by striking subparagraph (B) and inserting the following:
								
 (B)served— (i)not less than 2 months during the final 12 months of the employment of the person with such agency or entity as the senior examiner (or a functionally equivalent position) of a depository institution or depository institution holding company with continuing, broad responsibility for the examination (or inspection) of that depository institution or depository institution holding company on behalf of the relevant agency or Federal reserve bank; or
 (ii)as a supervisor of the senior examiner with responsibility for managing the oversight of not more than 5 depository institutions or depository institution holding companies on behalf of the relevant agency or Federal reserve bank; and; and
 (B)in subparagraph (C)— (i)in the matter preceding clause (i), by striking 1 year and inserting 2 years;
 (ii)in clause (i), by striking or and inserting a semicolon; (iii)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:  (iii)a business entity, firm, or association that represents the depository institution or depository institution holding company for compensation.;
 (3)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (4)by inserting after paragraph (1) the following:
							
 (2)Application of penalties for supervisorsA supervisor of a large financial service regulatory agency or a supervisor of a senior examiner shall be subject to the penalties described in paragraph (7) if the supervisor of the senior examiner or the senior examiner knowingly accepts compensation during the period beginning on the date on which the service of the supervisor or senior examiner is terminated and ending on the date that is 2 years after the date on which the service on which the service of the supervisor or senior examiner is terminated—
 (A)as— (i)an employee;
 (ii)an officer; (iii)a director; or
 (iv)a consultant; and (B)from—
 (i)a depository institution; (ii)a depository institution holding company that is designated by the Financial Stability Oversight Council as a systemically important financial market utility under section 804 of the Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5463); or
 (iii)a business entity, firm, or association that represents an institution described in clause (ii) for compensation.;
 (5)in paragraph (4), as so redesignated, by striking or other company. and inserting or other company, firm, or association.; and (6)in the matter preceding clause (i) of subparagraph (A) of paragraph (7), as so redesignated, by striking other company and inserting other company, firm, or association.
 (b)Technical and conforming amendmentsSection 10(k) of the Federal Deposit Insurance Act (12 U.S.C. 1820(k)) is amended— (1)in paragraph (1), by striking paragraph (6) and inserting paragraph (7);
 (2)in paragraph (5)(A), as so redesignated, by inserting and paragraph (2) before the period at the end; and (3)in paragraph (7), as so redesignated—
 (A)in subparagraph (A)— (i)by striking subject to paragraph (1) and inserting subject to paragraph (1) or (2); and
 (ii)by striking paragraph (1)(C) and inserting paragraph (1)(C) or paragraph (2); and (B)in subparagraph (C)—
 (i)by striking person described in paragraph (1) and inserting person described in paragraph (1) or (2); and (ii)by inserting paragraph (2) before the period at the end.
								EAddressing conflicts of interest
 1401.Short titleThis subtitle may be cited as the Presidential Conflicts of Interest Act of 2017. 1402.Divestiture of personal financial interests of the President and Vice President that pose a potential conflict of interest (a)Definitions (1)In generalIn this section—
 (A)the term conflict-free holding means a financial interest described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.);
 (B)the term financial interest posing a potential conflict of interest means a financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President, as applicable, that—
 (i)would constitute a financial interest described in subsection (a) of section 208 of title 18, United States Code—
 (I)if— (aa)for purposes of such section 208, the terms officer and employee included the President and the Vice President; and
 (bb)the President or Vice President, as applicable, participated as described in subsection (a) of such section 208 in relation to such financial interest; and
 (II)determined without regard to any exception under subsection (b) of such section 208; or (ii)may constitute a present, emolument, office, or title, of any kind whatever, from any king, prince, or foreign state (including from an entity owned or controlled by a foreign government), within the meaning of article I, section 9 of the Constitution of the United States;
 (C)the term qualified blind trust has the meaning given that term in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.), unless otherwise specified in this Act; and
 (D)the term tax return— (i)means any Federal income tax return and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return for the taxable year; and
 (ii)includes any information return that reports information that does or may affect the liability for tax for the taxable year.
 (2)Applicability of Ethics in Government Act of 1978For purposes of the definition of qualified blind trust in this section, the term supervising ethics officer in section 102(f)(3) of the Ethics in Government Act of 1978 (5 U.S.C. App.) means the Director of the Office of Government Ethics.
						(b)Initial financial disclosure
						(1)Submission of disclosure
 (A)In generalNot later than 30 days after assuming the office of President or Vice President, respectively, the President and Vice President shall submit to Congress and the Director of the Office of Government Ethics a disclosure of financial interests.
 (B)Application to sitting President and Vice PresidentFor any individual who is serving as the President or Vice President on the date of enactment of this Act, the disclosure of financial interests shall be submitted to Congress and the Director of the Office of Government Ethics not later than 30 days after the date of enactment of this Act.
							(2)Contents
 (A)PresidentThe disclosure of financial interests submitted under paragraph (1) by the President shall— (i)describe in detail each financial interest of the President, the spouse of the President, or a minor child of the President;
 (ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (iii)include the tax returns filed by or on behalf of the President for— (I)the 3 most recent taxable years; and
 (II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed.
 (B)Vice PresidentThe disclosure of financial interests submitted under paragraph (1) by the Vice President shall— (i)describe in detail each financial interest of the Vice President, the spouse of the Vice President, or a minor child of the Vice President;
 (ii)at a minimum, include the information relating to each such financial interest that is required for reports under section 102 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (iii)include the tax returns filed by or on behalf of the Vice President for— (I)the 3 most recent taxable years; and
 (II)each taxable year for which an audit of the return by the Internal Revenue Service is pending on the date the report is filed.
									(c)Divestiture of financial interests posing a potential conflict of interest
 (1)In generalThe President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President shall divest of any financial interest posing a potential conflict of interest by transferring such interest to a qualified blind trust.
 (2)Trustee dutiesWithin a reasonable period of time after the date a financial interest is transferred to a qualified blind trust under paragraph (1), the trustee of the qualified blind trust shall—
 (A)sell the financial interest; and (B)use the proceeds of the sale of the financial interest to purchase conflict-free holdings.
							(d)Review by Office of Government Ethics
 (1)In generalThe Director of the Office of Government Ethics shall submit to Congress, the President, and the Vice President an annual report regarding the financial interests of the President, the Vice President, the spouse of the President or Vice President, and any minor child of the President or Vice President.
 (2)ContentsEach report submitted under paragraph (1) shall— (A)indicate whether any financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President is a financial interest posing a potential conflict of interest;
 (B)evaluate whether any previously held financial interest of the President, the Vice President, the spouse of the President or Vice President, or a minor child of the President or Vice President that was a financial interest posing a potential conflict of interest was divested in accordance with subsection (c); and
 (C)redact such information as the Director of the Office of Government Ethics determines necessary for preventing identity theft, such as social security numbers or taxpayer identification numbers.
							(e)Enforcement
 (1)In generalThe Attorney General, the attorney general of any State, or any person aggrieved by any violation of subsection (c) may seek declaratory or injunctive relief in a court of competent jurisdiction if—
 (A)the Director of the Office of Government Ethics is unable to issue a report indicating whether the President or the Vice President is in substantial compliance with subsection (c); or
 (B)there is probable cause to believe that the President or the Vice President has not complied with subsection (c).
 (2)Fair market valueIn granting injunctive relief to the plaintiff, the court shall ensure that any divestment procedure shall ensure the fair market return for any asset that is liquidated.
 1403.Recusal of appointeesSection 208 of title 18, United States Code, is amended by adding at the end the following:  (e) (1)Any officer or employee appointed by the President shall recuse himself or herself from any particular matter involving specific parties in which a party to that matter is—
 (A)the President who appointed the officer or employee, which shall include any entity in which the President has a substantial interest; or
 (B)the spouse of the President who appointed the officer or employee, which shall include any entity in which the spouse of the President has a substantial interest.
								(2)
 (A)Subject to subparagraph (B), if an officer or employee is recused under paragraph (1), a career appointee in the agency of the officer or employee shall perform the functions and duties of the officer or employee with respect to the matter.
								(B)
 (i)In this subparagraph, the term Commission means a board, commission, or other agency for which the authority of the agency is vested in more than 1 member.
 (ii)If the recusal of a member of a Commission from a matter under paragraph (1) would result in there not being a statutorily required quorum of members of the Commission available to participate in the matter, notwithstanding such statute or any other provision of law, the members of the Commission not recused under paragraph (1) may—
 (I)consider the matter without regard to the quorum requirement under such statute; (II)delegate the authorities and responsibilities of the Commission with respect to the matter to a subcommittee of the Commission; or
 (III)designate an officer or employee of the Commission who was not appointed by the President who appointed the member of the Commission recused from the matter to exercise the authorities and duties of the recused member with respect to the matter.
 (3)Any officer or employee who negligently violates paragraph (1) shall be subject to the penalties set forth in section 216.
 (4)For purposes of this section, the term particular matter shall have the meaning given the term in section 207(i).. 1404.Contracts by the President or Vice President (a)AmendmentSection 431 of title 18, United States Code, is amended—
 (1)in the section heading, by inserting the President, Vice President, or a after Contracts by; and (2)in the first undesignated paragraph, by inserting the President or Vice President, after Whoever, being.
 (b)Table of sections amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 431 and inserting the following:
						
							
								431. Contracts by the President, Vice President, or a Member of Congress..
					1405.Presidential Tax Transparency
 (a)In generalTitle I of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting after section 102 the following:
							
								102A.Disclosure of tax returns
 (a)DefinitionsIn this section— (1)the term covered candidate means an individual—
 (A)required to file a report under section 101(c); and (B)who is nominated by a major party as a candidate for the office of President;
 (2)the term covered individual means— (A)a President required to file a report under subsection (a) or (d) of section 101; and
 (B)an individual who occupies the office of the President required to file a report under section 101(e);
 (3)the term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986; and (4)the term income tax return means, with respect to any covered candidate or covered individual, any return (within the meaning of section 6103(b) of the Internal Revenue Code of 1986) related to Federal income taxes, but does not include—
 (A)information returns issued to persons other than such covered candidate or covered individual; and (B)declarations of estimated tax.
											(b)Disclosure
										(1)Covered individuals
 (A)In generalIn addition to the information described in subsections (a) and (b) of section 102, a covered individual shall include in each report required to be filed under this title a copy of the income tax returns of the covered individual for the 3 most recent taxable years for which a return have been filed with the Internal Revenue Service as of the date on which the report is filed.
 (B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A), the Director of the Office of Government Ethics shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Director of the Office of Government Ethics with a copy of the income tax return.
 (C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Director of the Office of Government Ethics and made publicly available in the same manner as the information described in subsections (a) and (b) of section 102.
 (D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Director of the Office of Government Ethics shall redact such information as the Director of the Office of Government Ethics, in consultation with the Secretary of the Treasury (or a delegate of the Secretary), determines appropriate.
											(2)Candidates
 (A)In generalNot later than 15 days after the date on which a covered candidate is nominated, the covered candidate shall amend the report filed by the covered candidate under section 101(c) with the Federal Election Commission to include a copy of the income tax returns of the covered candidate for the 3 most recent taxable years for which a return has been filed with the Internal Revenue Service.
 (B)Failure to discloseIf an income tax return is not disclosed under subparagraph (A) the Federal Election Commission shall submit to the Secretary of the Treasury a request that the Secretary of the Treasury provide the Federal Election Commission with the income tax return.
 (C)Publicly availableEach income tax return submitted under this paragraph shall be filed with the Federal Election Commission and made publicly available in the same manner as the information described in section 102(b).
 (D)Redaction of certain informationBefore making any income tax return submitted under this paragraph available to the public, the Federal Election Commission shall redact such information as the Federal Election Commission, in consultation with the Secretary of the Treasury (or a delegate of the Secretary) and the Director of the Office of Government Ethics, determines appropriate.
 (3)Special rule for sitting PresidentsNot later than 30 days after the date of enactment of this section, the President shall submit to the Director of the Office of Government Ethics a copy of the income tax returns described in paragraph (1)(A).; and
 (2)in section 104— (A)in subsection (a)—
 (i)in paragraph (1), in the first sentence, by inserting or any individual who knowingly and willfully falsifies or who knowingly and willfully fails to file an income tax return that such individual is required to disclose pursuant to section 102A before the period; and
 (ii)in paragraph (2)(A)— (I)in clause (i), by inserting or falsify any income tax return that such person is required to disclose under section 102A before the semicolon; and
 (II)in clause (ii), by inserting or fail to file any income tax return that such person is required to disclosed under section 102A before the period; (B)in subsection (b), in the first sentence by inserting or willfully failed to file or has willfully falsified an income tax return required to be disclosed under section 102A before the period;
 (C)in subsection (c), by inserting or failing to file or falsifying an income tax return required to be disclosed under section 102A before the period; and (D)in subsection (d)(1)—
 (i)in the matter preceding subparagraph (A), by inserting or files an income tax return required to be disclosed under section 102A after title; and (ii)in subparagraph (A), by inserting or such income tax return, as applicable, after report.
								(b)Authority To disclose information
 (1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
							
								(23)Disclosure of return information of Presidents and certain presidential candidates
									(A)Disclosure of returns of Presidents
 (i)In generalThe Secretary shall, upon written request from the Director of the Office of Government Ethics pursuant to section 102A(b)(1)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Office of Government Ethics a copy of any income tax return of the President which is required to be filed under section 102A of such Act.
 (ii)Disclosure to publicThe Director of the Office of Government Ethics may disclose to the public the income tax return of any President which is required to be filed with the Director pursuant to section 102A of the Ethics in Government Act of 1978.
										(B)Disclosure of returns of certain candidates for President
 (i)In generalThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 102A(b)(2)(B) of the Ethics in Government Act of 1978, provide to officers and employees of the Federal Election Commission copies of the applicable returns of any person who has been nominated as a candidate of a major party (as defined in section 9002(a)) for the office of President.
 (ii)Disclosure to publicThe Federal Election Commission may disclose to the public applicable returns of any person who has been nominated as a candidate of a major party (as defined in section 9002(6)) for the office of President and which is required to be filed with the Commission pursuant to section 102A of the Ethics in Government Act.
 (C)Applicable returnsFor purposes of this paragraph, the term applicable returns means, with respect to any candidate for the office of President, income tax returns for the 3 most recent taxable years for which a return has been filed as of the date of the nomination..
 (2)Conforming amendmentsSection 6103(p)(4) of such Code, in the matter preceding subparagraph (A) and in subparagraph (F)(ii), is amended by striking or (22) and inserting (22), or (23) each place it appears.
 1406.Sense of Congress regarding violationsIt is the sense of Congress that a violation of section 1402 of this Act or the Ethics in Government Act of 1978 (5 U.S.C. App.) by the President or the Vice President would constitute a high crime or misdemeanor under article II, section 4 of the Constitution of the United States.
 1407.Rule of constructionNothing in this subtitle or an amendment made by this subtitle shall be construed to violate the Constitution of the United States.
				FPublic access to visitor logs
 1501.Short titleThis subtitle may be cited as the Making Access Records Available to Lead American Government Openness Act or the MAR–A–LAGO Act. 1502.FindingsCongress finds the following:
 (1)Beginning in 2009, the Obama administration instituted a policy to release the visitor access records for the White House complex.
 (2)This policy was responsible for making public the names of nearly 6,000,000 visitors to the White House in the 8 years of the Obama administration.
 (3)This policy provided the people of the United States with insight into who influences the White House and transparency regarding efforts by lobbyists to effect policies, legislation, and Presidential actions.
 (4)To date, the Trump administration has not indicated whether it will continue the policy of publicly releasing White House visitor access records.
 (5)Since taking office on January 20, 2017, President Trump has conducted official business not only in the White House, but also at several of his privately owned clubs and resorts.
 (6)President Trump’s Mar-a-Lago Club in Palm Beach, Florida, has been dubbed the Winter White House and the Southern White House. (7)President Trump has spent 5 of his first 9 weekends in office at Mar-a-Lago.
 (8)Mar-a-Lago is a private membership facility open to members, their guests, and others who have been invited as guests for special events.
 (9)Visitors to Mar-a-Lago do not undergo the same background checks as White House visitors and visitor access records to the club have not been released to the public.
 (10)The President has conducted official business and hosted international leaders at Mar-a-Lago. (11)Media reports have shown President Trump and members of his Cabinet at Mar-a-Lago and nearby Trump International Golf Club interacting with members and guests, providing access unavailable to the general public.
 (12)President Trump owns many other properties that offer similar amenities and membership-only access where he is likely to conduct official business during his term in office.
 (13)On March 11, 2017, President Trump hosted several members of his Cabinet at his Trump National Golf Club in Potomac Falls, Virginia, to discuss homeland security, health care, and the economy according to media reports.
 (14)Media reports have indicated that the President may use his Bedminster, New Jersey, resort as a Summer White House. (15)The people of the United States expect and deserve transparency in government. The policy to release visitor access records instituted by the previous administration appropriately balanced transparency with the need for confidentiality in government actions.
 (16)To the extent Mar-a-Lago and any other private facilities become locations where the President conducts business and interacts with individuals who are not government officials, the same disclosures should apply.
					1503.Improving access to influential visitor access records
 (a)DefinitionsIn this section: (1)Covered locationThe term covered location means—
 (A)the White House; (B)the residence of the Vice President; and
 (C)any other location at which the President or the Vice President regularly conducts official business.
 (2)Covered recordsThe term covered records means information relating to a visit at a covered location, which shall include— (A)the name of each visitor at the covered location;
 (B)the name of each individual with whom each visitor described in subparagraph (A) met at the covered location; and
 (C)the purpose of the visit. (b)RequirementExcept as provided in subsection (c), not later than 30 days after the date of enactment of this Act, the President shall establish, and update every 90 days, a publicly available database that contains covered records for the preceding 90-day period.
					(c)Exceptions
 (1)In generalThe President shall not include in the database established under subsection (b) any covered record—
 (A)the posting of which would implicate personal privacy or law enforcement concerns or threaten national security; or
 (B)relating to a purely personal guest at a covered location. (2)Sensitive meetingsWith respect to a particularly sensitive meeting at a covered location, the President shall—
 (A)include the number of visitors at the covered location in the database established under subsection (b); and
 (B)post the applicable covered records in the database established under subsection (b) when the President determines that release of the covered records is no longer sensitive.
							GRequiring individuals nominated or appointed to certain positions To disclose certain types of
			 contributions 
 1601.Short titleThis subtitle may be cited as the Conflicts from Political Fundraising Act of 2017. 1602.FindingsCongress finds the following:
 (1)Public confidence in the Federal Government is based on the expectation that officers and employees will discharge their duties impartially, and avoid either actual conflicts of interest or the appearance thereof.
 (2)The risk of an actual conflict of interest, or the appearance thereof, arises when a nominee or appointee to a Senate-confirmed position or an individual in a position of a confidential or policymaking character has previously donated to, solicited for, or received funds from a political action committee or entity organized under section 501(c)(4) or section 501(c)(6) of the Internal Revenue Code of 1986.
 (3)Since the 2010 decision by the Supreme Court of the United States in Citizens United v. Federal Election Commission, spending by corporations subject to Federal laws and regulations has increased dramatically.
 (4)While some corporate political spending is done publicly, contributions to entities organized under section 501(c)(4) of the Internal Revenue Code of 1986 need not be disclosed, making this spending effectively anonymous. The risk of an actual conflict of interest, or the appearance thereof, arises whether political spending is public or anonymous.
 (5)Current financial disclosure requirements do not require filers to report funds they have donated to, solicited for, or received from political action committees or entities organized under section 501(c)(4) or section 501(c)(6) of the Internal Revenue Code of 1986.
 (6)Apparent or actual conflicts of interest are best ameliorated through public disclosure of this activity to the Office of Government Ethics so the apparent or actual conflicts can be addressed in ethics agreements negotiated between the filer and the agency in which the filer will serve.
					1603.Disclosure of certain types of contributions
 (a)DefinitionsSection 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)by redesignating paragraphs (2) through (19) as paragraphs (5) through (22), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)covered contribution means a payment, advance, forbearance, rendering, or deposit of money, or any thing of value—
									(A)
 (i)that— (I)is—
 (aa)made by or on behalf of a covered individual; or (bb)solicited in writing by or on behalf of a covered individual; and
 (II)is made— (aa)to a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or
 (bb)to an organization— (AA)that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (BB)that promotes or opposes changes in Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; or
 (ii)that is— (I)solicited in writing by or on behalf of a covered individual; and
 (II)made— (aa)by an individual or entity the activities of which are subject to Federal laws or regulations that are (or would be) administered by the agency in which the covered individual has been nominated for appointment to a covered position or is serving in a covered position; and
 (bb)to— (AA)a political organization, as defined in section 527 of the Internal Revenue Code of 1986; or
 (BB)an organization that is described in paragraph (4) or (6) of section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (B)that is made to an organization described in item (aa) or (bb) of clause (i)(II) or clause (ii)(II)(bb) of subparagraph (A) for which the total amount of such payments, advances, forbearances, renderings, or deposits of money, or any thing of value, during the calendar year in which it is made is not less than the contribution limitation in effect under section 315(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)(A)) for elections occurring during such calendar year;
 (3)covered individual means an individual who has been nominated or appointed to a covered position; and (4)covered position—
 (A)means— (i)a position described under sections 5312 through 5316 of title 5, United States Code;
 (ii)a position placed in level IV or V of the Executive Schedule under section 5317 of title 5, United States Code;
 (iii)a position as a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; and
 (iv)a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations; and
 (B)does not include a position if the individual serving in the position has been excluded from the application of section 101(f)(5);.
 (b)Disclosure requirementsThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (1)in section 101—
 (A)in subsection (a)— (i)by inserting (1) before Within;
 (ii)by striking unless and inserting and, if the individual is assuming a covered position, the information described in section 102(j), except that, subject to paragraph (2), the individual shall not be required to file a report if; and
 (iii)by adding at the end the following:  (2)If an individual has left a position described in subsection (f) that is not a covered position and, within 30 days, assumes a position that is a covered position, the individual shall, within 30 days of assuming the covered position, file a report containing the information described in section 102(j)(2)(A).;
 (B)in subsection (b)(1), in the first sentence, by inserting and the information required by section 102(j) after described in section 102(b); (C)in subsection (d), by inserting and, if the individual is serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and
 (D)in subsection (e), by inserting and, if the individual was serving in a covered position, the information required by section 102(j)(2)(A) after described in section 102(a); and
 (2)in section 102— (A)in subsection (g), by striking Political campaign funds and inserting Except as provided in subsection (j), political campaign funds; and
 (B)by adding at the end the following:  (j) (1)In this subsection—
 (A)the term applicable period means— (i)with respect to a report filed pursuant to subsection (a) or (b) of section 101, the year of filing and the 4 calendar years preceding the year of the filing; and
 (ii)with respect to a report filed pursuant to subsection (d) or (e) of section 101, the preceding calendar year; and
 (B)the term covered gift means a gift that— (i)is made to a covered individual, the spouse of a covered individual, or the dependent child of a covered individual;
 (ii)is made by an entity described in item (aa) or (bb) of section 109(2)(A)(i)(II); and (iii)would have been required to be reported under subsection (a)(2) if the covered individual had been required to file a report under section 101(d) with respect to the calendar year during which the gift was made.
												(2)
 (A)A report filed pursuant to subsection (a), (b), (d), or (e) of section 101 by a covered individual shall include, for each covered contribution made by or on behalf of, or that was solicited in writing by or on behalf of, the covered individual during the applicable period—
 (i)the date on which the covered contribution was made; (ii)if applicable, the date or dates on which the covered contribution was solicited;
 (iii)the value of the covered contribution; (iv)the name of the person making the covered contribution; and
 (v)the name of the person receiving the covered contribution. (B) (i)Subject to clause (ii), a covered contribution made by or on behalf of, or that was solicited in writing by or on behalf of, a covered individual shall constitute a conflict of interest, or an appearance thereof, with respect to the official duties of the covered individual.
 (ii)The Director of the Office of Government Ethics may exempt a covered contribution from the application of clause (i) if the Director determines the circumstances of the solicitation and making of the covered contribution do not present a risk of a conflict of interest and the exemption of the covered contribution would not affect adversely the integrity of the Government or the public's confidence in the integrity of the Government.
 (3)A report filed pursuant to subsection (a) or (b) of section 101 by a covered individual shall include the information described in subsection (a)(2) with respect to each covered gift received during the applicable period..
 (c)Provision of reports and ethics agreements to CongressSection 105 of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
						
 (e)Not later than 30 days after receiving a written request from the Chairman or Ranking Member of a committee or subcommittee of either House of Congress with jurisdiction of the agency in which a covered individual has been nominated for appointment to a covered position or is serving in a covered position, the Director of the Office of Government Ethics shall provide to the Chairman or Ranking Member, respectively, each report filed under this title by the covered individual and any ethics agreement entered into between the agency and the covered individual..
 (d)Rules on ethics agreementsThe Director of the Office of Government Ethics shall promptly issue rules regarding how an agency in the executive branch shall address information required to be disclosed under the amendments made by this Act in drafting ethics agreements between the agency and individuals appointed to positions in the agency.
					(e)Technical and conforming amendments
 (1)The Ethics in Government Act of 1978 (5 U.S.C. App.) is amended— (A)in section 101(f)—
 (i)in paragraph (9), by striking section 109(12) and inserting section 109(15); (ii)in paragraph (10), by striking section 109(13) and inserting section 109(16);
 (iii)in paragraph (11), by striking section 109(10) and inserting section 109(13); and (iv)in paragraph (12), by striking section 109(8) and inserting section 109(11);
 (B)in section 103(l)— (i)in paragraph (9), by striking section 109(12) and inserting section 109(15); and
 (ii)in paragraph (10), by striking section 109(13) and inserting section 109(16); and (C)in section 105(b)(3)(A), by striking section 109(8) or 109(10) and inserting section 109(11) or 109(13).
 (2)Section 3(4)(D) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(4)(D)) is amended by striking section 109(13) and inserting section 109(16). (3)Section 21A of the Securities Exchange Act of 1934 (15 U.S.C. 78u–1) is amended—
 (A)in subsection (g)(2)(B)(ii), by striking section 109(11) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(11))) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.)); and (B)in subsection (h)(2)—
 (i)in subparagraph (B), by striking section 109(8) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(8)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and (ii)in subparagraph (C), by striking section 109(10) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(10)) and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.).
 (4)Section 499(j)(2) of the Public Health Service Act (42 U.S.C. 290b(j)(2)) is amended by striking section 109(16) of the Ethics in Government Act of 1978 and inserting section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.). IIPublic financing AReforming Presidential Election Financing IPrimary elections 2001.Increase in and modifications to matching payments (a)Increase and modification (1)In generalThe first sentence of section 9034(a) of the Internal Revenue Code of 1986 is amended—
 (A)by striking an amount equal to the amount of each contribution and inserting an amount equal to 600 percent of the amount of each matchable contribution (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200); and
 (B)by striking authorized committees and all that follows through $250 and inserting authorized committees. (2)Matchable contributionsSection 9034 of such Code is amended—
 (A)by striking the last sentence of subsection (a); and (B)by inserting after subsection (b) the following new subsection:
									
 (c)Matchable contribution definedFor purposes of this section and section 9033(b)— (1)Matchable contributionThe term matchable contribution means, with respect to the nomination for election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—
 (A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;
 (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A); and
 (C)such contribution was not— (i)forwarded from the contributor by any person other than an individual, or
 (ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person.
 (2)ContributionFor purposes of this subsection, the term contribution means a gift of money made by a written instrument which identifies the individual making the contribution by full name and mailing address, but does not include a subscription, loan, advance, or deposit of money, or anything of value or anything described in subparagraph (B), (C), or (D) of section 9032(4)..
								(3)Conforming amendments
 (A)Section 9032(4) of such Code is amended by striking section 9034(a) and inserting section 9034. (B)Section 9033(b)(3) of such Code is amended by striking matching contributions and inserting matchable contributions.
								(b)Modification of payment limitation
 (1)In generalSection 9034(b) of such Code is amended— (A)by striking Every and inserting the following:
									
 (1)In generalEvery; (B)by striking shall not exceed and all that follows and inserting shall not exceed $300,000,000.; and(C)by adding at the end the following new paragraph:  (3)Inflation adjustment (A)In generalIn the case of any applicable period beginning after 2019, the dollar amount in paragraph (1) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.
 (B)Applicable periodFor purposes of this paragraph, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.
 (C)RoundingIf any amount as adjusted under subparagraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
								2002.Eligibility requirements for matching payments
 (a)Amount of aggregate contributions per State; disregarding of amounts contributed in excess of $200Section 9033(b)(3) of the Internal Revenue Code of 1986 is amended— (1)by striking $5,000 and inserting $25,000; and
 (2)by striking 20 States and inserting the following: 20 States (disregarding any amount of contributions from any such resident to the extent that the total of the amounts contributed by such resident for the election exceeds $200).
							(b)Contribution limit
 (1)In generalParagraph (4) of section 9033(b) of such Code is amended to read as follows:  (4)the candidate and the authorized committees of the candidate will not accept aggregate contributions from any person with respect to the nomination for election to the office of President of the United States in excess of $1,000 for the election..
							(2)Conforming amendments
 (A)Section 9033(b) of such Code is amended by adding at the end the following new flush sentence:  For purposes of paragraph (4), the term contribution has the meaning given such term in section 301(8) of the Federal Election Campaign Act of 1971.. (B)Section 9032(4) of such Code, as amended by section 2001(a)(3)(A) is amended by inserting or 9033(b) after 9034.
 (c)Ban on acceptance of bundled contributionsSection 9033(b) of such Code, as amended by subsection (b), is amended— (1)by striking and at the end of paragraph (3);
 (2)by striking the period at the end of paragraph (4) and inserting , and; and (3)by adding at the end the following new paragraph:
								
 (5)the candidate and the authorized committee of the candidate will not accept any bundled contribution (as defined in section 304(i)(8) of the Federal Election Campaign Act of 1971) forwarded by or credited to a person described in section 304(i)(7) of such Act..
 (d)Participation in system for payments for general electionSection 9033(b) of such Code, as amended by subsection (c), is amended— (1)by striking and at the end of paragraph (4);
 (2)by striking the period at the end of paragraph (5) and inserting , and; and (3)by adding at the end the following new paragraph:
								
 (6)if the candidate is nominated by a political party for election to the office of President, the candidate will apply for and accept payments with respect to the general election for such office in accordance with chapter 95..
							2003.Repeal of expenditure limitations
 (a)In generalSubsection (a) of section 9035 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)Personal expenditure limitationNo candidate shall knowingly make expenditures from his personal funds, or the personal funds of his immediate family, in connection with his campaign for nomination for election to the office of President in excess of, in the aggregate, $50,000..
 (b)Conforming amendmentParagraph (1) of section 9033(b) of the Internal Revenue Code of 1986 is amended to read as follows:
							
 (1)the candidate will comply with the personal expenditure limitation under section 9035,. 2004.Period of availability of matching paymentsSection 9032(6) of the Internal Revenue Code of 1986 is amended by striking the beginning of the calendar year in which a general election for the office of President of the United States will be held and inserting the date that is 6 months prior to the date of the earliest State primary election.
 2005.Examination and audits of matchable contributionsSection 9038(a) of the Internal Revenue Code of 1986 is amended by inserting and matchable contributions accepted by after qualified campaign expenses of. 2006.Modification to limitation on contributions for Presidential primary candidatesSection 315(a)(6) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(6)) is amended by striking calendar year and inserting four-year election cycle.
					IIGeneral elections
 2011.Modification of eligibility requirements for public financingSubsection (a) of section 9003 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a political party in a presidential election shall meet the following requirements:
 (1)Participation in primary payment systemThe candidate for President received payments under chapter 96 for the campaign for nomination for election to be President.
 (2)Agreements with CommissionThe candidates, in writing— (A)agree to obtain and furnish to the Commission such evidence as it may request of the qualified campaign expenses of such candidates,
 (B)agree to keep and furnish to the Commission such records, books, and other information as it may request, and
 (C)agree to an audit and examination by the Commission under section 9007 and to pay any amounts required to be paid under such section.
 (3)Ban on bundled contributionsThe candidates certify to the Commission, under penalty of perjury and within such time prior to the day of the presidential election as the Commission shall prescribe by rules or regulations, that the candidates and the authorized committees of such candidates will not accept any bundled contribution (as defined in section 304(i)(8) of the Federal Election Campaign Act of 1971) forwarded by or credited to a person described in section 304(i)(7) of such Act..
					2012.Repeal of expenditure limitations and use of qualified campaign contributions
						(a)Use of qualified campaign contributions without expenditure limits; application of same
 requirements for major, minor, and new partiesSection 9003 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (c) and inserting the following:
							
								(b)Use of Qualified Campaign Contributions To Defray Expenses
 (1)In generalIn order to be eligible to receive any payments under section 9006, the candidates of a party in a presidential election shall certify to the Commission, under penalty of perjury, that—
 (A)such candidates and their authorized committees have not and will not accept any contributions to defray qualified campaign expenses other than—
 (i)qualified campaign contributions, and (ii)contributions to the extent necessary to make up any deficiency payments received out of the fund on account of the application of section 9006(c), and
 (B)such candidates and their authorized committees have not and will not accept any contribution to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).
 (2)Timing of certificationThe candidate shall make the certification required under this subsection at the same time the candidate makes the certification required under subsection (a)(3)..
 (b)Definition of qualified campaign contributionSection 9002 of such Code is amended by adding at the end the following new paragraph:  (13)Qualified campaign contributionThe term qualified campaign contribution means, with respect to any election for the office of President of the United States, a contribution from an individual to a candidate or an authorized committee of a candidate which—
 (A)does not exceed $1,000 for the election; and (B)with respect to which the candidate has certified in writing that—
 (i)the individual making such contribution has not made aggregate contributions (including such qualified contribution) to such candidate and the authorized committees of such candidate in excess of the amount described in subparagraph (A), and
 (ii)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such qualified contribution) aggregating more than the amount described in subparagraph (A) with respect to such election..
						(c)Conforming amendments
							(1)Repeal of expenditure limits
 (A)In generalSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by striking subsection (b).
 (B)Conforming amendmentsSection 315(c) of such Act (52 U.S.C. 30116(c)) is amended— (i)in paragraph (1)(B)(i), by striking , (b); and
 (ii)in paragraph (2)(B)(i), by striking subsections (b) and (d) and inserting subsection (d). (2)Repeal of repayment requirement (A)In generalSection 9007(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively.
 (B)Conforming amendmentParagraph (2) of section 9007(b) of such Code, as redesignated by subparagraph (A), is amended— (i)by striking a major party and inserting a party;
 (ii)by inserting qualified contributions and after contributions (other than; and (iii)by striking (other than qualified campaign expenses with respect to which payment is required under paragraph (2)).
									(3)Criminal penalties
 (A)Repeal of penalty for excess expensesSection 9012 of the Internal Revenue Code of 1986 is amended by striking subsection (a). (B)Penalty for acceptance of disallowed contributions; application of same penalty for candidates of major, minor, and new partiesSubsection (b) of section 9012 of such Code is amended to read as follows:
									
										(b)Contributions
 (1)Acceptance of disallowed contributionsIt shall be unlawful for an eligible candidate of a party in a presidential election or any of his authorized committees knowingly and willfully to accept any contribution to defray qualified campaign expenses, except to the extent necessary to make up any deficiency in payments received out of the fund on account of the application of section 9006(c), or to defray expenses which would be qualified campaign expenses but for subparagraph (C) of section 9002(11).
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, or imprisoned not more than one year, or both. In the case of a violation by an authorized committee, any officer or member of such committee who knowingly and willfully consents to such violation shall be fined not more than $5,000, or imprisoned not more than one year, or both..
								2013.Matching payments and other modifications to payment amounts
						(a)In general
 (1)Amount of payments; application of same amount for candidates of major, minor, and new partiesSubsection (a) of section 9004 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)In generalSubject to the provisions of this chapter, the eligible candidates of a party in a presidential election shall be entitled to equal payment under section 9006 in an amount equal to 600 percent of the amount of each matchable contribution received by such candidate or by the candidate’s authorized committees (disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200), except that total amount to which a candidate is entitled under this paragraph shall not exceed $300,000,000..
 (2)Repeal of separate limitations for candidates of minor and new parties; inflation adjustmentSubsection (b) of section 9004 of such Code is amended to read as follows:  (b)Inflation adjustment (1)In generalIn the case of any applicable period beginning after 2019, the $300,000,000 dollar amount in subsection (a) shall be increased by an amount equal to—
 (A)such dollar amount; multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year following the year which such applicable period begins, determined by substituting calendar year 2018 for calendar year 1992 in subparagraph (B) thereof.
 (2)Applicable periodFor purposes of this subsection, the term applicable period means the 4-year period beginning with the first day following the date of the general election for the office of President and ending on the date of the next such general election.
 (3)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
 (3)Conforming amendmentSection 9005(a) of such Code is amended by adding at the end the following new sentence: The Commission shall make such additional certifications as may be necessary to receive payments under section 9004..
 (b)Matchable contributionSection 9002 of such Code, as amended by section 2012, is amended by adding at the end the following new paragraph:
							
 (14)Matchable contributionThe term matchable contribution means, with respect to the election to the office of President of the United States, a contribution by an individual to a candidate or an authorized committee of a candidate with respect to which the candidate has certified in writing that—
 (A)the individual making such contribution has not made aggregate contributions (including such matchable contribution) to such candidate and the authorized committees of such candidate in excess of $1,000 for the election;
 (B)such candidate and the authorized committees of such candidate will not accept contributions from such individual (including such matchable contribution) aggregating more than the amount described in subparagraph (A) with respect to such election; and
 (C)such contribution was not— (i)forwarded from the contributor by any person other than an individual, or
 (ii)received by the candidate or committee from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person..
						2014.Increase in limit on coordinated party expenditures
 (a)In generalSection 315(d)(2) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)(2)) is amended to read as follows:  (2) (A)The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds $100,000,000.
 (B)For purposes of this paragraph— (i)any expenditure made by or on behalf of a national committee of a political party and in connection with a presidential election shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party; and
 (ii)any communication made by or on behalf of such party shall be considered to be made in connection with the general election campaign of a candidate for President of the United States who is affiliated with such party if any portion of the communication is in connection with such election.
 (C)Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States..
						(b)Conforming Amendments Relating to Timing of Cost-of-Living Adjustment
 (1)In generalSection 315(c)(1) of such Act (52 U.S.C. 30116(c)(1)), as amended by section 2012(c)(1)(B), is amended—
 (A)in subparagraph (B), by striking (d) and inserting (d)(3); and (B)by inserting at the end the following new subparagraph:
									
 (D)In any calendar year after 2018— (i)the dollar amount in subsection (d)(2) shall be increased by the percent difference determined under subparagraph (A);
 (ii)the amount so increased shall remain in effect for the calendar year; and (iii)if the amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100..
 (2)Base yearSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B)), as amended by section 2012(c)(1)(B), is amended—
 (A)in clause (i)— (i)by striking (d) and inserting (d)(3); and
 (ii)by striking and at the end; (B)in clause (ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (iii)for purposes of subsection (d)(2), calendar year 2017..
								2015.Establishment of uniform date for release of payments
						(a)Date for payments
 (1)In generalSection 9006(b) of the Internal Revenue Code of 1986 is amended to read as follows:  (b)Payments from the FundIf the Secretary of the Treasury receives a certification from the Commission under section 9005 for payment to the eligible candidates of a political party, the Secretary shall pay to such candidates out of the fund the amount certified by the Commission on the later of—
 (1)the last Friday occurring before the first Monday in September; or (2)24 hours after receiving the certifications for the eligible candidates of all major political parties.
										Amounts paid to any such candidates shall be under the control of such candidates..
 (2)Conforming AmendmentThe first sentence of section 9006(c) of such Code is amended by striking the time of a certification by the Commission under section 9005 for payment and inserting the time of making a payment under subsection (b). (b)Time for certificationSection 9005(a) of the Internal Revenue Code of 1986 is amended by striking 10 days and inserting 24 hours.
						2016.Amounts in Presidential Election Campaign Fund
 (a)Determination of amounts in fundSection 9006(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In making a determination of whether there are insufficient moneys in the fund for purposes of the previous sentence, the Secretary shall take into account in determining the balance of the fund for a Presidential election year the Secretary’s best estimate of the amount of moneys which will be deposited into the fund during the year, except that the amount of the estimate may not exceed the average of the annual amounts deposited in the fund during the previous 3 years..
						(b)Special rule for first campaign cycle under this Act
 (1)In generalSection 9006 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
								
									(d)Special authority To borrow
 (1)In generalNotwithstanding subsection (c), there are authorized to be appropriated to the fund, as repayable advances, such sums as are necessary to carry out the purposes of the fund during the period ending on the first presidential election occurring after the date of the enactment of this subsection.
										(2)Repayment of advances
 (A)In generalAdvances made to the fund shall be repaid, and interest on such advances shall be paid, to the general fund of the Treasury when the Secretary determines that moneys are available for such purposes in the fund.
 (B)Rate of interestInterest on advances made to the fund shall be at a rate determined by the Secretary of the Treasury (as of the close of the calendar month preceding the month in which the advance is made) to be equal to the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the anticipated period during which the advance will be outstanding and shall be compounded annually..
 (2)Effective dateThe amendment made by this subsection shall take effect January 1, 2018. 2017.Use of general election payments for general election legal and accounting complianceSection 9002(11) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: For purposes of subparagraph (A), an expense incurred by a candidate or authorized committee for general election legal and accounting compliance purposes shall be considered to be an expense to further the election of such candidate..
					BPublic financing for congressional election campaigns
 2101.Benefits and eligibility requirements for Congressional candidatesThe Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following:  VPublic financing of congressional election campaigns ABenefits 501.Benefits for participating candidates (a)In generalIf a candidate for election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is a participating candidate under this title with respect to an election for such office, the candidate shall be entitled to payments under this title, to be used only for authorized expenditures in connection with the election.
									(b)Amount of payment
 (1)Match of qualified contributionsSubject to paragraph (2), the amount of a payment made to a participating candidate under this title shall be equal to 600 percent of the amount of qualified contributions received by the candidate since the most recent payment made to the candidate under this title with respect to the election, as set forth—
 (A)in the case of the first payment made to the candidate with respect to the election, in the report filed under section 511(a)(2); and
 (B)in the case of any subsequent payment made to the candidate with respect to the election, in the report of qualified contributions filed under subsection (c).
 (2)LimitationIn determining the amount of qualified contributions received by a candidate for purposes of making a payment under this section, there shall be disregarded any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200.
										(c)Reports
 (1)In generalEach participating candidate shall file reports of receipts of qualified contributions at such times and in such manner as the Commission may by regulations prescribe.
 (2)Contents of reportsEach report under this subsection shall disclose each qualified contribution received by the candidate since the most recent report filed under this section, and shall state the aggregate amount of all such qualified contributions received since the most recent report filed under this section.
 (3)Frequency of reportsReports under this subsection shall be made no more frequently than— (A)once every month until the date that is 90 days before the date of the election;
 (B)once every week after the period described in subparagraph (A) and until the date that is 21 days before the election; and
 (C)once every day after the period described in subparagraph (B). (4)Limitation on regulationsThe Commission may not prescribe any regulations with respect to reporting under this subsection with respect to any election after the date that is 180 days before the date of such election.
 (d)Limit on aggregate amount of paymentsThe aggregate amount of payments that may be made under this title to a participating candidate during an election cycle may not exceed—
 (1)$2,000,000, in the case of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress; or
 (2)$10,000,000, in the case of a candidate for the office of Senator. (e)Inflation adjustmentIn each odd-numbered calendar year after 2018—
 (1)each of the dollar amounts under subsections (b)(2), (d)(1), and (d)(2) shall be increased by the percent difference determined under section 315(c)(1)(A) (determined by substituting calendar year 2017 for the base period);
 (2)each amount so increased shall remain in effect for the election cycle beginning on the first day following the year in which the amount is increased; and
 (3)if any amount after adjustment under paragraph (1) is— (A)in the case of an amount under subsection (b)(2), not a multiple of $10, such amount shall be rounded to the nearest multiple of $10, and
 (B)in the case of an amount under subsection (d), not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000.
											502.Administration of payments
 (a)TimingThe Commission shall make payments under this title to a participating candidate— (1)in the case of the first payment made to the candidate with respect to the election, not later than 48 hours after the date on which such candidate is certified as a participating candidate under section 513; and
 (2)in the case of any subsequent payment made to the candidate with respect to the election, not later than 5 business days after the receipt of a report made under section 501(c).
 (b)Method of paymentThe Commission shall distribute funds available to participating candidates under this title through the use of an electronic funds exchange or a debit card.
 (c)AppealsThe Commission shall provide a written explanation with respect to any denial of any payment under this title and shall provide for the opportunity for review and reconsideration within 5 business days of such denial.
 503.Qualified contribution definedIn this title, the term qualified contribution means, with respect to a candidate, a contribution that meets each of the following requirements: (1)The contribution is in an amount that is not greater than the limit on the amount of a contribution that may be accepted by a participating candidate from an individual under section 521(a).
 (2)The contribution is made by an individual who is not otherwise prohibited from making a contribution under this Act.
 (3)The contribution is not— (A)forwarded from the contributor by any person other than an individual; or
 (B)received by the candidate or an authorized committee of the candidate from a contributor or contributors, but credited by the committee or candidate to another person who is not an individual through records, designations, or other means of recognizing (whether in writing or not in writing) that a certain amount of money has been raised by such person.
 (4)The contribution meets the requirements of section 512(b). BEligibility and certification 511.Eligibility (a)In generalA candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is eligible to be certified as a participating candidate under this title with respect to an election if the candidate meets the following requirements:
 (1)During the election cycle for the office involved, the candidate files with the Commission a statement of intent to seek certification as a participating candidate.
 (2)The candidate meets the qualified contribution requirements of section 512 and submits to the Commission a report disclosing each qualified contribution received by the candidate and stating the aggregate amount of all such qualified contributions received.
 (3)Not later than the last day of the qualifying period, the candidate files with the Commission an affidavit signed by the candidate and the treasurer of the candidate's principal campaign committee declaring that the candidate—
 (A)has complied and, if certified, will comply with the contribution and expenditure requirements of section 521;
 (B)if certified, will run only as a participating candidate for all elections for the office that such candidate is seeking during the election cycle; and
 (C)has either qualified or will take steps to qualify under State law to be on the ballot. (b)General electionNotwithstanding subsection (a), a candidate shall not be eligible to receive a payment under this title for a general election or a general runoff election unless the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate is otherwise qualified to be on the ballot under State law.
 (c)Qualifying period definedThe term qualifying period means, with respect to any candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress, the 120-day period (during the election cycle for such office) which begins on the date on which the candidate files a statement of intent under section 511(a)(1), except that such period may not continue after the date that is 60 days before—
 (1)the date of the primary election; or (2)in the case of a State that does not hold a primary election, the date prescribed by State law as the last day to qualify for a position on the general election ballot.
										512.Qualified contribution requirements
									(a)Receipt of qualified contributions
 (1)In generalA candidate meets the requirements of this section if, during the qualifying period described in section 511(c), the candidate obtains—
 (A)a single qualified contribution from a number of individuals equal to or greater than— (i)in the case of a candidate for election the office of Representative in, or Delegate or Resident Commissioner to, the Congress, 400, or
 (ii)in the case of a candidate for the office of Senator, the product of 400 and the number of Congressional districts in the State involved as of the date of the election; and
 (B)a total dollar amount of qualified contributions equal to or greater than— (i)in the case of a candidate for election the office of Representative in, or Delegate or Resident Commissioner to, the Congress, $40,000, disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200, or
 (ii)in the case of a candidate for the office of Senator, the product of $40,000 and the number of Congressional districts in the State involved as of the date of the election, disregarding any amount of contributions from any person to the extent that the total of the amounts contributed by such person for the election exceeds $200.
 (2)Exclusion of contributions from out-of-State residentsIn determining the number of qualified contributions obtained by a candidate under paragraph (1)(A) and the dollar amount of qualified contributions obtained by a candidate under paragraph (1)(B), there shall be excluded any contributions made by an individual who does not have a primary residence in the State in which such candidate is seeking election.
 (b)Requirements relating to receipt of qualified contributionEach qualified contribution— (1)may be made by means of a personal check, money order, debit card, credit card, or electronic payment account;
 (2)shall be accompanied by a signed statement containing the contributor’s name and the contributor's address in the State in which the primary residence of the contributor is located; and
 (3)shall be acknowledged by a receipt that is sent to the contributor with a copy kept by the candidate for the Commission and a copy kept by the candidate for the election authorities in the State with respect to which the candidate is seeking election.
 (c)Prohibiting payment on commission basis of individuals collecting qualified contributionsNo person may be paid a commission on a per qualified contribution basis for collecting qualified contributions.
									513.Certification
									(a)Deadline and Notification
 (1)In generalNot later than 10 days after a candidate files an affidavit under section 511(a)(3), the Commission shall—
 (A)determine whether or not the candidate meets the requirements for certification as a participating candidate;
 (B)if the Commission determines that the candidate meets such requirements, certify the candidate as a participating candidate; and
 (C)notify the candidate of the Commission's determination. (2)Deemed certification for all elections in election cycleIf the Commission certifies a candidate as a participating candidate with respect to the first election of the election cycle involved, the Commissioner shall be deemed to have certified the candidate as a participating candidate with respect to all subsequent elections of the election cycle.
										(b)Revocation of certification
 (1)In generalThe Commission may revoke a certification under subsection (a) if— (A)a candidate fails to qualify to appear on the ballot at any time after the date of certification (other than a candidate certified as a participating candidate with respect to a primary election who fails to qualify to appear on the ballot for a subsequent election in that election cycle); or
 (B)a candidate otherwise fails to comply with the requirements of this title, including any regulatory requirements prescribed by the Commission.
 (2)Repayment of benefitsIf certification is revoked under paragraph (1), the candidate shall repay to the Empowering Citizens Payment Account of the Presidential Election Campaign Fund (established under section 9051 of the Internal Revenue Code of 1986) an amount equal to the value of benefits received under this title with respect to the election cycle involved plus interest (at a rate determined by the Commission) on any such amount received.
 (c)Participating Candidate definedIn this title, a participating candidate means a candidate for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who is certified under this section as eligible to receive benefits under this title.
									CRequirements for Candidates Certified as Participating Candidates
								521.Restrictions on certain contributions and expenditures
									(a)Reduction in otherwise applicable contribution limits
 (1)In generalIn the case of a candidate who is certified as a participating candidate under this title with respect to an election, each limit applicable under paragraph (1)(A) and paragraph (2)(A) of section 315(a) to the amount of a contribution which may be made to the candidate and any authorized committee of the candidate with respect to the election shall be equal to $1,000 for the election.
 (2)Inflation adjustmentIn each odd-numbered calendar year after 2018— (A)the $1,000 amount under paragraph (1) shall be increased by the percent difference determined under section 315(c)(1)(A) (determined by substituting calendar year 2017 for the base period);
 (B)the amount so increased shall remain in effect for the election cycle beginning on the first day following the year in which the amount is increased; and
 (C)if any amount after adjustment under subparagraph (A) not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.
 (b)Prohibiting acceptance of contributions bundled by registered lobbyistsA candidate who is certified as a participating candidate under this title with respect to an election, and any authorized committee of such a candidate, may not accept—
 (1)any contribution with respect to the election which is a bundled contribution (as defined in section 304(i)(8)) forwarded by or credited to a person described in section 304(i)(7); or
 (2)any contribution forwarded by or credited to a multicandidate political committee described in section 315(a)(4) which would be treated as a bundled contribution under section 304(i)(8) if it were forwarded by or credited to a person described in section 304(i)(7).
 (c)Limit on expenditures from personal fundsA candidate who is certified as a participating candidate under this title may not make expenditures from personal funds (as defined in section 304(a)(6)(B)) in an aggregate amount exceeding $50,000 with respect to any election in the election cycle involved.
 (d)Prohibiting solicitation of funds for political party committeesA candidate who is certified as a participating candidate under this title may not solicit funds for any political committee of a political party, except that the candidate may solicit funds for a separate account of the committee which is established under section 315(d)(5).
									522.Remitting unspent funds after election
 (a)In generalNot later than the date that is 60 days after the last election for which a candidate certified as a participating candidate qualifies to be on the ballot during the election cycle involved, such participating candidate shall remit to the Commission for deposit in the Empowering Citizens Payment Account of the Presidential Election Campaign Fund (established under section 9051 of the Internal Revenue Code of 1986) an amount equal to the lesser of—
 (1)the amount of money in the candidate’s campaign account; or (2)the amount of the payments received by the candidate under this title.
										(b)Exception for expenditures incurred but not paid as of date of remittance
 (1)In generalSubject to subsection (a), a candidate may withhold from the amount required to be remitted under paragraph (1) of such subsection the amount of any authorized expenditures which were incurred in connection with the candidate’s campaign but which remain unpaid as of the deadline applicable to the candidate under such subsection, except that any amount withheld pursuant to this paragraph shall be remitted to the Commission not later than 120 days after the date of the election to which such subsection applies.
 (2)Documentation requiredA candidate may withhold an amount of an expenditure pursuant to paragraph (1) only if the candidate submits documentation of the expenditure and the amount to the Commission not later than the deadline applicable to the candidate under subsection (a).
										DAdministrative provisions
 531.Administration by CommissionThe Commission shall prescribe regulations to carry out the purposes of this title, including regulations to establish procedures for—
 (1)verifying the amount of qualified contributions with respect to a candidate; (2)effectively and efficiently monitoring and enforcing the limits on the raising of qualified contributions;
 (3)effectively and efficiently monitoring and enforcing the limits on the use of personal funds by participating candidates; and
 (4)monitoring the use of payments under this title through audits of not fewer than 1/3 of all participating candidates or other mechanisms. 532.Violations and penalties (a)Civil penalty for violation of contribution and expenditure requirementsIf a candidate who has been certified as a participating candidate accepts a contribution or makes an expenditure that is prohibited under section 521, the Commission shall assess a civil penalty against the candidate in an amount that is not more than 3 times the amount of the contribution or expenditure. Any amounts collected under this subsection shall be deposited into the Empowering Citizens Payment Account of the Presidential Election Campaign Fund (established under section 9051 of the Internal Revenue Code of 1986).
									(b)Repayment for improper use of Empowering Citizens Payment Account
 (1)In generalIf the Commission determines that any benefit made available to a participating candidate was not used as provided for in this title or that a participating candidate has violated any of the dates for remission of funds contained in this title, the Commission shall so notify the candidate and the candidate shall pay to the Empowering Citizens Payment Account of the Presidential Election Campaign Fund an amount equal to—
 (A)the amount of benefits so used or not remitted, as appropriate; and (B)interest on any such amounts (at a rate determined by the Commission).
 (2)Other action not precludedAny action by the Commission in accordance with this subsection shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title.
 533.Election cycle definedIn this title, the term election cycle means, with respect to an election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress, the period beginning on the day after the date of the most recent general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election) and ending on the date of the next general election for that office (or, if the general election resulted in a runoff election, the date of the runoff election)..
				2102.Permitting unlimited coordinated expenditures by political party committees on behalf of
			 participating candidates if expenditures are derived from small dollar
 contributionsSection 315(d) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(d)), as amended by section 2101(b) of Division N of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2773), is amended by adding at the end the following new paragraph:
					
 (6)In determining the amount of expenditures made by a committee under paragraph (3) in connection with the campaign of a candidate who is certified as a participating candidate under title V, there shall be excluded any expenditures which are derived from a separate account established by the committee for which the only sources of funds are contributions made during the election cycle in an amount which does not exceed $1,000 per contributor..
				2103.Prohibiting use of contributions by participating candidates for purposes other than campaign for
 electionSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection:
					
 (d)Restrictions on Permitted Uses of Funds by Candidates Receiving Matching Public FundsNotwithstanding paragraph (2), (3), or (4) of subsection (a), if a candidate for election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress is certified as a participating candidate under title V with respect to the election, any contribution which the candidate is permitted to accept under such title may be used only for authorized expenditures in connection with the candidate’s campaign for such office..
				CUse of Presidential Election Campaign Fund for public financing of Federal elections
 2201.Use of Presidential Election Campaign Fund for Congressional candidatesSubtitle H of the Internal Revenue Code of 1986 is amended by adding at the end the following new chapter:
					
						97Empowering citizens payment account
							
								Sec. 9051. Payments to Congressional candidates.
							9051.Payments to Congressional candidates
 (a)Establishment of accountThe Secretary shall maintain in the Presidential Election Campaign Fund established by section 9006(a), in addition to any account which he maintains under such section, a separate account to be known as the Empowering Citizens Payment Account (hereinafter in this section referred to as the Account).
								(b)Amounts transferred to account
 (1)In generalThe Secretary shall deposit into the Account the excess of— (A)the balance of the Federal Election Campaign Fund (determined without regard to the Account), over
 (B)the amount determined by the Secretary to be required for payments under section 9006(c) and for payments under section 9037(b).
 (2)Supplemental transfersThere are hereby appropriated to the Account an amount equal to the excess (if any) of— (A)the amount required to provide payments to candidates for election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who are participating candidates under title V of the Federal Election Campaign Act of 1971, over
 (B)the amounts transferred to such Account under paragraph (1). (c)Use of Account for payments to Congressional candidates participating in public financing programThe Secretary shall transfer amounts in the Account to the Federal Election Commission, at such times and in such amounts as the Federal Election Commission may certify, for payments to candidates for election to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress who are participating candidates under title V of the Federal Election Campaign Act of 1971..
				2202.Revisions to designation of income tax payments by individual taxpayers
 (a)Increase in amount designatedSection 6096(a) of the Internal Revenue Code of 1986 is amended— (1)in the first sentence, by striking $3 each place it appears and inserting $20; and
 (2)in the second sentence— (A)by striking $6 and inserting $40; and
 (B)by striking $3 and inserting $20. (b)IndexingSection 6096 of such Code is amended by adding at the end the following new subsection:
						
							(d)Indexing of amount designated
 (1)In generalWith respect to each taxable year after 2017, each amount referred to in subsection (a) shall be increased by the percent difference described in paragraph (2), except that if any such amount after such an increase is not a multiple of $1, such amount shall be rounded to the nearest multiple of $1.
 (2)Percent difference describedThe percent difference described in this paragraph with respect to a taxable year is the percent difference determined under section 315(c)(1)(A) of the Federal Election Campaign Act of 1971 with respect to the calendar year during which the taxable year begins, except that the base year involved shall be 2016..
 (c)Ensuring tax preparation software does not provide automatic response to designation questionSection 6096 of such Code, as amended by subsection (b), is amended by adding at the end the following new subsection:
						
 (e)Ensuring tax preparation software does not provide automatic response to designation questionThe Secretary shall promulgate regulations to ensure that electronic software used in the preparation or filing of individual income tax returns does not automatically accept or decline a designation of a payment under this section..
 (d)Public information program on designationSection 6096 of such Code, as amended by subsections (b) and (c), is amended by adding at the end the following new subsection:
						
							(f)Public information program
 (1)In generalThe Federal Election Commission shall conduct a program to inform and educate the public regarding the purposes of the Presidential Election Campaign Fund, the procedures for the designation of payments under this section, and the effect of such a designation on the income tax liability of taxpayers.
 (2)Use of funds for programAmounts in the Presidential Election Campaign Fund shall be made available to the Federal Election Commission to carry out the program under this subsection..
 (e)Effective dateThe amendments made by this section shall take effect January 1, 2018. 2203.Donation to Presidential Election Campaign Fund (a)General ruleEvery taxpayer who makes a return of the tax imposed by subtitle A of the Internal Revenue Code of 1986 for any taxable year ending after December 31, 2017, may donate an amount (not less than $1), in addition to any designation of income tax liability under section 6096 of such Code for such taxable year, which shall be deposited in the general fund of the Treasury.
 (b)Manner and time of designationAny donation under subsection (a) for any taxable year— (1)shall be made at the time of filing the return of the tax imposed by subtitle A of such Code for such taxable year and in such manner as the Secretary may by regulation prescribe, except that—
 (A)the designation for such donation shall be either on the first page of the return or on the page bearing the taxpayer’s signature, and
 (B)the designation shall be by a box added to the return, and the text beside the box shall provide:By checking here, I signify that in addition to my tax liability (if any), I would like to donate the included payment to be used exclusively as a contribution to the Presidential Election Campaign Fund., and (2)shall be accompanied by a payment of the amount so designated.
 (c)Transfers to Presidential Election Campaign FundThe Secretary shall, from time to time, transfer to the Presidential Election Campaign Fund established under section 9006(a) of such Code amounts equal to the amounts donated under this section.
					DEffective date
 2301.Effective dateExcept as otherwise provided in this title, the amendments made by this title shall apply with respect to elections occurring after January 1, 2018.
				IIIRedistricting
 3001.Short titleThis title may be cited as the Redistricting Reform Act. 3002.Finding of Constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out Congressional redistricting after an apportionment of Members of the House of Representatives because—
 (1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and
 (2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number.
				ARequirements for Congressional Redistricting
 3101.Limit on Congressional redistricting after an apportionmentThe Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by adding at the end the following: A State which has been redistricted in the manner provided by law after an apportionment under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted again until after the next apportionment of Representatives under such section, unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution or to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.)..
				3102.Requiring Congressional redistricting to be conducted through plan of independent State commission
 (a)Use of Plan RequiredNotwithstanding any other provision of law, any Congressional redistricting conducted by a State shall be conducted in accordance with—
 (1)the redistricting plan developed and enacted into law by the independent redistricting commission established in the State, in accordance with title II; or
 (2)if a plan developed by such commission is not enacted into law, the redistricting plan developed and enacted into law by a 3-judge court of the United States District Court for the District of Columbia, in accordance with section 301.
 (b)Conforming amendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by the Redistricting Reform Act.
					BIndependent Redistricting Commissions
				3201.Independent redistricting commission
					(a)Appointment of members
 (1)In generalThe nonpartisan agency established or designated by a State under section 3204(a) shall establish an independent redistricting commission for the State, which shall consist of 12 members appointed by the agency as follows:
 (A)The agency shall appoint 4 members on a random basis from the majority category of the approved selection pool (as described in section 3202(b)(1)(A)).
 (B)The agency shall appoint 4 members on a random basis from the minority category of the approved selection pool (as described in section 3202(b)(1)(B)).
 (C)The agency shall appoint 4 members on a random basis from the independent category of the approved selection pool (as described in section 3202(b)(1)(C)).
 (2)Appointment of alternates to serve in case of vacanciesAt the time the agency appoints the members of the independent redistricting commission under paragraph (1) from each of the categories referred to in such paragraph, the agency shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (3).
 (3)VacancyIf a vacancy occurs in the commission with respect to a member who was appointed from one of the categories referred to in paragraph (1), the nonpartisan agency shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under paragraph (2). At the time the agency appoints an alternate to fill a vacancy under the previous sentence, the agency shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with paragraph (2).
						(b)Procedures for Conducting Commission Business
 (1)ChairMembers of an independent redistricting commission established under this section shall select by majority vote one member who was appointed from the independent category of the approved selection pool described in section 3202(b)(1)(C) to serve as chair of the commission. The commission may not take any action to develop a redistricting plan for the State under section 203 until the appointment of the commission’s chair.
 (2)Requiring majority approval for actionsThe independent redistricting commission of a State may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least—
 (A)a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 3202(b)(1).
 (3)QuorumA majority of the members of the commission shall constitute a quorum. (c)Staff; Contractors (1)StaffThe independent redistricting commission of a State may appoint and set the pay of such staff as it considers appropriate, subject to State law.
 (2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 3202(b)(1).
 (3)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner, and may require any person who applies for an appointment to a staff position or for a vendor’s contract with the commission to provide information on the person’s history of political activity (including donations to candidates, political committees, and political parties) as a condition of the appointment or the contract.
						(d)Termination
 (1)In generalThe independent redistricting commission of a State shall terminate on the earlier of— (A)June 14 of the following year ending in the numeral zero; or
 (B)the day on which the nonpartisan agency established or designated by a State under section 3204(a) has, in accordance with section 3202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 3204(b).
 (2)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to Congressional redistricting in the State.
						3202.Establishment of selection pool of individuals eligible to serve as members of commission
					(a)Criteria for Eligibility
 (1)In generalAn individual is eligible to serve as a member of an independent redistricting commission if the individual meets each of the following criteria:
 (A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State.
 (B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party.
 (C)The individual submits to the nonpartisan agency established or designated by a State under section 203, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement containing the following information and assurances:
 (i)A statement of the political party with which the individual is affiliated, if any. (ii)An assurance that the individual shall commit to carrying out the individual’s duties under this title in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process.
 (iii)An assurance that, during the covered periods described in paragraph (3), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under paragraph (2).
 (2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies during any of the covered periods described in paragraph (3):
 (A)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds public office or is a candidate for election for public office.
 (B)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office.
 (C)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law.
 (D)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an employee of an elected public official, a contractor with the legislature of the State, or a donor to the campaign of any candidate for public office (other than a donor who, during any of such covered periods, gives an aggregate amount of $20,000 or less to the campaigns of all candidates for all public offices).
 (3)Covered periods describedIn this subsection, the term covered period means, with respect to the appointment of an individual to the commission, any of the following: (A)The 5-year period ending on the date of the individual’s appointment.
 (B)The period beginning on the date of the individual’s appointment and ending on August 14 of the next year ending in the numeral one.
 (C)The 5-year period beginning on the day after the last day of the period described in subparagraph (B).
 (4)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law.
						(b)Development and Submission of Selection Pool
 (1)In generalNot later than June 15 of each year ending in the numeral zero, the nonpartisan agency established or designated by a State under section 3204(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 3204(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this title, consisting of individuals in the following categories:
 (A)A majority category, consisting of 12 individuals who are affiliated with the political party with the largest percentage of the registered voters in the State who are affiliated with a political party (as determined with respect to the most recent statewide election for Federal office held in the State for which such information is available).
 (B)A minority category, consisting of 12 individuals who are affiliated with the political party with the second largest percentage of the registered voters in the State who are affiliated with a political party (as so determined).
 (C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B).
 (2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall—
 (A)to the maximum extent practicable, ensure that the pool reflects the representative demographic groups (including races, ethnicities, and genders) and geographic regions of the State; and
 (B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis.
 (3)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party on the basis of the information the individual provides in the application submitted under subsection (a)(1)(D).
 (4)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection.
 (5)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2).
						(6)Action by Select Committee
 (A)In generalNot later than 14 days after receiving the selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 3201(a)(1); or
 (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a replacement selection pool in accordance with subsection (c).
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
							(c)Development of Replacement Selection Pool
 (1)In generalIf the Select Committee on Redistricting rejects the selection pool submitted by the nonpartisan agency under subsection (b), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The replacement pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b), so long as at least one of the individuals in the replacement pool was not included in such rejected pool.
						(2)Action by Select Committee
 (A)In generalNot later than 14 days after receiving the replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 3201(a)(1); or
 (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a second replacement selection pool in accordance with subsection (d).
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
							(d)Development of Second Replacement Selection Pool
 (1)In generalIf the Select Committee on Redistricting rejects the replacement selection pool submitted by the nonpartisan agency under subsection (c), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a second replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The second replacement selection pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b) or the rejected replacement selection pool submitted under subsection (c), so long as at least one of the individuals in the replacement pool was not included in either such rejected pool.
						(2)Action by Select Committee
 (A)In generalNot later than 14 days after receiving the second replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 3201(a)(1); or
 (ii)reject the pool, in which case— (I)the nonpartisan agency shall not develop or submit any other selection pool for purposes of this title; and
 (II)the United States District Court for the District of Columbia shall develop and enact the redistricting plan for the State, in accordance with section 3301.
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
							3203.Criteria for redistricting plan by independent commission; public notice and input
					(a)Development of redistricting plan
 (1)CriteriaThe independent redistricting commission of a State shall develop a redistricting plan for the State in accordance with the following criteria, prioritized according to the following order:
 (A)Districts shall each have equal population per representative as nearly as practicable, in accordance with the Constitution of the United States.
 (B)To the extent not inconsistent with the above criteria, districts shall comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 (C)To the extent not inconsistent with the above criteria, districts shall be geographically contiguous.
 (D)To the extent practicable and not inconsistent with the above criteria, district boundaries shall minimize the division of any community of interest, municipality, county, or neighborhood. For purposes of this subparagraph, a community of interest is a contiguous population which shares common social or economic interests that should be included within a single district for purposes of its effective and fair representation. Examples of such shared interests are those common to an urban area, a rural area, an industrial area, or an agricultural area, and those common to areas in which the people share similar living standards, use the same transportation facilities, have similar work opportunities, or have access to the same media of communication relevant to the election process. Communities of interest shall not include relationships with political parties, incumbent officeholders, or political candidates.
 (E)To the extent practicable and not inconsistent with the above criteria, districts shall be geographically compact such that nearby areas of population are not bypassed for more distant areas of population.
 (2)Factors prohibited from considerationIn developing the redistricting plan for the State, the independent redistricting commission may not take into consideration any of the following factors, except to the extent necessary to comply with the Voting Rights Act of 1965:
 (A)The political party affiliation or voting history of the population of a district. (B)The residence of any Member of the House of Representatives or candidate.
							(b)Public notice and input
 (1)Use of open and transparent processThe independent redistricting commission of a State shall hold each of its meetings in public, shall solicit and take into consideration comments from the public throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans.
 (2)WebsiteThe commission shall maintain a public Internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features:
 (A)General information on the commission and its members, including contact information. (B)An updated schedule of commission hearings and activities, including deadlines for the submission of comments.
 (C)All draft redistricting plans developed by the commission under subsection (c) and the final redistricting plan developed under subsection (d).
 (D)Live streaming of commission hearings and an archive of previous meetings and other commission records.
 (E)A method by which members of the public may submit comments directly to the commission. (F)Access to the demographic data used by the commission to develop the proposed redistricting plans, together with any software used to draw maps of proposed districts.
 (3)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time during the period—
 (A)which begins on January 1 of the year ending in the numeral one; and (B)which ends 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (d)(2).
 (4)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State.
						(c)Development and Publication of Preliminary Redistricting Plan
 (1)In generalPrior to developing and publishing a final redistricting plan under subsection (d), the independent redistricting commission of a State shall develop and publish a preliminary redistricting plan.
						(2)Minimum public hearings prior to development
 (A)3 hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection.
 (B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing.
							(3)Publication of preliminary plan
 (A)In generalThe commission shall post the preliminary redistricting plan developed under this subsection, together with a report that includes the commission’s responses to any public comments received under subsection (b)(3), on the website maintained under subsection (b)(2), and shall provide for the publication of each such plan in newspapers of general circulation throughout the State.
 (B)Minimum period for notice prior to publicationNot fewer than 14 days prior to the date on which the commission posts and publishes the preliminary plan under this paragraph, the commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the pending publication of the plan.
 (4)Minimum period for public comment after publication of planThe commission shall accept and consider comments from the public with respect to the preliminary redistricting plan published under paragraph (3) for not fewer than 30 days after the date on which the plan is published.
						(5)Post-publication hearings
 (A)3 hearings requiredAfter posting and publishing the preliminary redistricting plan under paragraph (3), the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the preliminary plan.
 (B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing.
 (6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan.
						(d)Process for Enactment of Final Redistricting Plan
 (1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (c), the independent redistricting commission of a State shall develop and publish a final redistricting plan for the State.
 (2)Meeting; final voteNot later than August 15 of each year ending in the numeral one, the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law.
 (3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall provide the following information to the public through the website maintained under subsection (b)(2), as well as through newspapers of general circulation throughout the State:
 (A)The final redistricting plan, including all relevant maps. (B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (c).
 (C)Any dissenting or additional views with respect to the plan of individual members of the commission.
 (4)EnactmentThe final redistricting plan developed and published under this subsection shall be deemed to be enacted into law if—
 (A)the plan is approved by a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 3202(b)(1) approves the plan.
 (e)DeadlineThe independent redistricting commission of a State shall approve a final redistricting plan for the State not later than August 15 of each year ending in the numeral one.
					3204.Establishment of related entities
					(a)Establishment or Designation of Nonpartisan Agency of State Legislature
 (1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State in accordance with section 3201.
 (2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency—
 (A)is required to provide services on a nonpartisan basis; (B)is required to maintain impartiality; and
 (C)is prohibited from advocating for the adoption or rejection of any legislative proposal. (3)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this title, so long as the agency meets the requirements for nonpartisanship under this subsection.
 (4)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (3) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State.
 (5)DeadlineThe State shall meet the requirements of this subsection not later than each August 15 of a year ending in the numeral nine.
						(b)Establishment of Select Committee on Redistricting
 (1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the independent redistricting commission for the State under section 3202.
 (2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members:
 (A)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house.
 (B)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house.
 (C)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house.
 (D)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house.
 (3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members:
 (A)2 members of the State legislature appointed by the leader of the party with the greatest number of seats in the legislature.
 (B)2 members of the State legislature appointed by the leader of the party with the second greatest number of seats in legislature.
 (4)DeadlineThe State shall meet the requirements of this subsection not later than each January 15 of a year ending in the numeral zero.
						CRole of Courts in Development of Redistricting Plans
				3301.Enactment of plan developed by 3-judge court
 (a)Development of PlanIf any of the triggering events described in subsection (c) occur with respect to a State— (1)not later than December 15 of the year in which the triggering event occurs, the United States District Court for the District of Columbia, acting through a 3-judge court convened pursuant to section 2284 of title 28, United States Code, shall develop and publish the Congressional redistricting plan for the State; and
 (2)the plan developed and published by the Court under this subsection shall be deemed to be enacted on the date on which the Court publishes the plan.
						(b)Procedures for Development of Plan
 (1)CriteriaIt is the sense of Congress that, in developing a redistricting plan for a State under this section, the Court should adhere to the same terms and conditions that applied (or that would have applied, as the case may be) to the development of a plan by the independent redistricting commission of the State under section 3203(a).
 (2)Access to information and records of commissionThe Court shall have access to any information, data, software, or other records and material that was used (or that would have been used, as the case may be) by the independent redistricting commission of the State in carrying out its duties under this title.
 (c)Triggering Events DescribedThe triggering events described in this subsection are as follows: (1)The failure of the State to establish or designate a nonpartisan agency of the State legislature under section 204(a) prior to the expiration of the deadline set forth in section 3204(a)(5).
 (2)The failure of the State to appoint a Select Committee on Redistricting under section 3204(b) prior to the expiration of the deadline set forth in section 3204(b)(4).
 (3)The failure of the Select Committee on Redistricting to approve any selection pool under section 3202 prior to the expiration of the deadline set forth for the approval of the second replacement selection pool in section 3202(d)(2).
 (4)The failure of the independent redistricting commission of the State to approve a final redistricting plan for the State prior to the expiration of the deadline set forth in section 3203(e).
 3302.Special rule for redistricting conducted under order of Federal courtIf a Federal court requires a State to conduct redistricting subsequent to an apportionment of Representatives in the State in order to comply with the Constitution or to enforce the Voting Rights Act of 1965, section 3203 shall apply with respect to the redistricting, except that the court may revise any of the deadlines set forth in such section if the court determines that a revision is appropriate in order to provide for a timely enactment of a new redistricting plan for the State.
				DAdministrative and Miscellaneous Provisions
				3401.Payments to States for carrying out redistricting
 (a)Authorization of paymentsSubject to subsection (d), not later than 30 days after a State receives a State apportionment notice, the Election Assistance Commission shall make a payment to the State in an amount equal to the product of—
 (1)the number of Representatives to which the State is entitled, as provided under the notice; and (2)$150,000.
 (b)Use of fundsA State shall use the payment made under this section to establish and operate the State’s independent redistricting commission, to implement the State redistricting plan, and to otherwise carry out Congressional redistricting in the State.
 (c)No payment to states with single memberThe Election Assistance Commission shall not make a payment under this section to any State which is not entitled to more than one Representative under its State apportionment notice.
 (d)Requiring Submission of Selection Pool as Condition of PaymentThe Election Assistance Commission may not make a payment to a State under this section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 3204(a) has, in accordance with section 3202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 3204(b).
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section.
					3402.Civil enforcement
					(a)Civil Enforcement
 (1)Actions by Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such relief as may be appropriate to carry out this title.
 (2)Availability of private right of actionAny citizen of a State who is aggrieved by the failure of the State redistricting plan which is enacted into law under section 3203 to meet the requirements for such a plan under this title may bring a civil action in an appropriate district court for such relief as may be appropriate to remedy the failure, so long as the individual brings the action during the 45-day period which begins on the date on which the plan is enacted into law.
 (b)Expedited ConsiderationIn any action brought forth under this section, the following rules shall apply: (1)The action shall be filed in the United States District Court for the District of Columbia and shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.
 (2)The 3-judge court shall consolidate actions brought for relief under subsection (b)(1) with respect to the same State redistricting plan.
 (3)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate.
 (4)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.
 (5)It shall be the duty of the district court and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.
 (c)Attorney’s FeesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs.
					(d)Relation to Other Laws
 (1)Rights and remedies additional to other rights and remediesThe rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this title shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 (2)Voting Rights Act of 1965Nothing in this title authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 3403.State apportionment notice definedIn this title, the State apportionment notice means, with respect to a State, the notice sent to the State from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of Representatives to which the State is entitled.
 3404.No effect on elections for State and local officeNothing in this title or in any amendment made by this title may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.
 3405.Effective dateThis title and the amendments made by this title shall apply with respect to redistricting carried out pursuant to the decennial census conducted during 2020 or any succeeding decennial census.
				IVVoter Registration
			AAutomatic voter registration
				4001.Short title; findings and purpose
 (a)Short titleThis subtitle may be cited as the Automatic Voter Registration Act of 2017. (b)Findings and purpose (1)FindingsCongress finds that—
 (A)the right to vote is a fundamental right of citizens of the United States; (B)it is the responsibility of the State and Federal governments to ensure that every eligible citizen is registered to vote;
 (C)existing voter registration systems can be inaccurate, costly, inaccessible and confusing, with damaging effects on voter participation in elections and disproportionate impacts on young people, persons with disabilities, and racial and ethnic minorities; and
 (D)voter registration systems must be updated with 21st century technologies and procedures to maintain their security.
 (2)PurposeIt is the purpose of this subtitle— (A)to establish that it is the responsibility of government at every level to ensure that all eligible citizens are registered to vote;
 (B)to enable the State and Federal governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures;
 (C)to modernize voter registration and list maintenance procedures with electronic and Internet capabilities; and
 (D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process for all eligible citizens.
							4002.Automatic registration of eligible individuals
					(a)Requiring States To establish and operate automatic registration system
 (1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this Act.
 (2)DefinitionThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections.
 (b)Registration of voters based on new agency recordsThe chief State election official shall— (1)not later than 15 days after a contributing agency has transmitted information with respect to an individual pursuant to section 4003, ensure that the individual is registered to vote in elections for Federal office in the State if the individual is eligible to be registered to vote in such elections; and
 (2)send written notice to the individual, in addition to other means of notice established by this title, of the individual’s voter registration status.
 (c)One-Time registration of voters based on existing contributing agency recordsThe chief State election official shall— (1)identify all individuals whose information is transmitted by a contributing agency pursuant to section 4004 and who are eligible to be, but are not currently, registered to vote in that State;
 (2)promptly send each such individual written notice, in addition to other means of notice established by this title, which shall not identify the contributing agency that transmitted the information but shall include—
 (A)an explanation that voter registration is voluntary, but if the individual does not decline registration, the individual will be registered to vote;
 (B)a statement offering the opportunity to decline voter registration through means consistent with the requirements of this title;
 (C)in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, a statement offering the individual the opportunity to affiliate or enroll with a political party or to decline to affiliate or enroll with a political party, through means consistent with the requirements of this title;
 (D)the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and a statement that the individual should decline to register if the individual does not meet all those qualifications;
 (E)instructions for correcting any erroneous information; and (F)instructions for providing any additional information which is listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993;
 (3)ensure that each such individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote not later than 45 days after the official sends the individual the written notice under paragraph (2), unless, during the 30-day period which begins on the date the election official sends the individual such written notice, the individual declines registration in writing, through a communication made over the Internet, or by an officially logged telephone communication; and
 (4)send written notice to each such individual, in addition to other means of notice established by this title, of the individual’s voter registration status.
 (d)Contributing agency definedIn this title, the term contributing agency means, with respect to a State, an agency listed in section 4003(e). 4003.Contributing agency assistance in registration (a)In generalIn accordance with this title, each contributing agency in a State shall assist the State’s chief election official in registering to vote all eligible individuals served by that agency.
					(b)Requirements for contributing agencies
 (1)Instructions on automatic registrationWith each application for service or assistance, and with each related recertification, renewal, or change of address, or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, each contributing agency that (in the normal course of its operations) requests individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall inform each such individual who is a citizen of the United States of the following:
 (A)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated.
 (B)The substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and the individual should decline to register if the individual does not meet all those qualifications.
 (C)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election.
 (D)Voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes.
 (2)Opportunity to decline registration requiredEach contributing agency shall ensure that each application for service or assistance, and each related recertification, renewal, or change of address, or, in the case of an institution of higher education, each registration of a student for enrollment in a course of study, cannot be completed until the individual is given the opportunity to decline to be registered to vote.
 (3)Information transmittalUpon the expiration of the 30-day period which begins on the date the contributing agency informs the individual of the information described in paragraph (1), each contributing agency shall electronically transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083), the following information, unless during such 30-day period the individual declined to be registered to vote:
 (A)The individual’s given name(s) and surname(s). (B)The individual’s date of birth.
 (C)The individual’s residential address. (D)Information showing that the individual is a citizen of the United States.
 (E)The date on which information pertaining to that individual was collected or last updated. (F)If available, the individual’s signature in electronic form.
 (G)Information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information.
 (H)Any additional information listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, including any valid driver's license number or the last 4 digits of the individual's social security number, if the individual provided such information.
 (c)Alternate procedure for certain contributing agenciesWith each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, any contributing agency that in the normal course of its operations does not request individuals applying for service or assistance to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall—
 (1)complete the requirements of section 7(a)(6) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(6));
 (2)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote or declines to register to vote in elections for Federal office held in the State; and
 (3)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (b)(3).
						(d)Required availability of automatic registration opportunity with each application for service or
 assistanceEach contributing agency shall offer each individual, with each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity.
					(e)Contributing agencies
 (1)State agenciesIn each State, each of the following agencies shall be treated as a contributing agency: (A)Each agency in a State that is required by Federal law to provide voter registration services, including the State motor vehicle authority and other voter registration agencies under the National Voter Registration Act of 1993.
 (B)Each agency in a State that administers a program pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.), title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or the Patient Protection and Affordable Care Act (Public Law 111–148).
 (C)Each State agency primarily responsible for regulating the private possession of firearms. (D)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools, including, where applicable, the State agency responsible for maintaining the education data system described in section 6201(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)).
 (E)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights.
 (F)Any other agency of the State which is designated by the State as a contributing agency. (2)Federal agenciesIn each State, each of the following agencies of the Federal Government shall be treated as a contributing agency with respect to individuals who are residents of that State (except as provided in subparagraph (C)):
 (A)The Social Security Administration, the Department of Veterans Affairs, the Defense Manpower Data Center of the Department of Defense, the Employee and Training Administration of the Department of Labor, and the Centers for Medicare & Medicaid Services of the Department of Health and Human Services.
 (B)The Bureau of Citizenship and Immigration Services, but only with respect to individuals who have completed the naturalization process.
 (C)In the case of an individual who is a resident of a State in which an individual disenfranchised by a criminal conviction under Federal law may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the Federal agency responsible for administering that sentence or part thereof (without regard to whether the agency is located in the same State in which the individual is a resident), but only with respect to individuals who have completed the criminal sentence or any part thereof.
 (D)Any other agency of the Federal Government which the State designates as a contributing agency, but only if the State and the head of the agency determine that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section.
 (3)Institutions of higher educationEach institution of higher education that receives Federal funds shall be treated as a contributing agency in the State in which it is located, but only with respect to students of the institution (including students who attend classes online) who reside in the State. An institution of higher education described in the previous sentence shall be exempt from the voter registration requirements of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) if the institution is in compliance with the applicable requirements of this Act.
 (4)PublicationNot later than 180 days prior to the date of each election for Federal office held in the State, the chief State election official shall publish on the public website of the official an updated list of all contributing agencies in that State.
 (5)Public educationThe chief State election official of each State, in collaboration with each contributing agency, shall take appropriate measures to educate the public about voter registration under this section.
						4004.One-time contributing agency assistance in registration of eligible voters in existing records
 (a)Initial transmittal of informationFor each individual already listed in a contributing agency’s records as of the date of enactment of this Act, and for whom the agency has the information listed in section 4003(b)(3), the agency shall promptly transmit that information to the appropriate State election official in accordance with section 4003(b)(3) not later than the effective date described in section 4011(a).
 (b)TransitionFor each individual listed in a contributing agency’s records as of the effective date described in section 4011(a) (but who was not listed in a contributing agency’s records as of the date of enactment of this Act), and for whom the agency has the information listed in section 4003(b)(3), the Agency shall promptly transmit that information to the appropriate State election official in accordance with section 4003(b)(3) not later than 6 months after the effective date described in section 4011(a).
					4005.Voter protection and security in automatic registration
 (a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds:
 (1)The individual notified an election office of the individual’s automatic registration to vote under this title.
 (2)The individual is not eligible to vote in elections for Federal office but was automatically registered to vote under this title.
 (3)The individual was automatically registered to vote under this title at an incorrect address. (4)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this title.
 (b)Limits on use of automatic registrationThe automatic registration of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) under this title may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone.
 (c)Protection of election integrityNothing in subsection (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who—
 (1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or
 (2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States. (d)Contributing agencies’ protection of informationNothing in this title authorizes a contributing agency to collect, retain, transmit, or publicly disclose any of the following:
 (1)An individual’s decision to decline to register to vote or not to register to vote. (2)An individual’s decision not to affirm his or her citizenship.
 (3)Any information that a contributing agency transmits pursuant to section 4003(b)(3), except in pursuing the agency’s ordinary course of business.
						(e)Election officials’ protection of information
						(1)Public disclosure prohibited
 (A)In generalSubject to subparagraph (B), with respect to any individual for whom any State election official receives information from a contributing agency, the State election officials shall not publicly disclose any of the following:
 (i)The identity of the contributing agency. (ii)Any information not necessary to voter registration.
 (iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).
 (iv)Any portion of the individual’s social security number. (v)Any portion of the individual’s motor vehicle driver’s license number.
 (vi)The individual’s signature. (vii)The individual’s telephone number.
 (viii)The individual’s email address. (B)Special rule for individuals registered to voteWith respect to any individual for whom any State election official receives information from a contributing agency and who, on the basis of such information, is registered to vote in the State under this title, the State election officials shall not publicly disclose any of the following:
 (i)The identity of the contributing agency. (ii)Any information not necessary to voter registration.
 (iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)).
 (iv)Any portion of the individual’s social security number. (v)Any portion of the individual’s motor vehicle driver’s license number.
 (vi)The individual’s signature. (2)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection and, where available, photocopying at a reasonable cost, all records of changes to voter records, including removals and updates.
 (3)Database management standardsThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment—
 (A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and how a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated;
 (B)ensure that the standards developed pursuant to this paragraph are uniform and nondiscriminatory and are applied in a uniform and nondiscriminatory manner; and
 (C)publish the standards developed pursuant to this paragraph on the Director’s website and make those standards available in written form upon request.
 (4)Security policyThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment, publish privacy and security standards for voter registration information. The standards shall require the chief State election official of each State to adopt a policy that shall specify—
 (A)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy, security, and accuracy of the information on the list; and
 (B)security safeguards to protect personal information transmitted through the information transmittal processes of section 4003 or section 4004, the online system used pursuant to section 4007, any telephone interface, the maintenance of the voter registration database, and any audit procedure to track access to the system.
							(5)State compliance with national standards
 (A)CertificationThe chief executive officer of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (4) and (5). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (4) and (5) of section 4005(e) of the Automatic Voter Registration Act of 2017. (with the blank to be filled in with the name of the State involved).
 (B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s website the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request.
 (C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this Act for the upcoming fiscal year.
 (D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, for a period of not more than 2 years the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted.
 (f)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, or enforcement relating to election crimes, any of the following:
 (1)Voter registration records. (2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 4003(b).
 (3)An individual’s voter registration status. (g)Prohibition on the use of voter registration information for commercial purposesInformation collected under this title shall not be used for commercial purposes. Nothing in this subsection may be construed to prohibit the transmission, exchange, or dissemination of information for political purposes, including the support of campaigns for election for Federal, State, or local public office or the activities of political committees (including committees of political parties) under the Federal Election Campaign Act of 1971.
					4006.Registration portability and correction
 (a)Correcting registration information at polling placeNotwithstanding section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), if an individual is registered to vote in elections for Federal office held in a State, the appropriate election official at the polling place for any such election (including a location used as a polling place on a date other than the date of the election) shall permit the individual to—
 (1)update the individual’s address for purposes of the records of the election official; (2)correct any incorrect information relating to the individual, including the individual’s name and political party affiliation, in the records of the election official; and
 (3)cast a ballot in the election on the basis of the updated address or corrected information, and to have the ballot treated as a regular ballot and not as a provisional ballot under section 302(a) of such Act.
 (b)Updates to computerized Statewide voter registration listsIf an election official at the polling place receives an updated address or corrected information from an individual under subsection (a), the official shall ensure that the address or information is promptly entered into the computerized statewide voter registration list in accordance with section 303(a)(1)(A)(vi) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(1)(A)(vi)).
					4007.Online registration
 (a)In generalEach State shall ensure that the following services are available on the official public websites of the appropriate State election officials:
 (1)Application for or update to voter registration using an electronic version of the mail voter registration application form the Election Assistance Commission prescribes, and any additional voter registration form the State develops pursuant to section 6(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20505(a)).
 (2)Completion of a printable version of the mail voter registration application form the Election Assistance Commission prescribes, and any additional voter registration form the State develops pursuant to section 6(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20505(a)).
 (3)Correction of voter registration. (4)Designation of political party affiliation, where applicable.
 (5)Cancellation of registration and removal from the voter rolls. (6)Declination of any automatic registration.
 (b)Signature requirementsThe appropriate State election official shall accept an online voter registration application and register each eligible individual to vote if the application provides a signature by any of the following:
 (1)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services by the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), the individual consents to the transfer of that electronic signature.
 (2)The individual submits with the application an electronic copy of the individual’s handwritten signature.
 (3)If the State chooses to accept it, the individual’s execution of a computerized mark in the signature field on an online voter registration application.
 (4)The individual otherwise completes registration under this section and provides a signature at the time of casting a ballot in an election or at the time of applying for a ballot (including an absentee ballot) in an upcoming election. The online system and disposition notice sent to any individual pursuant to this paragraph must inform the individual of the process for providing a signature.
 (c)Interagency transmission of electronic signaturesEach State agency that is required by the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) to provide voter registration services, including the State motor vehicle authority, shall electronically transmit to the appropriate State election official the signature of any individual who has a signature on file with the agency and who consents to the transfer of that electronic signature under subsection (b)(1).
 (d)Pre-Election correctionAny correction to the statewide voter registration database pursuant to this section that is made no later than the lesser of thirty days, or the period State law provides, before a Federal election shall be effective for purposes of that Federal election and succeeding elections.
 (e)Accessibility of servicesEach State shall ensure that all of the services provided under this section are provided in a manner accessible to individuals with disabilities.
					4008.Payments and grants
 (a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this title.
 (b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (1)a description of the activities the State will carry out with the grant; (2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and
 (3)such other information and assurances as the Commission may require. (c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amounts of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this title, including—
 (1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between contributing agencies and the appropriate State election officials;
 (2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act;
 (3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and
 (4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration.
						(d)Authorization of appropriations
 (1)AuthorizationThere are authorized to be appropriated to carry out this section— (A)$500,000,000 for fiscal year 2018; and
 (B)such sums as may be necessary for each succeeding fiscal year. (2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended.
						4009.Miscellaneous provisions
 (a)Accessibility of registration servicesEach contributing agency shall ensure that the services it provides under this title are made available to individuals with disabilities to the same extent as services are made available to all other individuals.
 (b)Transmission through secure third party permittedNothing in this title shall be construed to prevent a contributing agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this Act, so long as the data transmittal complies with the applicable requirements of this title, including the privacy and security provisions of section 4005.
 (c)Nonpartisan, nondiscriminatory provision of servicesThe services made available by contributing agencies under this title and by the State under sections 4006 and 4007 shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)).
 (d)NoticesEach State may send notices under this title via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this title that require a response must offer the individual notified the opportunity to respond at no cost to the individual.
 (e)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this title in the same manner as such section applies to such Act.
 (f)Relation to other lawsExcept as provided, nothing in this title may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following:
 (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).
 (3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). (4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).
 4010.DefinitionsIn this title, the following definitions apply: (1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.
 (2)The term Commission means the Election Assistance Commission. (3)The term State means each of the several States and the District of Columbia.
					4011.Effective date
 (a)In generalExcept as provided in subsection (b), this subtitle and the amendments made by this subtitle shall apply with respect to a State beginning January 1, 2019.
 (b)WaiverSubject to the approval of the Commission, if a State certifies to the Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2019 were a reference to January 1, 2021.
					BSame Day Registration
 4101.Short titleThis subtitle may be cited as the Same Day Registration Act of 2017. 4102.Same day registration (a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—
 (1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and (2)by inserting after section 303 the following new section:
							
								304.Same day registration
									(a)In general
 (1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)(D)), each State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election—
 (A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual's voter registration information); and
 (B)to cast a vote in such election. (2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
 (b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.
 (c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2018 and for any subsequent election for Federal office..
 (b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304. (c)Clerical amendmentThe table of contents of such Act is amended—
 (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and
 (2)by inserting after the item relating to section 303 the following new item:   Sec. 304. Same day registration.. VSeverability 5001.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.
			